Exhibit 10.2

EXECUTION VERSION

 

 

 

BACKSTOP COMMITMENT AGREEMENT

AMONG

BRISTOW GROUP INC.

AND

THE COMMITMENT PARTIES PARTY HERETO

Dated as of July 24, 2019

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Construction      23  

ARTICLE II BACKSTOP COMMITMENT

     24  

Section 2.1

  The Rights Offering; Subscription Rights      24  

Section 2.2

  The Backstop Commitment      24  

Section 2.3

  Commitment Party Default      25  

Section 2.4

  Escrow Account Funding      28  

Section 2.5

  Closing      29  

Section 2.6

  Designation and Assignment Rights      30  

Section 2.7

  Conversion of Common Shares      32  

ARTICLE III BACKSTOP COMMITMENT FEE AND EXPENSE REIMBURSEMENT

     33  

Section 3.1

  Commitment Fee Payable by the Company      33  

Section 3.2

  Payment of Backstop Commitment Fee      33  

Section 3.3

  Expense Reimbursement      34  

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     35  

Section 4.1

  Organization and Qualification      35  

Section 4.2

  Corporate Power and Authority      36  

Section 4.3

  Execution and Delivery; Enforceability      36  

Section 4.4

  Authorized and Issued Equity Interests      37  

Section 4.5

  No Conflict      37  

Section 4.6

  Consents and Approvals      38  

Section 4.7

  Company SEC Documents and Disclosure Statement      38  

Section 4.8

  Absence of Certain Changes      39  

Section 4.9

  No Violation; Compliance with Laws      39  

Section 4.10

  Legal Proceedings      39  

Section 4.11

  Labor Relations      39  

Section 4.12

  Intellectual Property      39  

Section 4.13

  Title to Real and Personal Property      40  

Section 4.14

  No Undisclosed Relationships      40  

Section 4.15

  Licenses and Permits      41  

Section 4.16

  Environmental      41  

Section 4.17

  Tax Returns      42  

Section 4.18

  Employee Benefit Plans      42  

Section 4.19

  Internal Control Over Financial Reporting      44  

Section 4.20

  Disclosure Controls and Procedures      44  

Section 4.21

  Material Contracts      44  

Section 4.22

  No Unlawful Payments      45  

Section 4.23

  Compliance with Money Laundering Laws and Ex-Im Laws      45  

Section 4.24

  Compliance with Sanctions Laws      45  

Section 4.25

  No Broker’s Fees      45  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

         Page  

Section 4.26

  Investment Company Act      46  

Section 4.27

  Insurance      46  

Section 4.28

  Aircraft Owned and Related Leases; Expected Purchases      46  

Section 4.29

  Arm’s Length      47  

ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

     48  

Section 5.1

  Organization      48  

Section 5.2

  Organizational Power and Authority      48  

Section 5.3

  Execution and Delivery      48  

Section 5.4

  No Conflict      48  

Section 5.5

  Consents and Approvals      48  

Section 5.6

  No Registration      49  

Section 5.7

  Purchasing Intent      49  

Section 5.8

  Sophistication; Investigation      49  

Section 5.9

  No Broker’s Fees      49  

Section 5.10

  Sufficient Funds      49  

ARTICLE VI ADDITIONAL COVENANTS

     50  

Section 6.1

  Orders Generally      50  

Section 6.2

  Confirmation Order; Plan and Disclosure Statement      50  

Section 6.3

  Conduct of Business      51  

Section 6.4

  Access to Information; Confidentiality      53  

Section 6.5

  Financial Information      54  

Section 6.6

  Commercially Reasonable Efforts      54  

Section 6.7

  Blue Sky      56  

Section 6.8

  DTC Eligibility      56  

Section 6.9

  Use of Proceeds      56  

Section 6.10

  Share Legend      56  

Section 6.11

  Regulatory Approval      57  

Section 6.12

  Alternative Transactions      58  

Section 6.13

  Hedging Arrangements      59  

Section 6.14

  Reorganized Company      59  

Section 6.15

  Registration Rights Agreement      60  

ARTICLE VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

     60  

Section 7.1

  Conditions to the Obligations of the Commitment Parties      60  

Section 7.2

  Waiver of Conditions to Obligations of Commitment Parties      63  

Section 7.3

  Conditions to the Obligations of the Debtors      63  

ARTICLE VIII INDEMNIFICATION AND CONTRIBUTION

     64  

Section 8.1

  Indemnification Obligations      64  

Section 8.2

  Indemnification Procedure      65  

Section 8.3

  Settlement of Indemnified Claims      66  

Section 8.4

  Contribution      66  

Section 8.5

  Treatment of Indemnification Payments      67  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS (cont’d)

 

         Page  

Section 8.6

  No Survival      67  

ARTICLE IX TERMINATION

     67  

Section 9.1

  Consensual Termination      67  

Section 9.2

  Automatic Termination      67  

Section 9.3

  Termination by the Company      69  

Section 9.4

  Effect of Termination      70  

ARTICLE X GENERAL PROVISIONS

     71  

Section 10.1

  Notices      71  

Section 10.2

  Assignment; Third-Party Beneficiaries      72  

Section 10.3

  Prior Negotiations; Entire Agreement      72  

Section 10.4

  Governing Law; Venue      73  

Section 10.5

  Waiver of Jury Trial      73  

Section 10.6

  Counterparts      73  

Section 10.7

  Waivers and Amendments; Rights Cumulative; Consent      74  

Section 10.8

  Headings      75  

Section 10.9

  Specific Performance      75  

Section 10.10

  Damages      75  

Section 10.11

  No Reliance      75  

Section 10.12

  Publicity      75  

Section 10.13

  Settlement Discussions      76  

Section 10.14

  No Recourse      76  

Section 10.15

  Relationship Among Parties      76  

Section 10.16

  Company Fiduciary Duties      77  

SCHEDULES

 

Schedule 1A    Unsecured Backstop Commitment Schedule Schedule 1B    Secured
Backstop Commitment Schedule Schedule 2    Company Group Member Knowledge
Parties

EXHIBITS

 

Exhibit A    Form of Transfer Notice Exhibit B    Form of Joinder Agreement
Exhibit C    Form of Restructuring Support Agreement Transfer Agreement Exhibit
D    Corporate Governance Term Sheet Exhibit E    Preferred Equity Term Sheet
Exhibit F    Aggregate Shares

 

 

iii



--------------------------------------------------------------------------------

BACKSTOP COMMITMENT AGREEMENT

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of July 24,
2019, is made by and among Bristow Group Inc., a Delaware corporation and the
ultimate parent of each of the other Debtors (as the debtor in possession and a
reorganized debtor, as applicable, the “Company”), on behalf of itself and each
of the other Debtors (as defined below), on the one hand, and each Commitment
Party (as defined below), on the other hand. The Company and each Commitment
Party are referred to herein, individually, as a “Party” and, collectively, as
the “Parties”. Capitalized terms that are used but not otherwise defined in this
Agreement shall have the meanings given to them in Section 1.1 hereof or, if not
defined therein, shall have the meanings given to them in the Plan.

RECITALS

WHEREAS, the Company, the Commitment Parties, the Supporting Secured Noteholders
(as defined in the Restructuring Support Agreement) and the Supporting Unsecured
Noteholders (as defined in the Restructuring Support Agreement) have entered
into a Second Amended and Restated Restructuring Support Agreement, dated as of
July 24, 2019 (including the terms and conditions set forth in the Restructuring
Term Sheet attached as Exhibit A to the Restructuring Support Agreement (the
“Restructuring Term Sheet” and collectively, including all the exhibits thereto,
as may be amended, supplemented or otherwise modified from time to time, the
“Restructuring Support Agreement”)), which (a) provides for the restructuring of
the Debtors’ capital structure and financial obligations pursuant to a plan of
reorganization to be filed in the Debtors’ jointly administered cases (the
“Chapter 11 Cases”) under Title 11 of the United States Code, 11 U.S.C. §§
101-1532 (as it may be amended from time to time, the “Bankruptcy Code”),
currently pending in the United States Bankruptcy Court for Southern District of
Texas (the “Bankruptcy Court”), implementing the terms and conditions of the
Restructuring Transactions and (b) requires that the Plan be consistent with the
Restructuring Support Agreement;

WHEREAS, the Debtors plan to file with the Bankruptcy Court, in accordance with
the terms of the Restructuring Support Agreement, motions seeking entry of
(a) the Plan Solicitation Order, (b) a final Order authorizing
debtor-in-possession financing on terms consistent with the DIP Credit Agreement
(the “DIP Order”) and (c) the Confirmation Order;

WHEREAS, pursuant to the Plan, the Restructuring Support Agreement and this
Agreement, and in accordance with the Rights Offering Procedures, (a) the
Company, on behalf of the Reorganized Company, will conduct (i) a rights
offering for the Unsecured Rights Offering Shares (excluding the Common Shares
and Preferred Shares to be issued pursuant to the Unsecured Equity Component) at
an aggregate purchase price equal to the Unsecured Rights Offering Amount and a
per-Common Share purchase price equal to the Per Common Share Equity Rights
Offering Price and a per-Preferred Share purchase price equal to the Per
Preferred Share Equity Rights Offering Price, with 91.825% of the Unsecured
Rights Offering Amount offered being comprised of Common Shares and 8.175% being
comprised of Preferred Shares, and (ii) a rights offering for the Secured Rights
Offering Shares (excluding the Common Shares and Preferred Shares to be issued
pursuant to the Secured Equity Component) at an aggregate purchase price equal
to the Secured Rights Offering Amount and a per-Common Share purchase price
equal to the Per

 

1



--------------------------------------------------------------------------------

Common Share Equity Rights Offering Price and a per-Preferred Share purchase
price equal to the Per Preferred Share Equity Rights Offering Price, with
91.825% of the Secured Rights Offering Amount offered being comprised of Common
Shares and 8.175% being comprised of Preferred Shares, and, (b) on the Effective
Date and following its formation, the Reorganized Company shall assume and
perform any remaining obligations with respect to the Rights Offerings and issue
the Rights Offering Shares;

WHEREAS, subject to the terms and conditions contained in this Agreement and in
accordance with the Restructuring Term Sheet, (a) each Unsecured Commitment
Party has agreed to purchase (on a several and not joint basis) its Unsecured
Backstop Commitment Percentage of the Unsecured Unsubscribed Shares, if any, and
(b) each Secured Commitment Party has agreed to purchase (on a several and not
joint basis) its Secured Backstop Commitment Percentage of the Secured
Unsubscribed Shares, if any;

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, the Company (on
behalf of itself and each other Debtor) and each of the Commitment Parties
hereby agrees as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below or in the Plan, as applicable:

“Act” has the meaning set forth in Section 6.10.

“Ad Hoc Group of Secured Noteholders” means that certain ad hoc group of holders
of Secured Notes party to the Restructuring Support Agreement represented by DPW
and PJT Partners LP, or any of such ad hoc group’s members or their Affiliates.

“Ad Hoc Group of Unsecured Noteholders” means that certain ad hoc group of
holders of Unsecured Notes party to the Restructuring Support Agreement
represented by Kirkland and Ducera Partners LLC, or any of such ad hoc group’s
members or their Affiliates.

“Ad Hoc Groups” means the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc
Group of Secured Noteholders.

“Additional Commitment Party” means a Person that becomes a Commitment Party
pursuant to Section 2.6(c) of this Agreement.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such Person
as of the date on which, or at any time during the period for which, the
determination of affiliation is being made (including any Affiliated Funds of
such Person); provided, however, that for purposes of this Agreement, no
Commitment Party shall be deemed an Affiliate of any Company Group Member.
“Affiliated” has a correlative meaning.

 

2



--------------------------------------------------------------------------------

“Affiliated Fund” means any investment fund or any managed account, the primary
investment advisor to or manager of which is a Commitment Party or an Affiliate
thereof.

“Aggregate Common Shares” means the total number of Common Shares outstanding as
of the Effective Date after giving effect to the Plan (but excluding all Common
Shares issued or issuable under the MIP).

“Aggregate Preferred Shares” means the total number of Preferred Shares
outstanding as of the Effective Date after giving effect to the Plan (but
excluding all Preferred Shares issued or issuable under the MIP).

“Aggregate Shares” means, in the aggregate, the Aggregate Common Shares and the
Aggregate Preferred Shares.

“Agreement” has the meaning set forth in the Preamble.

“Aircraft” means either collectively or individually, as applicable, the rotary
or fixed-wing aircraft, comprised of an Airframe, together with the Engines,
Rotor Blades and Rotor Components associated with such Airframe, and Manuals and
Technical Records associated therewith.

“Aircraft Lease” has the meaning set forth in Section 4.28(a)(i).

“Airframe” means, at any time, the airframe which is part of the relevant
Aircraft at such time, together with all Parts relating to such airframe.

“Alternative Transaction” means (x) any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, consolidation,
business combination, joint venture, partnership, financing (debt or equity), or
restructuring of the Company, the Debtors or any other Company Group Members, as
applicable, or (y) sale of a material amount of the assets of the Company Group
Members, on a consolidated basis (in the case of each of (x) and (y), other than
the Restructuring Transactions).

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity, whether domestic or foreign, having jurisdiction pursuant to the
Antitrust Laws, and “Antitrust Authority” means any of them.

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law, whether domestic or foreign,
governing agreements in restraint of trade, monopolization, pre-merger
notification, the lessening of competition through merger or acquisition or
anti-competitive conduct, and any foreign investment Laws.

“Applicable Consent” has the meaning set forth in Section 4.6.

 

3



--------------------------------------------------------------------------------

“Available Shares” means all of the Unsecured Available Shares and the Secured
Available Shares.

“Aviation Authority” means, in respect of an Aircraft, the aviation authority of
the Jurisdiction of Registration of that Aircraft and any successors thereto or
other Governmental Entity which shall have control or supervision of civil
aviation in the Jurisdiction of Registration or have jurisdiction over the
registration, airworthiness or operation of, or other matters relating to, that
Aircraft.

“Backstop Commitment” means the Secured Backstop Commitment and/or the Unsecured
Backstop Commitment, as applicable.

“Backstop Commitment Fee” has the meaning set forth in Section 3.1.

“Backstop Commitment Percentage” means the Secured Backstop Commitment
Percentage and/or the Unsecured Backstop Commitment Percentage, as applicable.

“Backstop Commitment Schedules” means Schedule 1A and Schedule 1B to this
Agreement, as each may be amended, supplemented or otherwise modified from time
to time in accordance with this Agreement.

“Bankruptcy Code” has the meaning set forth in the Recitals.

“Bankruptcy Court” has the meaning set forth in the Recitals.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local, and chambers rules of the Bankruptcy Court.

“BCA Approval Obligations” means the obligations of the Company and the other
Debtors under this Agreement and the BCA Approval Order, as applicable.

“BCA Approval Order” means an Order of the Bankruptcy Court that is not subject
to stay under Bankruptcy Rule 6004(h) or otherwise, which Order shall be the
Confirmation Order, that (a) authorizes the Company (on behalf of itself and the
other Debtors) to execute and deliver this Agreement, including all exhibits and
other attachments hereto, pursuant to section 365 of the Bankruptcy Code and
(b) provides that the Backstop Commitment Fee, Expense Reimbursement and the
indemnification provisions contained herein shall constitute allowed
administrative expenses of the Debtors’ estates under sections 503(b) and 507 of
the Bankruptcy Code and shall be payable by the Debtors as provided in this
Agreement without further Order of the Bankruptcy Court.

“Bristow Termination Event” has the meaning set forth in Section 9.3.

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

 

4



--------------------------------------------------------------------------------

“Bylaws” means the bylaws of the Reorganized Company, which shall become
effective as of the Effective Date, and which shall be consistent with the terms
set forth in the Restructuring Support Agreement, the Plan, the Corporate
Governance Term Sheet and the Preferred Equity Term Sheet, and otherwise be in
form and substance reasonably satisfactory to the Requisite Commitment Parties
and the Company. In the event of any inconsistency between the Corporate
Governance Term Sheet, the Preferred Equity Term Sheet or the Restructuring
Support Agreement, the Restructuring Support Agreement shall govern.

“Certificate of Incorporation” means the certificate of incorporation of the
Reorganized Company as in effect on the Effective Date, which shall be
consistent with the terms set forth in the Restructuring Support Agreement
(including the Restructuring Term Sheet), the Corporate Governance Term Sheet
and the Preferred Equity Term Sheet and the Plan, and otherwise be in form and
substance reasonably satisfactory to the Requisite Commitment Parties and the
Company. In the event of any inconsistency between the Corporate Governance Term
Sheet, the Preferred Equity Term Sheet or the Restructuring Support Agreement,
the Restructuring Support Agreement shall govern.

“Chapter 11 Cases” has the meaning set forth in the Recitals.

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

“Closing” has the meaning set forth in Section 2.5(a).

“Closing Date” has the meaning set forth in Section 2.5(a).

“Code” means the Internal Revenue Code of 1986.

“Commitment Party” means an Initial Commitment Party.

“Commitment Party Default” means an Unsecured Commitment Party Default or a
Secured Commitment Party Default.

“Commitment Party Replacement” has the meaning set forth in Section 2.3(b).

“Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(b).

“Common Shares” means the shares of common stock that constitute Equity
Interests in the Reorganized Company, having all of the rights set forth in
respect thereof in the Certificate of Incorporation.

“Company” has the meaning set forth in the Preamble.

“Company Disclosure Schedules” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.

 

5



--------------------------------------------------------------------------------

“Company Group Member” means, collectively, Bristow Group Inc., a Delaware
corporation, and all of its direct and indirect Subsidiaries; provided, that,
except for the purposes of Article IV (and any related definitions to the extent
used in Article IV), the definition of “Company Group Member” shall not include
the entities set forth in Section 1.1(a) of the Company Disclosure Schedules.

“Company Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA, (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 or 430 of the Code or Section 302
of ERISA, and (i) sponsored or maintained (at the time of determination or at
any time within the six years prior thereto) by any of the Company Group Members
or any ERISA Affiliate, or with respect to which any such entity has any actual
or contingent liability or obligation or (ii) in respect of which any of the
Company Group Members or any ERISA Affiliate is (or, if such plan were
terminated, could under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

“Company Specified Entities” has the meaning set forth in Section 7.1(r).

“Confirmation Hearing” means the hearing before the Bankruptcy Court pursuant to
section 1128 of the Bankruptcy Code at which the Debtors will seek entry of the
Confirmation Order.

“Confirmation Order” means a Final Order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code and approving the Rights
Offering Procedures, which Order may also include the BCA Approval Order.

“Consenting Noteholders” means each Noteholder that is party to the
Restructuring Support Agreement, solely in its capacity as such.

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other enforceable arrangement or obligation, and any amendments
thereto, whether written or oral, but excluding the Plan.

“Control” means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities or
by Contract or agency or otherwise. The terms “controlling”, “controlled by” or
“under common control with” each have a correlative meaning.

“Corporate Governance Term Sheet” means that term sheet presenting certain
material terms relating to the corporate governance of the Reorganized Company,
attached as Exhibit D hereto; provided, that, notwithstanding anything in this
Agreement to the contrary, the consent of the Company shall not be required to
amend the Corporate Governance Term Sheet to the extent that any such amendment
(a) is not inconsistent with the Restructuring Support Agreement and (b) is not
inconsistent with any Law applicable to the Reorganized Company.

 

6



--------------------------------------------------------------------------------

“Debtors” means, collectively, Bristow Group Inc., a Delaware corporation, and
its direct and indirect Subsidiaries set forth in Section 1.1(b) of the Company
Disclosure Schedule, as debtors in possession and reorganized debtors, as
applicable, in the Chapter 11 Cases.

“Defaulting Commitment Party” means, at any time, any Commitment Party that
caused a Commitment Party Default that is continuing at such time.

“Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions as set forth in the Restructuring
Support Agreement.

“Designated Commitment Parties” has the meaning set forth on Section 1.1(b) of
the Company Disclosure Schedules.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of comprehensive Sanctions (i.e.,
Cuba, Iran, North Korea, Syria, or the Crimea region of Ukraine).

“DIP Agent” means Ankura Trust Company, LLC.

“DIP Credit Agreement” means that certain senior secured debtor-in-possession
credit agreement in respect of the DIP Facility, to be entered into as amended,
restated, modified, supplemented, or replaced from time to time in accordance
with its terms, by and among the Debtors, the DIP Lenders and the DIP Agent.

“DIP Facility” means that certain senior secured debtor-in-possession credit
facility in the aggregate principal amount of $150 million (including any
oversubscription amounts with respect thereto) provided by the DIP Lenders
pursuant to the DIP Credit Agreement and the DIP Order.

“DIP Lenders” means certain lenders that have agreed to provide the DIP
Facility, solely in their capacity as such.

“DIP Order” has the meaning set forth in the Recitals.

“Disclosure Statement” means the disclosure statement with respect to the Plan.

“DPW” means Davis Polk & Wardwell LLP.

“Effective Date” means the date upon which (a) no stay of the Confirmation Order
is in effect, (b) all conditions precedent to the effectiveness of the Plan (or
each respective Plan, if separate) have been satisfied or are expressly waived
in accordance with the terms thereof, as the case may be, and (c) the
Restructuring and the other transactions to occur on the Effective Date pursuant
to the Plan become effective or are consummated.

“Engine” means, with respect to any Airframe, any of the engines that are
included as part of the related Aircraft and any and all related Parts.

 

7



--------------------------------------------------------------------------------

“Environmental Laws” means all applicable laws (including common law), rules,
regulations, codes, ordinances, Orders, decrees, treaties, directives, judgments
or legally binding agreements promulgated or entered into by or with any
Governmental Entity, relating in any way to the environment, the generation,
management, Release or threatened Release of, or exposure to, any Hazardous
Material, including, without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. § 9601 et seq.; the
Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Federal Water Pollution
Control Act, 33 U.S.C. § 1251 et seq.; the Hazardous Material Transportation
Act, 49 U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
§ 651 et seq. (to the extent it regulates occupational exposure to Hazardous
Materials); the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.;
Regulation (EC) No 1907/2006 of the European Parliament and of the Council of
18 December 2006 concerning the Registration, Evaluation, Authorisation and
Restriction of Chemicals (REACH); and any state and local or foreign
counterparts or equivalents, in each case as amended from time to time.

“Equity Component” means the Secured Equity Component and/or the Unsecured
Equity Component.

“Equity Interests” means with respect to any Person, all of the units,
membership interests or shares of capital stock of (or other ownership or profit
interests in) such Person, all of the warrants, options or other rights for the
purchase or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, and all of the other ownership or
profit interests in such Person (including partnership, member or trust
interests therein).

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any of the Company Group Members, is, or at any relevant
time during the past six years was, treated as a single employer under any
provision of Section 414 of the Code.

“ERISA Event” means (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Company Plan; (b) any failure
by any Company Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Company
Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Company Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Company Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by any of the Company Group Members or
any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Company Plan, including the imposition of any Lien in favor
of the PBGC or any Company Plan or Multiemployer Plan; (e) a determination that
any Company Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by
any of the Company Group Members or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Company
Plan or to appoint a trustee to administer any Company Plan under Section 4042
of ERISA; (g) the incurrence by any of the Company Group Members or any ERISA
Affiliate of any

 

8



--------------------------------------------------------------------------------

liability with respect to the withdrawal or partial withdrawal from any Company
Plan or Multiemployer Plan; (h) the receipt by any of the Company Group Members
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from any of the Company Group Members or any ERISA Affiliate of any notice,
concerning the impending imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, “insolvent” (within the
meaning of Section 4245 of ERISA), or in “endangered” or “critical status”
(within the meaning of Section 305 of ERISA or Section 432 of the Code); (i) the
conditions for imposition of a Lien under Section 303(k) of ERISA or
Section 430(k) of the Code shall have been met with respect to any Company Plan;
(j) the adoption of an amendment to a Company Plan requiring the provision of
security to such Company Plan pursuant to Section 307 of ERISA; (k) the
assertion of a material claim (other than routine claims for benefits) against
any Company Plan or the assets thereof, or against any of the Company Group
Members or any of the ERISA Affiliates in connection with any Company Plan; or
(l) receipt from the IRS of notice of the failure of any Company Plan (or any
other employee benefit plan intended to be qualified under Section 401(a) of the
Code) to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Company Plan to qualify for exemption from taxation under
Section 501(a) of the Code.

“Escrow Account” has the meaning set forth in Section 2.4(a).

“Escrow Account Funding Date” has the meaning set forth in Section 2.4(b).

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

“Ex-Im Laws” means all U.S. and applicable non-U.S. Laws relating to export,
reexport, transfer, and import controls, including, without limitation, the
Export Administration Regulations, the International Traffic in Arms
Regulations, and the customs and import Laws administered by U.S. Customs and
Border Protection.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exit Facility” means a senior secured or unsecured revolving, term loan or
notes facility in an aggregate principal amount of at least $75 million to be
arranged and provided by one or more commercial lending institutions or other
financial institutions or sources of financing.

“Exit Facility Documents” means the credit agreement or indenture in respect of
the Exit Facility, as applicable, and all other agreements, documents,
instruments, and amendments related thereto, including any guaranty agreements,
pledge and collateral agreements, UCC financing statements or other perfection
documents, intercreditor agreements, subordination agreements, fee letters, and
other security agreements.

“Expense Reimbursement” has the meaning set forth in Section 3.3(a).

“FAA” means the Federal Aviation Administration.

“Filing Party” has the meaning set forth in Section 6.11(b).

 

9



--------------------------------------------------------------------------------

“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the Order could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such Order, or has otherwise been
dismissed with prejudice.

“Financial Reports” has the meaning set forth in Section 6.5.

“Foreign Benefit Plan” has the meaning in Section 4.18(b).

“Foreign Government Scheme or Arrangement” has the meaning in Section 4.18(b).

“Funding Notice” has the meaning set forth in Section 2.4(a).

“Funding Notice Date” has the meaning set forth in Section 2.4(a).

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Entity” means any U.S. or non-U.S. international, regional,
federal, state, municipal or local governmental, judicial, administrative,
legislative or regulatory authority, entity, instrumentality, agency,
department, commission, court, or tribunal of competent jurisdiction (including
any branch, department or official thereof); excluding, however, any Person
engaged in the oil and gas extraction or services business that is owned in
whole or in part by any such U.S. or non-U.S. international, regional, federal,
state, municipal or local governmental, judicial, administrative, legislative or
regulatory authority, entity, instrumentality, agency, department, commission,
court, or tribunal of competent jurisdiction (including any branch, department
or official thereof).

“Hazardous Materials” means: (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials, wastes or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” under any
applicable Environmental Law; and (c) any other chemical, material, waste or
substance, for which liability or standards of conduct may be imposed, or
exposure to which is prohibited, limited or regulated by any Governmental
Entity, in each case, under Environmental Laws, due to its dangerous or
deleterious properties.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended from time to time.

“Indemnified Claim” has the meaning set forth in Section 8.2.

 

10



--------------------------------------------------------------------------------

“Indemnified Person” has the meaning set forth in Section 8.1.

“Indemnifying Party” has the meaning set forth in Section 8.1.

“Indenture Trustees” means collectively, the Secured Notes Trustee and the
Unsecured Notes Trustee.

“Initial Commitment Party” means each Initial Secured Commitment Party and each
Initial Unsecured Commitment Party.

“Initial MIP Amount” means a portion of the MIP in the amount equal to four (4%)
percent of Equity Interests in the Reorganized Company, on a fully diluted
basis, which shall be implemented and effective as of the Effective Date on
terms and conditions agreed upon by the compensation committee and board of
directors of the Company, the Required Supporting Unsecured Noteholders, the
Required Supporting Secured Noteholders and the Requisite Commitment Parties.

“Initial Option Issuance” means the initial issuance of options to purchase
Common Shares or Preferred Shares to management in an amount equal to forty
(40%) percent of the Initial MIP Amount.

“Initial RSU Issuance” means the initial issuance of restricted stock units to
management in amount equal to sixty (60%) percent of the Initial MIP Amount.

“Initial Secured Commitment Party” means the Supporting Secured Noteholders (as
defined in the Restructuring Support Agreement).

“Initial Unsecured Commitment Party” means the Supporting Unsecured Noteholders
(as defined in the Restructuring Support Agreement).

“Intellectual Property Rights” means all U.S. or foreign intellectual or
industrial property or proprietary rights, including any: (a) trademarks,
service marks, trade dress, domain names, social media identifiers, corporate
and trade names, logos and all other indicia of source or origin, together with
all associated goodwill, (b) patents, inventions, invention disclosures,
technology, know-how, processes and methods, (c) copyrights and copyrighted
works, (including software, applications, source and object code, databases and
compilations, online, advertising and promotional materials, mobile and social
media content and documentation), (d) trade secrets and confidential or
proprietary information or content, and (e) all registrations, applications,
renewals, re-issues, continuations, continuations-in-part, divisions,
extensions, re-examinations and foreign counterparts of any of the foregoing.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” has the meaning set forth in Section 2.6(b).

“Joint Filing Party” has the meaning set forth in Section 6.11(c).

 

11



--------------------------------------------------------------------------------

“Jurisdiction of Registration” means the jurisdiction in which the applicable
Aircraft is registered as of the relevant date of determination.

“KEIP” means the Company’s Fiscal Year 2020 Performance Incentive Plan and
Fiscal Year 2020 Non-Executive Incentive Plan as approved by the Bankruptcy
Court.

“Kirkland” means Kirkland & Ellis LLP.

“Knowledge of the Company Group Members” means the actual knowledge, after
reasonable inquiry of their direct reports, of the individuals listed on
Schedule 2 hereof. As used herein, “actual knowledge” means information that is
personally known by the listed individual(s).

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

“Legal Proceedings” has the meaning set forth in Section 4.10.

“Legend” has the meaning set forth in Section 6.10.

“Lien” means any lien (statutory, judicial or other), adverse claim, charge,
option, right of first refusal, servitude, security interest, mortgage, pledge,
hypothecation, assignment, deposit arrangement, deed of trust, easement, right
of way, encumbrance, charge, restriction on transfer, conditional sale or other
title retention agreement, defect in title, other security interest or
preferential arrangement in the nature of a security interest of any kind or
nature whatsoever, any financing lease having substantially the same economic
effect as any of the foregoing or other restrictions of a similar kind.

“Losses” has the meaning set forth in Section 8.1.

“Manual and Technical Records” means, with respect to any Aircraft, Engine,
Rotor Blade, Rotor Component or Part, all books, logs, manuals and data, and
inspection, maintenance, modification and overhaul records (including all job
cards) and any certificates or documents as are required to be maintained with
respect to such Aircraft, Engine, Rotor Blade, Rotor Component or Part under
applicable rules and regulations and owned by the applicable Company Group
Member.

“Material Adverse Effect” means any Event, which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company Group
Members, taken as a whole, or (b) the ability of the Debtors, taken as a whole,
to perform their obligations under, or to consummate the transactions
contemplated by, the Transaction Agreements, including the Rights Offerings, as
applicable, in each case, except to the extent such Event results from, arises
out of, or is attributable to, the following (either alone or in combination):
(i) any change after the date hereof in global, national or regional political
conditions (including hostilities, acts of war, sabotage, terrorism or military
actions, or any escalation or material worsening of any such hostilities, acts
of war, sabotage, terrorism or military actions existing or underway) or in the
general business, market, financial or

 

12



--------------------------------------------------------------------------------

economic conditions affecting the industries, regions and markets in which the
Company Group Members operate, including any change in the United States or
applicable foreign economies or securities, commodities or financial markets, or
force majeure events or “acts of God”; (ii) any changes after the date hereof in
applicable Law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement, disclosure or performance of this Agreement
or the other Transaction Agreements, the transactions contemplated hereby or
thereby or any related transactions (including any act or omission of the
Company Group Members expressly required or prohibited, as applicable, by this
Agreement or the other Transaction Agreements, or consented to by the Requisite
Commitment Parties in writing); (iv) the filing or pendency of the Chapter 11
Cases or any reasonably anticipated effects thereof; (v) any matters expressly
disclosed in the Disclosure Statement or the Company Disclosure Schedules as
delivered on the date hereof; (vi) the effect of any action taken by the
Commitment Parties or their Affiliates with respect to the DIP Facility;
(vii) the occurrence of a Commitment Party Default; (viii) any change in the
market price or trading volume of any security of a Company Group Member (but
not the underlying facts giving rise to such changes unless such facts are
otherwise excluded pursuant to the clauses contained in this definition); (ix)
any failure, in and of itself, of the Company Group Members to meet, with
respect to any period or periods, any internal or industry analyst projections,
forecasts, estimates of earnings or revenues or business plans (but not the
facts giving rise to such failure unless such facts are otherwise excluded
pursuant to the clauses in this definition); (x) the departure, in and of
itself, of officers or directors of any of the Company Group Members not in
contravention of the terms and conditions of this Agreement; or
(xi) declarations of national emergencies in the United States or natural
disasters in the United States; provided, that the exceptions set forth in
clauses (i) and (ii) shall not apply to the extent that such Event is
disproportionately adverse to the Company Group Members, taken as a whole, as
compared to other companies in the industries in which the Company Group Members
operate.

“Material Contracts” means all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which any of the Company Group Members is a party.

“MIP” means a management incentive plan to be adopted by the Reorganized Company
in accordance with the terms of the Restructuring Support Agreement (including
the Restructuring Term Sheet), with such terms and conditions as are agreed upon
by the compensation committee and board of directors of the Company, the
Required Supporting Unsecured Noteholders, the Required Supporting Secured
Noteholders and the Requisite Commitment Parties.

“Money Laundering Laws” has the meaning set forth in Section 4.23.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any of the Company Group Members or any ERISA Affiliate is
making or accruing an obligation to make contributions, has within any of the
preceding six plan years made or accrued an obligation to make contributions, or
each such plan with respect to which any such entity has any actual or
contingent liability or obligation.

 

13



--------------------------------------------------------------------------------

“Note Claims” means all claims against the Debtors arising on account of the
Notes and the indentures pursuant to which they were issued.

“Noteholders” means all Secured Noteholders and all Unsecured Noteholders.

“Notes” means, collectively, the Secured Notes and the Unsecured Notes.

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

“Outside Date” has the meaning set forth in the Restructuring Support Agreement.

“Owned Aircraft” has the meaning set forth in Section 4.28(a)(i).

“Part” means, with respect to an Airframe, Engine, Rotor Blade or Rotor
Component, any auxiliary power unit, avionics, appliance, part, instrument,
appurtenance, accessory, furnishing or other item of equipment of whatever
nature (other than an Engine, Rotor Blade or Rotor Component) which may from
time to time be incorporated or installed in or attached to the relevant
Airframe or Engine and to which the Company Group Member that owns such Airframe
or Engine has title.

“Party” has the meaning set forth in the Preamble.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Per Common Share Equity Rights Offering Price” means $36.37 per Common Share.

“Per Equity Share Purchase Price” means the Per Common Share Equity Rights
Offering Price for each Common Share and/or the Per Preferred Share Equity
Rights Offering Price for each Preferred Share, as applicable.

“Per Preferred Share Equity Rights Offering Price” means $36.37 per Preferred
Share.

“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies provided
with respect to any Real Property or personal property incurred in the ordinary
course of business consistent with past practice; (c) zoning, building codes and
other land use Laws regulating the use or occupancy of any Real Property or the
activities conducted thereon that are imposed by any Governmental Entity having
jurisdiction over such Real Property; provided, that no such zoning, building
codes and other land use Laws prohibit the use or occupancy of such Real
Property; (d) easements, covenants, conditions, minor encroachments,
restrictions on transfer and other similar matters affecting title to any Real
Property (including any title retention agreement) and other title defects and
encumbrances that do not or would not

 

14



--------------------------------------------------------------------------------

materially impair the ownership, use or occupancy of such Real Property or the
operation of the Company Group Members’ business; (e) Liens granted under any
Contracts, in each case, to the extent the same are ordinary and customary in
the business of the Company Group Members and do not or would not materially
impair the ownership, use or occupancy of any Real Property or the operation of
the Company Group Members’ business; (f) from and after the occurrence of the
Effective Date, Liens granted in connection with the Exit Facility; (g) Liens
that, pursuant to the Plan and the Confirmation Order, will be discharged and
released on the Effective Date and (h) Liens granted under the DIP Credit
Agreement and the DIP Order, and Liens that constitute “Permitted Liens” under
the DIP Credit Agreement and the schedules thereto.

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture,
association, trust, Governmental Entity or other entity or organization.

“Plan” means the Joint Chapter 11 Plan of Reorganization of Bristow Group Inc.
and Its Debtor Affiliates, filed with the Bankruptcy Court consistent with the
Restructuring Support Agreement (as may be amended, supplemented, or modified
from time to time in accordance with its terms and the terms of the
Restructuring Support Agreement), including all exhibits, supplements,
appendices, and schedules thereto.

“Plan Solicitation Order” means an Order, in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Company, approving the
Disclosure Statement with respect to the Plan, the Record Date (as defined in
the Restructuring Support Agreement) for the Rights Offerings, and the
solicitation with respect to the Plan, which are in form and substance
reasonably acceptable to the relevant parties as specified in the Restructuring
Support Agreement.

“Plan Supplement” means the compilation of documents and forms of documents,
schedules, and exhibits to the Plan (as amended, supplemented, or modified from
time to time in accordance with the Plan, the Bankruptcy Code, the Bankruptcy
Rules, and the Restructuring Support Agreement), including, without limitation,
disclosure required under section 1129(a)(5) of the Bankruptcy Code, to be filed
by the Debtors no later than fourteen (14) days before the Confirmation Hearing,
and additional documents or amendments to previously filed documents, filed
before the Effective Date as amendments to the Plan Supplement, including the
following, as applicable: (a) the Exit Facility Documents; (b) the Reorganized
Company Organizational Documents; (c) a list of retained Causes of Action;
(d) the Restructuring Transactions Memorandum; (e) the Registration Rights
Agreement; (f) the Schedule of Assumed Executory Contracts and Unexpired Leases
(as defined in the Plan); (g) the Schedule of Rejected Executory Contracts and
Unexpired Leases (as defined in the Plan); (h) the Agreement; and (i) any and
all other documentation necessary to effectuate the Restructuring Transactions
or that is contemplated by the Plan. The Debtors shall have the right to amend
the documents contained in, and exhibits to, the Plan Supplement through the
Effective Date consistent with and subject to the Restructuring Support
Agreement.

“Pre-Closing Period” has the meaning set forth in Section 6.3.

 

15



--------------------------------------------------------------------------------

“Preferred Equity Term Sheet” means that term sheet presenting certain material
terms relating to the Preferred Shares of the Reorganized Company, attached as
Exhibit E hereto; provided, that, notwithstanding anything in this Agreement to
the contrary, the consent of the Company shall not be required to amend the
Preferred Equity Term Sheet to the extent that any such amendment (a) is not
inconsistent with the Restructuring Support Agreement and (b) is not
inconsistent with any Law applicable to the Reorganized Company.

“Preferred Shares” means the shares of Series A Convertible Preferred stock that
constitute Equity Interests in the Reorganized Company, having all of the rights
in respect thereof set forth in the Certificate of Incorporation.

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by any of the Company Group Members, together
with, in each case, all easements, hereditaments and appurtenances relating
thereto, all improvements and appurtenant fixtures incidental to the ownership
or lease thereof.

“Registration Rights Agreement” has the meaning set forth in Section 6.15(a).

“Related Party” means, with respect to any Person, (a) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (b) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

“Related Party Transactions” has the meaning set forth in Section 4.14.

“Related Purchaser” has the meaning set forth in Section 2.6(a).

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating, or migrating in, into, onto or through the environment.
“Released” has a correlative meaning.

“Reorganized Company” means the Company as reorganized pursuant to the Plan.

“Reorganized Company Organizational Documents” means, collectively, the Bylaws
and the Certificate of Incorporation.

“Replacing Commitment Parties” has the meaning set forth in Section 2.3(b).

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the thirty (30) day notice period referred to in Section 4043(c) of ERISA has
been waived, with respect to a Company Plan.

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

16



--------------------------------------------------------------------------------

“Required Supporting Secured Noteholders” has the meaning set forth in the
Restructuring Support Agreement.

“Required Supporting Unsecured Noteholders” has the meaning set forth in the
Restructuring Support Agreement.

“Requisite Commitment Parties” means the “Required Backstop Parties” (as defined
in the Restructuring Support Agreement).

“Restructuring” has the meaning set forth in the Restructuring Support
Agreement.

“Restructuring Support Agreement” has the meaning set forth in the Recitals.

“Restructuring Term Sheet” has the meaning set forth in the Recitals.

“Restructuring Transactions” means, collectively, the transactions contemplated
by the Restructuring Support Agreement.

“Restructuring Transactions Memorandum” means that certain memorandum describing
the steps to be carried out to effectuate the Restructuring Transactions.

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable aggregate Per Equity Share Purchase Price, if applicable.

“Rights Offering Participants” means all of the Secured Rights Offering
Participants and the Unsecured Rights Offering Participants.

“Rights Offering Procedures” means the procedures with respect to the Rights
Offerings that are approved by the Bankruptcy Court pursuant to the Confirmation
Order, which procedures shall be attached as an Exhibit to the Plan, as may be
modified in a manner in accordance with the Restructuring Support Agreement.

“Rights Offering Shares” means all of the Unsecured Rights Offering Shares and
the Secured Rights Offering Shares, which shall in all events be an aggregate
number equal to 58.22% of the Aggregate Shares.

“Rights Offering Subscription Agent” means the subscription agent appointed by
the Company and satisfactory to the Requisite Commitment Parties.

“Rights Offerings” means the Unsecured Rights Offering and the Secured Rights
Offering.

“Rotor Blade” means, with respect to any Airframe, each of the rotor blades
associated with the related Aircraft, which may from time to time be installed
on the relevant Airframe and to which the Company Group Member that owns such
Airframe has title, or after removal therefrom, so long as title thereto shall
remain vested in the related Company Group Member, or any rotor blade that may
be supplied as a substitute in accordance with the relevant Aircraft Lease,
together with any and all Rotor Components and Parts.

 

17



--------------------------------------------------------------------------------

“Rotor Component” means each of the main rotor gear boxes, tail rotor gear
boxes, combining gearboxes, transmissions, servos, main and tail rotor head
components and other rotor components installed on an Airframe which may from
time to time be installed on the relevant Airframe and to which the Company
Group Member that owns such Airframe has title or, after removal therefrom, so
long as title thereto shall remain vested in the related Company Group Member,
or any rotor components that may be supplied as a substitute in accordance with
the relevant Aircraft Lease, together with any and all Parts.

“Sanctions” means any sanctions administered or enforced by the United States
government (including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control or the U.S. Department of State), the United
Nations Security Council, the European Union or other applicable jurisdictions.

“SEC” means the U.S. Securities and Exchange Commission.

“Secured Available Shares” means the Secured Unsubscribed Shares that any
Secured Commitment Party fails to purchase as a result of a Secured Commitment
Party Default by such Secured Commitment Party.

“Secured Backstop Commitment” has the meaning set forth in Section 2.2.

“Secured Backstop Commitment Percentage” means, with respect to any Secured
Commitment Party, such Secured Commitment Party’s percentage of the Secured
Backstop Commitment as set forth opposite such Secured Commitment Party’s name
under the column titled “Secured Backstop Commitment Percentage” on Schedule 1B
to this Agreement. Any reference to “Secured Backstop Commitment Percentage” in
this Agreement means the Secured Backstop Commitment Percentage in effect at the
time of the relevant determination.

“Secured Commitment Parties” means all Commitment Parties that are also Secured
Noteholders, acting in their capacity as such and including each of their
permitted successors and assigns.

“Secured Commitment Party Default” means the failure by any Secured Commitment
Party to (a) deliver and pay the aggregate Per Equity Share Purchase Price for
such Secured Commitment Party’s Backstop Commitment Percentage of any Secured
Unsubscribed Shares by the Escrow Account Funding Date in accordance with
Section 2.4(b) or (b) fully exercise all Secured Subscription Rights that are
issued to it (or its Affiliated Funds) pursuant to the Secured Rights Offering
and duly purchase all Secured Rights Offering Shares issuable to it pursuant to
such exercise, in accordance with this Agreement and the Plan.

“Secured Commitment Party Replacement” has the meaning set forth in
Section 2.3(b).

 

18



--------------------------------------------------------------------------------

“Secured Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(b).

“Secured Commitment Premium” has the meaning set forth in Section 3.1.

“Secured Equity Component” means the portion of the Secured Commitment Premium
that is payable in the form of Common Shares or Preferred Shares pursuant to
Section 3.2.

“Secured Noteholders” means all holders of the Secured Notes.

“Secured Notes” means the 8.75% Senior Secured Notes due 2023 issued by the
Company pursuant to that certain Indenture, dated as of March 6, 2018, as
amended, among the Company, the Secured Notes Trustee, and the guarantors party
thereto.

“Secured Notes Trustee” means U.S. Bank National Association, as trustee to the
Secured Notes.

“Secured Replacing Commitment Parties” has the meaning set forth in
Section 2.3(b).

“Secured Rights Offering” means the rights offering that is backstopped by the
Secured Commitment Parties for the Secured Rights Offering Amount in connection
with the Restructuring Transactions substantially on the terms reflected in the
Restructuring Support Agreement and this Agreement, and in accordance with the
Rights Offering Procedures.

“Secured Rights Offering Amount” means an amount equal to $37,500,000.

“Secured Rights Offering Participants” means those Persons who duly subscribe
for Secured Rights Offering Shares in accordance with the Rights Offering
Procedures.

“Secured Rights Offering Shares” means the Common Shares and Preferred Shares
(including all Secured Unsubscribed Shares purchased by the Secured Commitment
Parties pursuant to this Agreement) distributed pursuant to and in accordance
with the Rights Offering Procedures in the Secured Rights Offering, which, for
the avoidance of doubt, shall be comprised 91.825% of Common Shares and 8.175%
of Preferred Shares and which shall be issued, and any rights in connection
therewith shall be exercisable, solely as “strips” in the foregoing proportions
except to the extent expressly set forth herein.

“Secured Subscription Rights” means the subscription rights to purchase Secured
Rights Offering Shares.

“Secured Termination Commitment Premium” has the meaning set forth in
Section 3.1.

 

19



--------------------------------------------------------------------------------

“Secured Unsubscribed Shares” means the Secured Rights Offering Shares that have
not been duly purchased in the Secured Rights Offering by Secured Noteholders
that are not Secured Commitment Parties in accordance with the Rights Offering
Procedures and the Plan, including, for purposes of calculating the number of
Secured Unsubscribed Shares to be purchased pursuant to the Secured Backstop
Commitment, any additional Common Shares and Preferred Shares issued and sold to
the Secured Commitment Parties on account of such Secured Unsubscribed Shares
pursuant to this Agreement to account for the Per Equity Share Purchase Price at
which Secured Unsubscribed Shares will be sold.

“Securities Act” means the Securities Act of 1933, as amended.

“Specified Contract” has the meaning set forth in Section 6.3.

“Subscription Rights” means all of the Unsecured Subscription Rights and the
Secured Subscription Rights.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty (50%) percent of the stock or other Equity
Interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group. For the avoidance of doubt, such term shall exclude any tax,
penalties or interest thereon that result or have resulted from the non-payment
of royalties.

“Termination Commitment Premium” has the meaning set forth in Section 3.1.

“Transaction Agreements” has the meaning set forth in Section 4.2(a).

“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in a Subscription Right, a Note Claim, a Rights
Offering Share, Common Share or Preferred Share). “Transfer” used as a noun has
a correlative meaning.

“Ultimate Purchaser” has the meaning set forth in Section 2.6(b).

“Unfunded Pension Liability” means the excess of a Company Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Company Plan’s assets, determined in accordance with the assumptions used for
funding the Company Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

20



--------------------------------------------------------------------------------

“Unlegended Shares” has the meaning set forth in Section 6.8.

“Unsecured Available Shares” means the Unsecured Unsubscribed Shares that any
Unsecured Commitment Party fails to purchase as a result of a Unsecured
Commitment Party Default by such Unsecured Commitment Party.

“Unsecured Backstop Commitment” has the meaning set forth in Section 2.2.

“Unsecured Backstop Commitment Percentage” means, with respect to any Unsecured
Commitment Party, such Unsecured Commitment Party’s percentage of the Unsecured
Backstop Commitment as set forth opposite such Unsecured Commitment Party’s name
under the column titled “Unsecured Backstop Commitment Percentage” on Schedule
1A to this Agreement. Any reference to “Unsecured Backstop Commitment
Percentage” in this Agreement means the Unsecured Backstop Commitment Percentage
in effect at the time of the relevant determination.

“Unsecured Commitment Parties” means all Commitment Parties that are also
Unsecured Noteholders, acting in their capacity as such and including each of
their permitted successors and assigns.

“Unsecured Commitment Party Default” means the failure by any Unsecured
Commitment Party to (a) deliver and pay the aggregate Per Equity Share Purchase
Price for such Unsecured Commitment Party’s Backstop Commitment Percentage of
any Unsecured Unsubscribed Shares by the Escrow Account Funding Date in
accordance with Section 2.4(b) or (b) fully exercise all Unsecured Subscription
Rights that are issued to it (or its Affiliated Funds) pursuant to the Unsecured
Rights Offering and duly purchase all Unsecured Rights Offering Shares issuable
to it pursuant to such exercise, in accordance with this Agreement and the Plan.

“Unsecured Commitment Party Replacement” has the meaning set forth in
Section 2.3(a).

“Unsecured Commitment Party Replacement Period” has the meaning set forth in
Section 2.3(a).

“Unsecured Commitment Premium” has the meaning set forth in Section 3.1.

“Unsecured Equity Component” means the portion of the Unsecured Commitment
Premium that is payable in the form of Common Shares or Preferred Shares
pursuant to Section 3.2.

“Unsecured Noteholders” means all holders of the Unsecured Notes.

“Unsecured Notes” means (i) the 6.25% Senior Unsecured Notes due 2022 issued by
the Company pursuant to that certain Third Supplemental Indenture, dated as of
October 12, 2012, among the Company, the Unsecured Trustee and the guarantors
party thereto and/or (ii) the 4.50% Convertible Notes due 2023 issued by the
Company pursuant to that certain Sixth Supplemental Indenture, dated as of
December 18, 2017, among the Company, the Unsecured Trustee and the guarantors
party thereto.

 

21



--------------------------------------------------------------------------------

“Unsecured Notes Trustee” means U.S. Bank National Association, as trustee to
the Unsecured Notes.

“Unsecured Replacing Commitment Parties” has the meaning set forth in
Section 2.3(a).

“Unsecured Rights Offering” means the rights offering that is backstopped by the
Unsecured Commitment Parties for the Unsecured Rights Offering Amount in
connection with the Restructuring Transactions substantially on the terms
reflected in the Restructuring Support Agreement and this Agreement, and in
accordance with the Rights Offering Procedures.

“Unsecured Rights Offering Amount” means an amount equal to $347,500,000.

“Unsecured Rights Offering Participants” means those Persons who duly subscribe
for Unsecured Rights Offering Shares in accordance with the Rights Offering
Procedures.

“Unsecured Rights Offering Shares” means the Common Shares and Preferred Shares
(including all Unsecured Unsubscribed Shares purchased by the Unsecured
Commitment Parties pursuant to this Agreement) distributed pursuant to and in
accordance with the Rights Offering Procedures in the Unsecured Rights Offering,
which, for the avoidance of doubt, shall be comprised 91.825% of Common Shares
and 8.175% of Preferred Shares and which shall be issued, and any rights in
connection therewith shall be exercisable, solely as “strips” in the foregoing
proportions except to the extent expressly set forth herein.

“Unsecured Subscription Rights” means the subscription rights to purchase
Unsecured Rights Offering Shares.

“Unsecured Termination Commitment Premium” has the meaning set forth in
Section 3.1.

“Unsecured Unsubscribed Shares” means the Unsecured Rights Offering Shares that
have not been duly purchased in the Unsecured Rights Offering by Unsecured
Noteholders that are not Unsecured Commitment Parties in accordance with the
Rights Offering Procedures and the Plan, including, for purposes of calculating
the number of Unsecured Unsubscribed Shares to be purchased pursuant to the
Unsecured Backstop Commitment, any additional Common Shares or Preferred Shares
issued and sold to the Unsecured Commitment Parties on account of such Unsecured
Unsubscribed Shares pursuant to this Agreement to account for the Per Equity
Share Purchase Price at which Unsecured Unsubscribed Shares will be sold.

“Unsubscribed Shares” means all of the Unsecured Unsubscribed Shares and the
Secured Unsubscribed Shares.

“willful or intentional breach” has the meaning set forth in Section 9.4(a).

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Section 4203 of ERISA.

 

22



--------------------------------------------------------------------------------

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

(a) references to Articles, Sections, Exhibits and Schedules are references to
the articles and sections or subsections of, and the exhibits and schedules
attached to, this Agreement;

(b) descriptive headings of the Articles and Sections of this Agreement are
inserted for convenience only, do not constitute a part of this Agreement and
shall not affect in any way the meaning or interpretation of this Agreement;

(c) references in this Agreement to “writing” or comparable expressions include
a reference to a written document transmitted by means of electronic mail in
portable document format (pdf), facsimile transmission or comparable means of
communication;

(d) words expressed in the singular number shall include the plural and vice
versa; words expressed in the masculine shall include the feminine and neuter
gender and vice versa;

(e) the words “hereof”, “herein”, “hereto” and “hereunder”, and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
including all Exhibits and Schedules attached to this Agreement, and not to any
provision of this Agreement;

(f) the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

(g) “include”, “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words;

(h) references to “day” or “days” are to calendar days;

(i) references to “the date hereof” means the date of this Agreement;

(j) unless otherwise specified, references to a statute means such statute as
amended from time to time and includes any successor legislation thereto and any
rules, regulations, procedures or guidance promulgated thereunder in effect from
time to time; and

(k) references to “dollars” or “$” refer to currency of the United States of
America, unless otherwise expressly provided.

 

23



--------------------------------------------------------------------------------

ARTICLE II

BACKSTOP COMMITMENT

Section 2.1 The Rights Offering; Subscription Rights. On and subject to the
terms and conditions hereof, including entry of the BCA Approval Order, the
Company, on behalf of the Reorganized Company, shall conduct the Rights
Offerings pursuant to and in accordance with the Rights Offering Procedures and
the Confirmation Order. If reasonably requested by the Commitment Parties
satisfying the definition of the “Required Supporting Unsecured Noteholders” set
forth in the Restructuring Support Agreement, from time to time prior to the
Rights Offering Expiration Time (and any extensions thereto), the Company shall
notify, or cause the Rights Offering Subscription Agent to notify, within
forty-eight (48) hours of receipt of such request by the Company, the Unsecured
Commitment Parties of the aggregate number of Unsecured Subscription Rights
known by the Company or the Rights Offering Subscription Agent to have been
exercised pursuant to the Unsecured Rights Offering as of the most recent
practicable time before such request. If reasonably requested by either the
Requisite Commitment Parties or the Commitment Parties satisfying the definition
of the “Required Supporting Secured Noteholders” set forth in the Restructuring
Support Agreement, from time to time prior to the Rights Offering Expiration
Time (and any extensions thereto), the Company shall notify, or cause the Rights
Offering Subscription Agent to notify, within forty-eight (48) hours of receipt
of such request by the Company, the Commitment Parties of the aggregate number
of Secured Subscription Rights known by the Company or the Rights Offering
Subscription Agent to have been exercised pursuant to the Secured Rights
Offering as of the most recent practicable time before such request. The Rights
Offerings will be conducted on a pro rata basis in reliance upon one or more
exemptions from registration under the Securities Act, which will include the
exemption provided in Section 1145 of the Bankruptcy Code to the fullest extent
available and, to the extent such exemption is not available (and with respect
to the Common Shares, only in the proportion required to preserve the
availability of such exemption under Section 1145 of the Bankruptcy Code), the
exemption from registration set forth in Section 4(a)(2) of the Securities Act
and/or Regulation D promulgated thereunder or another available exemption from
registration under the Securities Act, and the Disclosure Statement shall
include an appropriate statement to such effect. The offer and sale of the
Unsubscribed Shares purchased by the Commitment Parties pursuant to this
Agreement will be made in reliance on the exemption from registration provided
by Section 4(a)(2) of the Securities Act or another available exemption from
registration under the Securities Act, and the Disclosure Statement shall
include a statement to such effect.

Section 2.2 The Backstop Commitment. On and subject to the terms and conditions
hereof, including entry of the BCA Approval Order, each Unsecured Commitment
Party and each Secured Commitment Party agrees, severally and not jointly, to
fully exercise (or to cause certain of its and its Affiliated Funds to fully
exercise) all Subscription Rights that are issued to it pursuant to the
Unsecured Rights Offering and Secured Rights Offering, respectively, and duly
and timely purchase all Rights Offering Shares issuable to it pursuant to such
exercise, in accordance with the Rights Offering Procedures and the Plan;
provided that any Defaulting Commitment Party shall be liable to each
non-Defaulting Commitment Party, the Company and the Reorganized Company as a
result of any breach of its obligations hereunder; provided, further that, for
the avoidance of doubt, to the extent any Commitment Party does not fully
exercise (or cause certain of its and its Affiliated Funds to fully exercise)
all Subscription Rights that are issued to it pursuant to the Rights Offerings
and duly and timely purchase all Rights Offering Shares issuable to it pursuant
to such exercise, such Commitment Party shall not be permitted to elect that any
Unsubscribed Shares or Available Shares purchased by such Commitment Party be
issued as Preferred Shares pursuant to this Section 2.2 and Section 2.3. On and
subject to the terms and conditions hereof, including entry of the Confirmation
Order, (a) each Unsecured Commitment Party agrees, severally and not jointly, to
purchase (or to cause certain of its Affiliated Funds to purchase), and the
Reorganized Company shall sell to such Unsecured Commitment Party (or such

 

24



--------------------------------------------------------------------------------

Affiliated Funds), on the Closing Date for the applicable aggregate Per Equity
Share Purchase Price the number of Unsecured Unsubscribed Shares equal to
(x) such Unsecured Commitment Party’s Unsecured Backstop Commitment Percentage
multiplied by (y) the aggregate number of Unsecured Unsubscribed Shares (such
obligation to purchase, the “Unsecured Backstop Commitment”), rounded among the
Unsecured Commitment Parties solely to avoid fractional shares as the Required
Supporting Unsecured Noteholders may determine in their sole discretion
(provided that in no event shall such rounding reduce the aggregate commitment
of such Unsecured Commitment Parties); provided, that, notwithstanding the
foregoing, the Unsecured Commitment Parties purchasing such Unsecured
Unsubscribed Shares shall be able to elect, in each Unsecured Commitment Party’s
sole discretion, that such Unsecured Unsubscribed Shares be issued as either
Common Shares or Preferred Shares (or some combination of each) and (b) each
Secured Commitment Party agrees, severally and not jointly, to purchase (or to
cause certain of its Affiliated Funds to purchase), and the Reorganized Company
shall sell to such Secured Commitment Party (or such Affiliated Funds), on the
Closing Date for the applicable aggregate Per Equity Share Purchase Price the
number of Secured Unsubscribed Shares equal to (x) such Secured Commitment
Party’s Secured Backstop Commitment Percentage multiplied by (y) the aggregate
number of Secured Unsubscribed Shares (such obligation to purchase, the “Secured
Backstop Commitment”), rounded among the Secured Commitment Parties solely to
avoid fractional shares as the Required Supporting Secured Noteholders may
determine in their sole discretion (provided that in no event shall such
rounding reduce the aggregate commitment of such Secured Commitment Parties);
provided, that, notwithstanding the foregoing, the Secured Commitment Parties
purchasing such Secured Unsubscribed Shares shall be able to elect, in each
Secured Commitment Party’s sole discretion, that such Secured Unsubscribed
Shares be issued as either Common Shares or Preferred Shares (or some
combination of each).

Section 2.3 Commitment Party Default.

(a) Upon the occurrence of an Unsecured Commitment Party Default, the Unsecured
Commitment Parties that are, or are Affiliated with, an Initial Unsecured
Commitment Party (other than any Defaulting Commitment Party) shall have the
right, but not the obligation, within five (5) Business Days after receipt of
written notice from the Company to all Unsecured Commitment Parties of such
Unsecured Commitment Party Default, which notice shall be given promptly
following the occurrence of such Unsecured Commitment Party Default and to all
Unsecured Commitment Parties concurrently (such five (5) Business Day period,
the “Unsecured Commitment Party Replacement Period”), to make arrangements for
one or more of the Unsecured Commitment Parties that is, or is Affiliated with,
an Initial Unsecured Commitment Party (other than any Defaulting Commitment
Party) to purchase all or any portion of the Unsecured Available Shares (any
such purchase, and any purchase by Secured Commitment Parties pursuant to the
last sentence of this paragraph, an “Unsecured Commitment Party Replacement”) on
the terms and subject to the conditions set forth in this Agreement and in such
amounts as may be agreed upon by all of the Unsecured Commitment Parties
electing to purchase all or any portion of the Unsecured Available Shares, or,
if no such agreement is reached, based upon the relative applicable Unsecured
Backstop Commitment Percentages of any such Unsecured Commitment Parties that
are, or are Affiliated with, an Initial Unsecured Commitment Party (other than
any Defaulting Commitment Party) (such Commitment Parties, and any Secured
Commitment Parties that purchase Unsecured Available Shares pursuant to the last
sentence of this paragraph, the “Unsecured Replacing Commitment Parties”);
provided, that,

 

25



--------------------------------------------------------------------------------

notwithstanding the foregoing, the Unsecured Commitment Parties purchasing such
Unsecured Available Shares shall be able to elect, in each Unsecured Commitment
Party’s sole discretion, that such Unsecured Available Shares be issued as
either Common Shares or Preferred Shares (or some combination of each). In the
event the Unsecured Commitment Parties do not elect to purchase all of the
Unsecured Available Shares pursuant to the foregoing provisions of this
paragraph, the Company shall give prompt written notice thereof to each of the
Secured Commitment Parties that have the right to purchase Secured Available
Shares pursuant to Section 2.3(b), and such Secured Commitment Parties shall
have the right, but not the obligation, to purchase all or any portion of the
remaining Unsecured Available Shares on the same terms and conditions as if they
were Secured Available Shares under Section 2.3(b) within five (5) Business Days
of receiving notice from the Company.

(b) Upon the occurrence of a Secured Commitment Party Default, the Secured
Commitment Parties that are, or are Affiliated with, an Initial Secured
Commitment Party (other than any Defaulting Commitment Party) shall have the
right, but not the obligation, within five (5) Business Days after receipt of
written notice from the Company to all Secured Commitment Parties of such
Secured Commitment Party Default, which notice shall be given promptly following
the occurrence of such Secured Commitment Party Default and to all Secured
Commitment Parties concurrently (such five (5) Business Day period, the “Secured
Commitment Party Replacement Period” and, together with the Unsecured Commitment
Party Replacement Period, the “Commitment Party Replacement Period”), to make
arrangements for one or more of the Secured Commitment Parties that is, or is
Affiliated with, an Initial Secured Commitment Party (other than any Defaulting
Commitment Party) to purchase all or any portion of the Secured Available Shares
(any such purchase, and any purchase by Unsecured Commitment Parties pursuant to
the last sentence of this paragraph, a “Secured Commitment Party Replacement”
and, together with the Unsecured Commitment Party Replacement and any purchase
of Available Shares pursuant to Section 2.3(a), the “Commitment Party
Replacement”) on the terms and subject to the conditions set forth in this
Agreement and in such amounts as may be agreed upon by all of the Secured
Commitment Parties electing to purchase all or any portion of the Secured
Available Shares, or, if no such agreement is reached, based upon the relative
applicable Secured Backstop Commitment Percentages of any such Secured
Commitment Parties that are, or are Affiliated with, an Initial Secured
Commitment Party (other than the Defaulting Commitment Party) (such Commitment
Parties, and any Unsecured Commitment Parties that purchase Secured Available
Shares pursuant to the last sentence of this paragraph, the “Secured Replacing
Commitment Parties” and, together with the Unsecured Replacing Commitment
Parties and any Commitment Party that purchases Available Shares pursuant to
Section 2.3(a), the “Replacing Commitment Parties”); provided, that,
notwithstanding the foregoing, the Secured Commitment Parties purchasing such
Secured Available Shares shall be able to elect, in each Secured Commitment
Party’s sole discretion, that such Secured Available Shares be issued as either
Common Shares or Preferred Shares (or some combination of each). In the event
the Secured Commitment Parties do not elect to purchase all of the Secured
Available Shares pursuant to the foregoing provisions of this paragraph, the
Company shall give prompt written notice thereof to each of the Unsecured
Commitment Parties that have the right to purchase Unsecured Available Shares
pursuant to Section 2.3(a), and such Unsecured Commitment Parties shall have the
right, but not the obligation, to purchase all or any portion of the remaining
Secured Available Shares on the same terms and conditions as if they were
Unsecured Available Shares under Section 2.3(a) within five (5) Business Days of
receiving notice from the Company.

 

26



--------------------------------------------------------------------------------

(c) In the event the Unsecured Commitment Parties and the Secured Commitment
Parties do not elect to purchase all of the Unsecured Available Shares pursuant
to Section 2.3(a) and all of the Secured Available Shares pursuant to
Section 2.3(b), the Company shall give prompt written notice thereof to each of
the Commitment Parties, and each Commitment Party (other than any Defaulting
Commitment Party) shall have the right, but not the obligation, within five
(5) Business Days after receipt of such notice to make arrangements for one or
more of the Commitment Parties (other than any Defaulting Commitment Party) to
purchase all or any portion of the remaining Available Shares on the terms and
subject to the conditions set forth in this Agreement and in such amounts as may
be agreed upon by all of the Commitment Parties electing to purchase all or any
portion of such Available Shares, or, if no such agreement is reached, based
upon the relative applicable Backstop Commitment Percentages of any such
Commitment Parties. For the avoidance of doubt, nothing in this Section 2.3
shall relieve any Commitment Party of its obligation to fulfill its Backstop
Commitment.

(d) In the event that any Available Shares are available for purchase pursuant
to Section 2.3(a) and the Commitment Parties do not elect to purchase all such
Available Shares pursuant to the provisions thereof, the Company may, in its
sole discretion, elect to utilize the Cover Transaction Period to consummate a
Cover Transaction. As used herein, “Cover Transaction” means a circumstance in
which the Company, in its sole discretion, arranges for the sale of all or any
portion of the Available Shares to any other Person, on terms and conditions
substantially similar to the Backstop Commitment and the other terms and
conditions applicable to the Commitment Parties in their obligation to purchase
Available Shares pursuant to this Agreement, during the Cover Transaction
Period, and “Cover Transaction Period” means the ten (10) Business Day period
following expiration of the five (5) Business Day period specified in
Section 2.3(a); provided, that, notwithstanding the foregoing, the Outside Date
shall not be extended automatically as a result of the existence of a Cover
Transaction Period and, subject to the final sentence of the following
Section 2.3(e), the Cover Transaction Period shall expire on or before the
Outside Date. For the avoidance of doubt, the Company’s election to pursue a
Cover Transaction, whether or not consummated, shall not relieve any Commitment
Party of its obligation to fulfill its Backstop Commitment.

(e) Any Available Shares purchased by a Replacing Commitment Party (and any
commitment and applicable aggregate Per Equity Share Purchase Price associated
therewith) shall be included, among other things, in the determination of
(x) the Unsecured Unsubscribed Shares or Secured Unsubscribed Shares of such
Unsecured Replacing Commitment Party or Secured Replacing Commitment Party,
respectively, for all purposes hereunder, (y) the Backstop Commitment Percentage
of such Replacing Commitment Party for purposes of Section 2.3(g),
Section 2.4(b), Section 3.1 and Section 3.2 and (z) the Backstop Commitment of
such Replacing Commitment Party for purposes of the definition of “Requisite
Commitment Parties”. If a Commitment Party Default occurs, the Outside Date
shall be delayed only to the extent necessary to allow for (i) the Commitment
Party Replacement to be completed within the Commitment Party Replacement Period
and/or (ii), if applicable, the Cover Transaction to be completed within the
Cover Transaction Period.

 

27



--------------------------------------------------------------------------------

(f) If a Commitment Party is a Defaulting Commitment Party, it shall not be
entitled to, and shall be deemed to have irrevocably forfeited its rights to,
(i) purchase or otherwise receive any of the Available Shares and (ii) receive
any of the Backstop Commitment Fee or Termination Commitment Premium hereunder,
as applicable. Any portion of the Backstop Commitment Fee or Termination
Commitment Premium, as applicable, otherwise payable to any Defaulting
Commitment Party except for such Commitment Party Default shall be paid pro rata
to any Replacing Commitment Party.

(g) Except as set forth in this Agreement, no Commitment Party shall have any
liability for the Backstop Commitment of any other Commitment Party or for any
breach or default of any other Commitment Party hereunder. Nothing in this
Agreement shall be deemed to require a Commitment Party to purchase more than
its Backstop Commitment Percentage of the Unsubscribed Shares.

(h) For the avoidance of doubt, notwithstanding anything to the contrary set
forth in Section 9.4 but subject to Section 10.10, no provision of this
Agreement shall relieve any Defaulting Commitment Party from liability
hereunder, or limit the availability of the remedies set forth in Section 10.9,
in connection with any such Defaulting Commitment Party’s Commitment Party
Default.

Section 2.4 Escrow Account Funding.

(a) Funding Notice. No later than the seventh (7th) Business Day following the
Rights Offering Expiration Time, the Rights Offering Subscription Agent shall,
on behalf of the Company, deliver to each Commitment Party a written notice (the
“Funding Notice,” and the date of such delivery, the “Funding Notice Date”)
setting forth (i) the number of Unsecured Rights Offering Shares and the number
of Secured Rights Offering Shares elected to be purchased by the Rights Offering
Participants, and the aggregate Per Equity Share Purchase Price therefor in each
case; (ii) the aggregate number of Unsecured Unsubscribed Shares and the
aggregate number of Secured Unsubscribed Shares, if any, and the aggregate Per
Equity Share Purchase Price therefor in each case; (iii) the aggregate number of
Unsecured Rights Offering Shares and/or Secured Rights Offering Shares, as
applicable (based upon such Commitment Party’s Unsecured Backstop Commitment
Percentage and/or Secured Backstop Commitment Percentage, as applicable) to be
issued and sold by the Reorganized Company to such Commitment Party on account
of any Unsecured Unsubscribed Shares and/or Secured Unsubscribed Shares, as
applicable, and the aggregate Per Equity Share Purchase Price therefor; (iv) if
applicable, the number of Unsecured Rights Offering Shares and/or Secured Rights
Offering Shares, as applicable, such Commitment Party is subscribed for in the
Rights Offerings and for which such Commitment Party had not yet paid to the
Rights Offering Subscription Agent the aggregate Per Equity Share Purchase Price
therefor; and (v) subject to the last sentence of Section 2.4(b), the escrow
account designated in escrow agreements satisfactory to the Requisite Commitment
Parties and the Company, each acting reasonably, to which such Commitment Party
shall deliver and pay the aggregate Per Equity Share Purchase Price for such
Commitment Party’s Unsecured Backstop Commitment Percentage and/or Secured
Backstop Commitment Percentage of the Unsecured Unsubscribed Shares and/or
Secured Unsubscribed Shares, as applicable, and, if applicable, the aggregate
Per Equity Share Purchase Price for the Unsecured Rights Offering Shares and/or
Secured Rights Offering Shares such Commitment Party has subscribed for in the
Rights Offerings (the “Escrow Account”). The Company shall promptly direct the
Rights Offering Subscription Agent to promptly provide any written backup,
information and documentation relating to the information contained in the
applicable Funding Notice as any Commitment Party may reasonably request.

 

28



--------------------------------------------------------------------------------

(b) Escrow Account Funding. On the date agreed with the Requisite Commitment
Parties pursuant to escrow agreements satisfactory to the Requisite Commitment
Parties and the Company, each acting reasonably (the “Escrow Account Funding
Date”), each Commitment Party shall deliver and pay an amount equal to the sum
of (i) the aggregate Per Equity Share Purchase Price for such Commitment Party’s
Unsecured Backstop Commitment Percentage and/or Secured Backstop Commitment
Percentage of the Unsecured Unsubscribed Shares and/or Secured Unsubscribed
Shares, as applicable, plus (ii) the aggregate Per Common Share Equity Rights
Offering Price for the Common Shares and Per Preferred Share Equity Rights
Offering Price for the Preferred Shares issuable pursuant to such Commitment
Party’s exercise of all the Subscription Rights issued to it (or its Affiliated
Funds) in the Rights Offerings, by wire transfer of immediately available funds
in U.S. dollars into the Escrow Account in satisfaction of such Commitment
Party’s Backstop Commitment and its obligation to fully exercise its
Subscription Rights; provided, that in no event shall the Escrow Account Funding
Date be less than four (4) Business Days after the Funding Notice Date or more
than five (5) Business Days prior to the Effective Date. Notwithstanding the
foregoing, all payments contemplated to be made by any Commitment Party to the
Escrow Account pursuant to this Section 2.4 may instead be made, at the option
of such Commitment Party, to a segregated bank account of the Rights Offering
Subscription Agent designated by the Rights Offering Subscription Agent in the
Funding Notice and shall be delivered and paid to such account on the Escrow
Account Funding Date. For the avoidance of doubt, any Commitment Party that
fails to fulfill its obligation to fully deliver and pay the aggregate Per
Equity Share Purchase Price for such Commitment Party’s Unsecured Backstop
Commitment Percentage and/or Secured Backstop Commitment Percentage of any
Unsecured Unsubscribed Shares and/or Secured Unsubscribed Shares, as applicable,
or fully exercise such Commitment Party’s Subscription Rights and duly purchase
all of the Common Shares and Preferred Shares issuable to it pursuant to such
exercise on the Escrow Account Funding Date, as applicable, shall be deemed a
Defaulting Commitment Party.

Section 2.5 Closing.

(a) Subject to Article VII and Article IX, unless otherwise mutually agreed in
writing between the Company and the Requisite Commitment Parties, the closing of
the Backstop Commitments (the “Closing”) shall take place at the offices of
Wachtell, Lipton, Rosen & Katz, at 9:00 a.m., New York City time, on the date on
which all of the conditions set forth in Article VII shall have been satisfied
or waived in accordance with this Agreement (other than conditions that by their
terms are to be satisfied at the Closing, but subject to the satisfaction or
waiver of such conditions). The date on which the Closing actually occurs shall
be referred to herein as the “Closing Date”.

(b) At the Closing, the funds held in the Escrow Account (and any amounts paid
to a Rights Offering Subscription Agent bank account pursuant to the last
sentence of Section 2.4(b)) shall, as applicable, be released and utilized in
accordance with the Plan.

(c) At the Closing, issuance of the Unsubscribed Shares (including, for the
avoidance of doubt, the Available Shares purchased by a Replacing Commitment
Party) will be made by the Reorganized Company to each Commitment Party (or to
its designee in accordance with Section 2.6(a)) against payment of the aggregate
Per Equity Share Purchase Price for the Unsubscribed Shares (including, for the
avoidance of doubt, the Available Shares purchased by a

 

29



--------------------------------------------------------------------------------

Replacing Commitment Party) purchased by such Commitment Party, in satisfaction
of such Commitment Party’s Backstop Commitment. Unless a Commitment Party
requests delivery of a physical stock certificate, the entry of any Unsubscribed
Shares (including, for the avoidance of doubt, the Available Shares purchased by
a Replacing Commitment Party) to be delivered pursuant to this Section 2.5(c)
into the account of a Commitment Party pursuant to the Reorganized Company’s
book entry procedures and delivery to such Commitment Party of an account
statement reflecting the book entry of such Unsubscribed Shares (including, for
the avoidance of doubt, the Available Shares purchased by a Replacing Commitment
Party) shall be deemed delivery of such Unsubscribed Shares for purposes of this
Agreement. Notwithstanding anything to the contrary in this Agreement, all
Unsubscribed Shares (including, for the avoidance of doubt, the Available Shares
purchased by a Replacing Commitment Party) will be delivered with all issue,
stamp, transfer, sales and use, or similar transfer Taxes or duties that are due
and payable (if any) in connection with such delivery duly paid by the Company
on behalf of the Reorganized Company.

Section 2.6 Designation and Assignment Rights.

(a) Each Commitment Party shall have the right to designate by written notice to
the Company no later than two (2) Business Days prior to the Closing Date that
some or all of the Unsubscribed Shares that it is obligated to purchase
hereunder be issued in the name of, and delivered to, one or more of its
Affiliates or Affiliated Funds (other than any portfolio company of such
Commitment Party or its Affiliates) (each, a “Related Purchaser”) upon receipt
by the Company of payment therefor in accordance with the terms hereof, which
notice of designation shall (i) be addressed to the Company and signed by such
Commitment Party and each such Related Purchaser, (ii) specify the number of
Unsubscribed Shares to be delivered to or issued in the name of such Related
Purchaser and (iii) contain a confirmation by each such Related Purchaser of the
accuracy of the representations and warranties set forth in Sections 5.6 through
5.9 as if such Related Purchaser was a Commitment Party; provided, that no such
designation pursuant to this Section 2.6(a) shall relieve such Commitment Party
from its obligations under this Agreement or any other Transaction Agreement.

(b) No Commitment Party shall be entitled to Transfer all or any portion of its
Backstop Commitment except as expressly provided in this Section 2.6(b) or
Section 2.6(c). Each Commitment Party shall have the right to Transfer all or
any portion of its Backstop Commitment to (i) an Affiliated Fund of the
transferring Commitment Party, (ii) one or more Commitment Parties or one or
more Affiliated Funds of any such Commitment Parties (including any Additional
Commitment Party or any Affiliated Fund thereof); provided, that any such
transferee Commitment Party (or if an Affiliated Fund, then such Affiliated
Fund) shall be party to and fully bound by, and subject to, this Agreement at
the time of such Transfer; and provided, further, that such Transfer could not
in good faith reasonably be expected (as reasonably determined by the Company in
consultation with its outside counsel) to materially delay or jeopardize the
consummation of the transactions contemplated by this Agreement, or (iii) one or
more special purpose vehicles that are wholly owned by one or more of such
Commitment Parties and its Affiliated Funds or any other Commitment Party and
its Affiliated Funds, in either case created for the purpose of holding such
Backstop Commitment or holding debt or equity of the Debtors, provided, that
such Transfer could not in good faith reasonably be expected (as reasonably
determined by the Company in consultation with its outside counsel) to
materially delay or jeopardize the consummation of the transactions contemplated
by this Agreement and provided,

 

30



--------------------------------------------------------------------------------

further, that such Commitment Party or, in the case of a transfer to a special
purpose vehicle wholly owned by another Commitment Party or any of its
Affiliated Funds, such other Commitment Party or its Affiliated Funds, as
applicable, either (A) shall have provided an adequate equity support letter or
a guarantee of such special purpose vehicle’s Backstop Commitment, in form and
substance reasonably acceptable to the Company or (B) shall remain or, in the
case of a transfer to a special purpose vehicle wholly owned by another
Commitment Party or any of its Affiliated Funds, such other Commitment Party or
its Affiliated Funds, as applicable, shall become fully obligated to fund such
Backstop Commitment; provided, further that such special purpose vehicle shall
not be related to or Affiliated with any portfolio company of such Commitment
Party or any of its Affiliates or Affiliated Funds (other than solely by virtue
of its affiliation with such Commitment Party) and the equity of such special
purpose vehicle shall not be directly or indirectly transferable other than to
such Persons described in clauses (i) or (iii) of this Section 2.6(b), and in
such manner as such Commitment Party’s Backstop Commitment is transferable
pursuant to this Section 2.6(b) (each of the Persons referred to in clauses (i),
(ii) and (iii), an “Ultimate Purchaser”). In each case of a Commitment Party’s
Transfer of all or any portion of its Backstop Commitment pursuant to this
Section 2.6(b), (1) the Ultimate Purchaser shall have provided a written
agreement to the Company under which it (x) confirms the accuracy of the
representations set forth in Article V as applied to such Ultimate Purchaser,
(y) agrees to purchase such portion of such Commitment Party’s Backstop
Commitment and (z) agrees to be fully bound by, and subject to, this Agreement
as a Commitment Party hereto pursuant to a joinder agreement in substantially
the form attached as Exhibit B hereto or otherwise in form and substance
reasonably acceptable to the Company (a “Joinder Agreement”), and (2) the
transferring Commitment Party and the Ultimate Purchaser shall have duly
executed and delivered to the Company, Kirkland and DPW (at the addresses set
forth in Section 10.1) written notice of such Transfer; provided, however, that
no such Transfer shall relieve the transferring Commitment Party from any of its
obligations under this Agreement or any other Transaction Agreement, including,
for the avoidance of doubt, that the transferring Commitment Party shall remain
fully obligated to fund its Backstop Commitment. Other than as set forth in this
Section 2.6(b) and Section 2.6(c), no Commitment Party shall be permitted to
Transfer all or any portion of its Backstop Commitment without the prior written
consent of the Company, which shall not be unreasonably withheld, conditioned or
delayed.

(c) In addition to Transfers pursuant to Section 2.6(b), each Commitment Party
shall have the right to Transfer, directly or indirectly, all or any portion of
its Backstop Commitment to any other Person; provided, that such transferee and
the transferring Commitment Party shall have duly executed and delivered to the
Company written notice of such Transfer in substantially the form attached as
Exhibit A hereto, and the Company shall have delivered countersigned copies of
such notice to such transferee and the transferring Commitment Party and to
Kirkland and DPW (at the addresses set forth in Section 10.1), and (i) with
respect any Transfer of a Backstop Commitment to a single transferee, the amount
of such Backstop Commitment is no less than (a) 0.2%, as compared to the
aggregate Backstop Commitment of all Commitment Parties (the “Aggregate Backstop
Commitment Percentage”), or (b) all of the Backstop Commitment of such
Commitment Party or the Backstop Commitment of any fund or account on behalf of
which such Commitment Party is acting (if such Commitment Party, fund or account
holds a Backstop Commitment representing less than 0.2% of the Aggregate
Backstop Commitment Percentage of all Commitment Parties) and (ii) with respect
to any transferee that is not a Commitment Party, such transferee agrees,
(x) pursuant to a Joinder Agreement, to be bound by the obligations of such

 

31



--------------------------------------------------------------------------------

Commitment Party under this Agreement and (y) pursuant to an agreement in
substantially the form attached as Exhibit C hereto, to be bound by the
obligations under the Restructuring Support Agreement with respect to all Notes
held by such transferee after giving effect to such Transfer, and provided,
further, that such transferee and the transferring Commitment Party shall have
provided evidence to the Company (which evidence is reasonably satisfactory to
the Company) that such transferee is reasonably capable of fulfilling such
obligations, or, alternatively, the proposed transferee shall have deposited
with an agent of the Company or into an escrow account under arrangements
satisfactory to the Company funds sufficient, in the reasonable determination of
the Company, to satisfy such proposed transferee’s Backstop Commitment; and
provided, further, that such Transfer could not in good faith reasonably be
expected (as reasonably determined by the Company in consultation with its
outside counsel) to materially delay or jeopardize the consummation of the
transactions contemplated by this Agreement. Upon compliance with this
Section 2.6(c), the transferring Commitment Party shall be deemed to relinquish
its rights (and be released from its obligations, except for any claim for
breach of this Agreement that occurs prior to such Transfer) under this
Agreement to the extent of such transferred rights and obligations, and the
transferee shall become an Additional Commitment Party and be fully bound as a
Commitment Party hereunder for all purposes of this Agreement.

(d) Any Transfer made in violation of this Agreement shall be deemed null and
void ab initio and of no force or effect, regardless of any prior notice
provided to the Parties or any Commitment Party, and shall not create any
obligation or liability of any Company Group Member or any other Commitment
Party to the purported transferee. Upon the effectiveness of any Transfer of a
Backstop Commitment pursuant to this Agreement, the Company shall update
Schedule 1A or Schedule 1B, as applicable, to reflect such Transfer, and such
updates shall not constitute an amendment to this Agreement or otherwise be
subject to any provision of this Agreement that applies to amendments of this
Agreement. Each Commitment Party, severally and not jointly, agrees that it will
not Transfer, at any time prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, any of its rights and
obligations under this Agreement to any Person other than in accordance with
this Section 2.6. After the Closing Date, nothing in this Agreement shall limit
or restrict in any way the ability of any Commitment Party (or any permitted
transferee thereof) to Transfer any of the Common Shares or Preferred Shares or
any interest therein; provided, that any such Transfer shall be made pursuant to
an effective registration statement under the Securities Act or an exemption
from the registration requirements thereunder and pursuant to applicable
securities Laws. For the avoidance of doubt, notwithstanding anything to the
contrary in this Agreement, nothing contained in this Agreement shall prohibit
or restrict the ability of any Commitment Party to Transfer its Notes at any
time to any person; provided, however, that any Transfer of Notes by a
Commitment Party shall be in accordance with the terms of the Restructuring
Support Agreement.

Section 2.7 Conversion of Common Shares. Notwithstanding anything in this
Agreement to the contrary, after giving effect to the transactions contemplated
by the Transaction Agreements, (i) if the Secured Commitment Parties,
collectively, will be issued a higher proportion of Preferred Shares to Common
Shares than the Unsecured Commitment Parties, collectively, then a pro rata
proportion of each Unsecured Commitment Party’s Common Shares will be converted
to Preferred Shares so that the Unsecured Commitment Parties, collectively, will
be issued the same proportion of Preferred Shares to Common Shares as the
Secured Commitment Parties, collectively, and (ii) if the Unsecured Commitment
Parties, collectively, will be issued a

 

32



--------------------------------------------------------------------------------

higher proportion of Preferred Shares to Common Shares than the Secured
Commitment Parties, collectively, then a pro rata proportion of each Secured
Commitment Party’s Common Shares will be converted to Preferred Shares so that
the Secured Commitment Parties, collectively, will be issued the same proportion
of Preferred Shares to Common Shares as the Unsecured Commitment Parties,
collectively; provided, that, for the avoidance of doubt, any such conversion
pursuant to this sentence shall be one Preferred Share for each Common Share
converted; provided, further, that notwithstanding the foregoing, a Commitment
Party may elect, at such Commitment Party’s sole discretion, to decline such
conversion and keep such Commitment Party’s Common Shares.

ARTICLE III

BACKSTOP COMMITMENT FEE AND EXPENSE REIMBURSEMENT

Section 3.1 Commitment Fee Payable by the Company. Subject to Section 3.2, in
consideration for the Backstop Commitment and the other agreements of the
Commitment Parties in this Agreement, the Debtors shall pay or cause to be paid
a nonrefundable aggregate premium equal to ten (10%) percent of the aggregate
amount of the Rights Offerings, excluding any oversubscription amounts, to the
Commitment Parties in the following amounts: (a) an amount in, at the election
of the Unsecured Commitment Parties, Common Shares or Preferred Shares equal to
ten (10%) percent of the Unsecured Rights Offering Amount, payable in accordance
with Section 3.2, to the Unsecured Commitment Parties (including any Unsecured
Replacing Commitment Party, but excluding any Defaulting Commitment Party) or
their designees based upon their respective Unsecured Backstop Commitment
Percentages at the time such payment is made (the “Unsecured Commitment
Premium”) and (b) an amount in, at the election of the Secured Commitment
Parties, Common Stock or Preferred Stock equal to ten (10%) percent of the
Secured Rights Offering Amount, excluding any oversubscription amounts, payable
in accordance with Section 3.2, to the Secured Commitment Parties (including any
Secured Replacing Commitment Party, but excluding any Defaulting Commitment
Party) or their designees based upon their respective Secured Backstop
Commitment Percentages at the time such payment is made (the “Secured Commitment
Premium” and, together with the Unsecured Commitment Premium, the “Backstop
Commitment Fee”); provided, however, notwithstanding the foregoing, if the
Backstop Commitment Fee becomes payable pursuant to Section 9.4(b) prior to the
Effective Date, (x) the Unsecured Commitment Premium shall be reduced to an
amount in cash equal to five (5%) percent of the Unsecured Rights Offering
Amount, including any oversubscription amounts (“Unsecured Termination
Commitment Premium”), and (y) the Secured Commitment Premium shall be reduced to
an amount in cash equal to five (5%) percent of the Secured Rights Offering
Amount, including any oversubscription amounts (the “Secured Termination
Commitment Premium” and, together with the Unsecured Commitment Premium, the
“Termination Commitment Premium”). The provisions for the payment of the
Backstop Commitment Fee and Expense Reimbursement, and the indemnification
provided herein, are an integral part of the transactions contemplated by this
Agreement and without these provisions the Commitment Parties would not have
entered into this Agreement.

Section 3.2 Payment of Backstop Commitment Fee. The Backstop Commitment Fee
shall be fully earned, nonrefundable and non-avoidable upon entry of the BCA
Approval Order, and shall be paid by the Debtors, free and clear of any
withholding or deduction for any applicable Taxes, on the earlier of the
Effective Date or the valid termination of this

 

33



--------------------------------------------------------------------------------

Agreement pursuant to Article IX, or, if the Backstop Commitment Fee becomes
payable pursuant to Section 9.4(b), within the time specified therein. Except
for the Termination Commitment Premium, which shall be paid in cash, the Company
(or the Reorganized Company, in the case of an issuance of Common Shares or
Preferred Shares pursuant to this Section 3.2) shall satisfy its obligation to
pay the Backstop Commitment Fee by delivering to each:

(a) Unsecured Commitment Party (including any Unsecured Replacing Commitment
Party, but excluding any Defaulting Commitment Party) or its designee, at or
prior to the applicable payment deadline, its ratable share of the following, in
each case based on the Unsecured Commitment Parties’ respective Unsecured
Backstop Commitment Percentages on the date of such payment, in lieu of any cash
payments, by issuing, at the election of each such Unsecured Commitment Party or
Unsecured Replacing Commitment Party, the number of additional Common Shares or
Preferred Shares (rounding down to the nearest whole share solely to avoid
fractional shares) that is required to be issued so that each such Unsecured
Commitment Party, Unsecured Replacing Commitment Party or such designee receives
an amount of Common Shares or Preferred Shares as is economically equivalent to
their respective Unsecured Commitment Premiums based upon their respective
Unsecured Backstop Commitment Percentages at the time such payment is made, with
the effective price per Common Share being equal to the Per Common Share Equity
Rights Offering Price and with the effective price per Preferred Share being
equal to the Per Preferred Share Equity Rights Offering Price and the
composition of issued shares being at the election of the Unsecured Commitment
Party or Unsecured Replacing Commitment Party; and

(b) Secured Commitment Party (including any Secured Replacing Commitment Party,
but excluding any Defaulting Commitment Party) or its designee, at or prior to
the applicable payment deadline, its ratable share of the following, in each
case based on the Secured Commitment Parties’ respective Secured Backstop
Commitment Percentages on the date of such payment, in lieu of any cash
payments, by issuing, at the election of each such Secured Commitment Party or
Secured Replacing Commitment Party, the number of additional Common Shares or
Preferred Shares (rounding down to the nearest whole share solely to avoid
fractional shares) that is required to be issued so that each such Secured
Commitment Party, Secured Replacing Commitment Party or such designee receives
such number of Common Shares or Preferred Shares as is economically equivalent
to their respective Secured Commitment Premiums based upon their respective
Secured Backstop Commitment Percentages at the time such payment is made, with
the effective price per Common Share being equal to the Per Common Share Equity
Rights Offering Price and with the effective price per Preferred Share being
equal to the Per Preferred Share Equity Rights Offering Price and the
composition of issued shares being at the election of the Secured Commitment
Party or Secured Replacing Commitment Party.

Section 3.3 Expense Reimbursement.

(a) In accordance with and subject to the BCA Approval Order, the Debtors agree
to pay, in accordance with Section 3.3(b) below, all reasonably incurred and
documented out-of-pocket fees, costs and expenses of all of the attorneys,
accountants, other professionals, advisors, and consultants incurred on behalf
of the Ad Hoc Groups, whether incurred directly by the relevant Noteholders or
on behalf of the Noteholders through the Indenture Trustees, including, for the
avoidance of doubt, DPW, Kramer Levin Naftalis & Frankel LLP, Kirkland, Haynes
Boone

 

34



--------------------------------------------------------------------------------

LLP, any local (including foreign) counsel in any relevant jurisdiction, as
appropriate, PJT Partners LP, Ducera Partners LLC and Seabury Corporate Advisors
LLC (such payment obligations, the “Expense Reimbursement”). The Expense
Reimbursement shall, pursuant to the BCA Approval Order, constitute allowed
administrative expenses against each of the Debtors’ estates under sections
503(b) and 507 of the Bankruptcy Code, which, for the avoidance of doubt, shall
be pari passu with all other administrative expenses of the Debtors’ estate.

(b) The Expense Reimbursement described in Section 3.3(a) shall be paid in cash
in accordance with the Restructuring Support Agreement. The Expense
Reimbursement accrued through the date on which the BCA Approval Order is
entered shall be paid in accordance with the BCA Approval Order and the DIP
Order upon its entry by the Bankruptcy Court and as promptly as reasonably
practicable after the date of the entry of the BCA Approval Order. The Expense
Reimbursement shall thereafter be payable on a monthly basis by the Debtors in
accordance with the BCA Approval Order and the DIP Order. The Commitment Parties
shall promptly provide summary copies of all invoices (redacted as necessary to
protect privileges) to the Debtors and to the Indenture Trustees. Unless
otherwise ordered by the Bankruptcy Court, no recipient of any payment hereunder
shall be required to file with respect thereto any interim or final fee
application with the Bankruptcy Court.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

Except (i) as set forth in the Company Disclosure Schedules, (ii) as disclosed
in the Company SEC Documents filed with the SEC on or after December 31, 2017
and publicly available on the SEC’s Electronic Data-Gathering, Analysis and
Retrieval system prior to the date hereof (excluding any disclosures to the
extent such disclosures are primarily cautionary, speculative or forward-looking
in nature), or (iii) as disclosed in any first day affidavits filed by the
Debtors with respect to the Chapter 11 Cases, the Company, on behalf of itself
and each of the other Debtors, hereby represents and warrants to the Commitment
Parties as set forth below.

Section 4.1 Organization and Qualification. Other than as a result of the
Chapter 11 Cases, each of the Company Group Members (a) is a duly organized and
validly existing corporation, company, partnership, exempted company, limited
partnership or limited liability company or foreign legal entity, as the case
may be, and, if applicable, in good standing (or the equivalent thereof) under
the Laws of the jurisdiction of its incorporation or organization, (b) has,
subject to the entry of the BCA Approval Order and the Confirmation Order and
the terms thereof, all requisite power and authority to own its property and
assets and to transact the business in which it is currently engaged and (c) is
duly qualified, is authorized and is licensed (as applicable) to do business,
and is in good standing, in each jurisdiction where such qualification is
required, in each case, except where a failure to be so qualified would not be
expected to have a Material Adverse Effect. Each of the Company Group Members
and their respective legal entity forms and jurisdictions of incorporation or
organization and registration are listed in Section 4.1 of the Company
Disclosure Schedules.

 

35



--------------------------------------------------------------------------------

Section 4.2 Corporate Power and Authority.

(a) The Company has the requisite corporate power and authority (i) (A) subject
to entry of the BCA Approval Order and the Confirmation Order and the terms
thereof, to enter into, execute and deliver this Agreement and to perform the
BCA Approval Obligations and (B) subject to entry of the BCA Approval Order and
the Confirmation Order and the terms thereof, to perform each of its other
obligations hereunder and (ii) subject to entry of the BCA Approval Order, the
Plan Solicitation Order, the Confirmation Order and the DIP Order and the terms
thereof, to consummate the transactions contemplated herein and in the Plan, to
enter into, execute and deliver all agreements to which it will be a party as
contemplated by this Agreement and the Plan (this Agreement, the Plan, the
Disclosure Statement, the Restructuring Support Agreement, the DIP Credit
Agreement, the Exit Facility, and such other agreements and any Plan supplements
or documents referred to herein or therein or hereunder or thereunder,
collectively, the “Transaction Agreements”) and to perform its obligations under
each of the Transaction Agreements (other than this Agreement). Subject to the
receipt of the foregoing Orders, as applicable, the execution and delivery of
this Agreement and each of the other Transaction Agreements and the consummation
of the transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite corporate action on behalf of the Company.

(b) Subject to entry of the BCA Approval Order, the Plan Solicitation Order, the
Confirmation Order and the DIP Order and the terms thereof, each of the other
Debtors has the requisite power and authority (corporate or otherwise) to enter
into, execute and deliver each Transaction Agreement to which such other Debtor
is a party and to perform its obligations thereunder. Subject to entry of the
BCA Approval Order, the Plan Solicitation Order, the Confirmation Order and the
DIP Order and the terms thereof, the execution and delivery of this Agreement
and each of the other Transaction Agreements and the consummation of the
transactions contemplated hereby and thereby have been or will be duly
authorized by all requisite action (corporate or otherwise) on behalf of each
other Debtor party thereto.

Section 4.3 Execution and Delivery; Enforceability. Subject to entry of the BCA
Approval Order and the terms thereof, this Agreement will have been, and subject
to the entry of the BCA Approval Order, the Plan Solicitation Order, the
Confirmation Order and the DIP Order and the terms thereof, each other
Transaction Agreement will be, duly executed and delivered by the Company and
each of the other Debtors party thereto, as applicable. Upon entry of the BCA
Approval Order and assuming due and valid execution and delivery hereof by the
Commitment Parties, the BCA Approval Obligations will constitute the valid and
legally binding obligations of the Company and, to the extent applicable, the
other Debtors, enforceable against the Company and, to the extent applicable,
the other Debtors in accordance with their respective terms, subject to
bankruptcy, insolvency, reorganization, moratorium and other similar Laws now or
hereafter in effect relating to creditor’s rights generally and subject to
general principles of equity. Upon entry of the BCA Approval Order and assuming
due and valid execution and delivery of this Agreement and the other Transaction
Agreements by the Commitment Parties and, to the extent applicable, any other
parties hereof and thereof, each of the obligations of the Company and, to the
extent applicable, the other Debtors hereunder and thereunder will constitute
the valid and legally binding obligations of the Company and, to the extent
applicable, the other Debtors, enforceable against the Company and, to the
extent applicable, the other Debtors, in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
Laws now or hereafter in effect relating to creditor’s rights generally and
subject to general principles of equity.

 

36



--------------------------------------------------------------------------------

Section 4.4 Authorized and Issued Equity Interests.

(a) On the Effective Date, (i) the outstanding Equity Interests in the Company
will consist solely of the Aggregate Common Shares, Aggregate Preferred Shares,
the Common Shares and Preferred Shares issued under the Rights Offerings, the
Common Shares and Preferred Shares issued as the Equity Component and the Common
Shares and Preferred Shares issued under the MIP pursuant to the Initial RSU
Issuance, (ii) no Common Shares or Preferred Shares will be held by the Company
in its treasury, and, (iii) except with respect to the Initial Option Issuance
and as may otherwise be provided under the MIP, no Common Shares or Preferred
Shares will be reserved for issuance upon exercise of options and other rights
to purchase or acquire Common Shares and Preferred Shares.

(b) As of the Effective Date, all issued and outstanding Common Shares and
Preferred Shares will have been duly authorized and validly issued, and shall be
fully paid and non-assessable, free and clear of all Taxes, Liens (other than
Transfer restrictions imposed hereunder or under the Reorganized Company
Organizational Documents or by applicable Law) and will not be subject to any
preemptive rights, subscription rights or similar rights (other than rights set
forth in the Reorganized Company Organizational Documents or the Registration
Rights Agreement).

(c) Except as set forth in this Section 4.4, as of the Effective Date, no shares
or other Equity Interests or voting interests in the Company will have been
issued, reserved for issuance or be outstanding.

(d) Except as set forth in this Agreement, as of the Closing Date, none of the
Company Group Members will be party to or otherwise bound by or subject to any
outstanding option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking (including any preemptive right) that (i) obligates
any of the Company Group Members to issue, deliver, sell or transfer, or
repurchase, redeem or otherwise acquire, or cause to be issued, delivered, sold
or transferred, or repurchased, redeemed or otherwise acquired, any units or
shares of capital stock of, or other Equity Interests or voting interests in,
any of the Company Group Members or any security convertible or exercisable for
or exchangeable into any units or shares of capital stock of, or other Equity
Interests or voting interests in, any of the Company Group Members,
(ii) obligates any of the Company Group Members to issue, grant, extend or enter
into any such option, warrant, call, right, security, commitment, Contract,
arrangement or undertaking, (iii) restricts the Transfer of any units or shares
of capital stock of, or other Equity Interests in, any of the Company Group
Members or (iv) relates to the voting of any units or other Equity Interests in
any of the Company Group Members.

Section 4.5 No Conflict. Assuming the consents described in clauses (a) through
(g) of Section 4.6 are obtained, the execution and delivery by the Company and,
if applicable, any other Debtor, of this Agreement, the Plan and the other
Transaction Agreements, the compliance by the Company and, if applicable, any
other Debtor, with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a)

 

37



--------------------------------------------------------------------------------

conflict with, or result in a breach, modification or violation of, any of the
terms or provisions of, or constitute a default under (with or without notice or
lapse of time, or both), or result, except to the extent specified in the Plan,
in the acceleration of, or the creation of any Lien under, or cause any payment
or consent to be required under any Material Contract or Specified Contract to
which any Company Group Member will be bound as of the Closing Date after giving
effect to the Plan or to which any of the property or assets of any Company
Group Member will be subject as of the Closing Date after giving effect to the
Plan, (b) result in any violation of the provisions of any of the Company Group
Members’ organizational documents (other than, for the avoidance of doubt, a
breach or default that would be triggered as a result of the Chapter 11 Cases or
the Company’s or any Company Group Member’s undertaking to implement the
Restructuring Transactions through the Chapter 11 Cases), or (c) result in any
violation of any Law or Order applicable to any Company Group Member or any of
their properties, except in each of the cases described in clause (a) or (c) for
any conflict, breach, modification, violation, default, acceleration or Lien
which would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.6 Consents and Approvals. Assuming the accuracy of the Commitment
Parties’ representations and warranties in Article V, no consent, approval,
authorization, Order, registration or qualification of or with any Governmental
Entity having jurisdiction over any of the Company Group Members or any of their
properties (each, an “Applicable Consent”) is required for the execution and
delivery by the Company and, to the extent relevant, the other Debtors, of this
Agreement, the Plan and the other Transaction Agreements, the compliance by the
Company and, to the extent relevant, the other Debtors, with the provisions
hereof and thereof and the consummation of the transactions contemplated herein
and therein, except for (a) the entry of the BCA Approval Order authorizing the
Company to assume this Agreement and perform the BCA Approval Obligations,
(b) entry of the Plan Solicitation Order, (c) entry by the Bankruptcy Court, or
any other court of competent jurisdiction, of Orders as may be necessary in the
Chapter 11 Cases from time-to-time, (d) the entry of the Confirmation Order,
(e) filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement,
(f) such consents, approvals, authorizations, registrations or qualifications as
may be required under state securities or “Blue Sky” Laws in connection with the
purchase of the Unsubscribed Shares by the Commitment Parties, the issuance of
the Subscription Rights, the issuance of the Rights Offering Shares pursuant to
the exercise of the Subscription Rights, the issuance of Common Shares or
Preferred Shares as payment of the Backstop Commitment Fee, and (g) any
Applicable Consents that, if not made or obtained, would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 4.7 Company SEC Documents and Disclosure Statement. Since December 31,
2017, the Company has filed all required Company SEC Documents with the SEC. No
Company SEC Document that has been filed prior to the date this representation
has been made, after giving effect to any amendments or supplements thereto and
to any subsequently filed Company SEC Documents, in each case filed prior to the
date this representation is made, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Disclosure Statement as approved by
the Bankruptcy Court will contain “adequate information,” as such term in
defined in section 1125 of the Bankruptcy Code, and will otherwise comply in all
material respects with section 1125 of the Bankruptcy Code.

 

38



--------------------------------------------------------------------------------

Section 4.8 Absence of Certain Changes. Since December 31, 2018 to the date of
this Agreement, no Event has occurred or, to the Knowledge of the Company Group
Members, exists that constitutes, individually or in the aggregate, a Material
Adverse Effect.

Section 4.9 No Violation; Compliance with Laws. Other than the Chapter 11 Cases
and any adversary proceedings or contested motions commenced in connection
therewith, (i) the Company is not in violation of its charter or bylaws, and
(ii) no other Company Group Member is in violation of its respective charter or
bylaws, certificate of formation or limited liability company operating
agreement, partnership agreement or similar organizational document in any
material respect. Other than the Chapter 11 Cases and any adversary proceedings
or contested motions commenced in connection therewith, to the Knowledge of the
Company Group Members, none of the Company Group Members is or has been at any
time since January 1, 2017 in violation of any Law or Order, except for any such
violations that have not had and would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

Section 4.10 Legal Proceedings. Other than the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith
there are no material legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Company
Group Members, threatened to which any of the Company Group Members is a party
or, to the Knowledge of the Company Group Members, to which any property of any
of the Company Group Members is the subject, in each case (a) that, as of the
date hereof, seeks to challenge the validity or enforceability of this
Agreement, the Plan or the other Transaction Agreements or (b) that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

Section 4.11 Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, there are
(a) no labor disputes against any Company Group Member, or, to the Knowledge of
the Company Group Members, threatened against or affecting any Company Group
Member, and (b) no claims of unfair labor practices, charges or grievances
pending against any Company Group Member, or to the Knowledge of the Company
Group Members, threatened against any of them before any Governmental Entity.

Section 4.12 Intellectual Property. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, (a) each
of the Company Group Members owns, or possesses the right to use, all of the
Intellectual Property Rights that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, (b) none of the Company Group Members nor any Intellectual Property
Right, proprietary right, product, process, method, substance, part, or other
material now employed, sold or offered by or contemplated to be employed, sold
or offered by such Person, is interfering with, infringing upon,
misappropriating or otherwise violating any valid Intellectual Property Rights
of any Person, and (c) to the Knowledge of the Company Group

 

39



--------------------------------------------------------------------------------

Members, no claim has been asserted or threatened and is pending by any Person
challenging or questioning any Company Group Member’s use of any such
Intellectual Property Right or the validity or effectiveness of any such
Intellectual Property Right, nor to the Knowledge of the Company Group Members
is there any valid basis for any such claim. To the Knowledge of the Company
Group Members, none of the Company Group Members interferes with, infringes
upon, misappropriates or otherwise violates any Intellectual Property Right of
any Person in any material respect.

Section 4.13 Title to Real and Personal Property.

(a) Owned Real Property. Each of the Company Group Members has good and
defensible title to its respective owned Real Properties, in each case, except
for Permitted Liens and except for defects in title that do not materially
interfere with its ability to conduct its business as currently conducted, and
except where the failure (or failures) to have such title would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect. To the Knowledge of the Company Group Members, all such Real Properties
are free and clear of Liens, except for Permitted Liens, and except for such
Liens as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Leased Real Property. Each of the Company Group Members is in compliance
with all obligations under all leases pertaining to Real Property to which it is
a party that have not been rejected in the Chapter 11 Cases, except where the
failure to comply would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and all such leases are in full force
and effect, except leases in respect of which the failure to be in full force
and effect would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Each of the Company Group Members enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(c) Personal Property. Each of the Company Group Members owns or possesses the
right to use all personal property and assets material to the conduct of their
businesses, except for Permitted Liens and except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted, and except where the failure (or failures) to have such ownership or
right to use would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

Section 4.14 No Undisclosed Relationships. To the actual knowledge of the
individuals listed on Schedule 2 hereof, other than Contracts or other direct or
indirect relationships between or among any of the Company Group Members, there
are no Contracts or other direct or indirect relationships existing as of the
date hereof between or among any of the Company Group Members, on the one hand,
and any director, officer or greater than five (5%) percent stockholder of any
of the Company Group Members, on the other hand, that is required by the
Exchange Act to be described in the Company’s filings with the SEC (“Related
Party Transactions”) and that is not so described, except for the transactions
contemplated by this Agreement. Any Contract existing as of the date hereof
between or among any of the Company Group Members, on the one hand, and any
director, officer or greater than five (5%) percent

 

40



--------------------------------------------------------------------------------

stockholder of any of the Company Group Members, on the other hand, that is
required by the Exchange Act to have been described in the Company’s filings
with the SEC prior to the date hereof is filed as an exhibit to, or incorporated
by reference as indicated in, the Annual Report on Form 10-K for the year ended
March 31, 2018 (as amended on Form 10-K/A). The Company has listed in
Section 4.14 of the Company Disclosure Schedules all Related Party Transactions
identified prior to the signing of this Agreement as part of the Company’s
ongoing review process in connection with the preparation of its Annual Report
on Form 10-K for the fiscal year ended March 31, 2019.

Section 4.15 Licenses and Permits. The Company Group Members possess all
licenses, certificates, permits and other authorizations issued by, have made
all declarations and filings with and have maintained all financial assurances
required by, the appropriate Governmental Entities that are necessary for the
ownership or lease of their respective properties and assets (including, without
limitation, all Owned Aircraft and leased Aircraft) and the conduct of the
business, except where the failure to possess, make or give the same would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. None of the Company Group Members (i) has received notice of any
revocation or modification of any such license, certificate, permit or
authorization or (ii) has any reason to believe that any such license,
certificate, permit or authorization will not be renewed in the ordinary course,
except to the extent that any of the foregoing would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. No Owned
Aircraft or leased Aircraft or other material asset of any Company Group Member
is, or will within six (6) months of the date hereof, be or become subject to
material customs duties or charges, whether as a result of remaining in, or
departing from, the jurisdiction in which such asset is located as of the date
hereof, except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; provided, that, for the purposes of
determining whether any conditions have been satisfied pursuant to
Section 7.1(l), the representations and warranties contained in this
Section 4.15 shall not be deemed to be incorrect or breached if the Company
takes any action, or causes action to be taken, in respect of the activities
described in this Section 4.15 and the consent of the Requisite Commitment
Parties has been obtained in writing prior to the Company taking such action.

Section 4.16 Environmental. Except as to matters that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect:
(a) no written notice, claim, demand, request for information, Order, complaint,
or penalty has been received by any of the Company Group Members, and there are
no Legal Proceedings pending or, to the Knowledge of the Company Group Members,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to any of the Company Group Members, (b) each
Company Group Member has received (including timely application for renewal of
the same), and maintained in full force and effect, all environmental permits,
licenses and other approvals, and has maintained all financial assurances, in
each case to the extent necessary for its operations to comply with all
applicable Environmental Laws and is, and since January 1, 2017, has been, in
compliance with the terms of such permits, licenses and other approvals and with
all applicable Environmental Laws, (c) no Hazardous Material is or, to the
Knowledge of the Company Group Members, was located at, on or under any property
currently or formerly owned, operated or leased by any of the Company Group
Members that would reasonably be expected to give rise to any cost, liability or
obligation of any of the Company Group Members under any Environmental Laws,
(d) no Hazardous Material has been Released,

 

41



--------------------------------------------------------------------------------

generated, owned, treated, stored or handled by any of the Company Group
Members, and no Hazardous Material has been transported to or Released at any
location, or exposed to any Person, in a manner that would has given or would
give rise to any cost, liability or obligation of any of the Company Group
Members under any Environmental Laws, and (e) there are no agreements in which
any of the Company Group Members has expressly assumed responsibility for any
known obligation of any other Person arising under or relating to Environmental
Laws, which has not been made available to the Commitment Parties prior to the
date hereof.

Section 4.17 Tax Returns.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Company Group Members has
filed or caused to be filed all U.S. federal, state, provincial, local and
non-U.S. Tax returns required to have been filed by it and (ii) taken as a
whole, each such Tax return is true and correct;

(b) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, each of the Company Group Members has
timely paid or caused to be timely paid all Taxes shown to be due and payable by
it on the returns referred to in clause (a) and all other Taxes or assessments
(or made adequate provision (in accordance with GAAP) for the payment of all
Taxes due) with respect to all periods or portions thereof ending on or before
the date hereof (except Taxes or assessments that are being contested in good
faith by appropriate proceedings and for which the Company Group Members (as the
case may be) has set aside on its books adequate reserves in accordance with
GAAP or with respect to the Company Group Members only, except to the extent the
non-payment thereof is permitted by the Bankruptcy Code), which Taxes, if not
paid or adequately provided for, would reasonably be expected to be material to
the Company Group Members taken as a whole; and

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, as of the date hereof, with respect to the
Company Group Members, other than in connection with the Chapter 11 Cases and
other than Taxes or assessments that are being contested in good faith and are
not expected to result in significant negative adjustments that would be
material to the Company Group Members taken as a whole, (i) no claims have been
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the IRS or
any other Governmental Entity.

Section 4.18 Employee Benefit Plans.

(a) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) each Company Plan and each
Multiemployer Plan is in compliance with the applicable provisions of ERISA and
the Code; (ii) no Reportable Event has occurred during the past six years (or is
reasonably likely to occur); (iii) no Company Plan has any Unfunded Pension
Liability with respect to any Company Plans; (iv) no ERISA Event has occurred or
is reasonably expected to occur; (v) none of the Company Group Members has
engaged in a “prohibited transaction” (as defined in Section 406 of ERISA and
Section 4975 of the Code) in connection with any employee pension benefit plan
(as defined in Section 3(2) of ERISA) that

 

42



--------------------------------------------------------------------------------

would subject any of the Company Group Members to Tax; (vi) no employee welfare
plan (as defined in Section 3(1) of ERISA) maintained or contributed to by any
of the Company Group Members provides benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA); and
(vii) none of the Company Group Members or any ERISA Affiliate has incurred or
is reasonably expected to incur any Withdrawal Liability.

(b) Except as set forth in Section 4.18 of the Company Disclosure Schedules,
with respect to each scheme or arrangement mandated by a government other than
the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by the
Company or any of the other Company Group Members that is not subject to United
States Law (a “Foreign Benefit Plan”), each Foreign Benefit Plan is in
compliance in all material respects with the provisions of the applicable law or
terms of the applicable Foreign Government Scheme or Arrangement and no Event
has occurred or is reasonably expected to occur with respect to such Foreign
Government Scheme or Arrangement that would reasonably be expected to result in
material adverse liability to the Company or any ERISA Affiliate.

(c) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, there are no pending, or to the Knowledge
of the Company Group Members, threatened claims, sanctions, actions or lawsuits,
asserted or instituted against any Company Plan or any Person as fiduciary or
sponsor of any Company Plan, in each case other than claims for benefits in the
normal course.

(d) Within the last six years, no Company Plan has been terminated, whether or
not in a “standard termination” as that term is used in Section 4041(b)(1) of
ERISA, except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect nor has any Company Plan with Unfunded
Pension Liabilities been transferred outside of the “controlled group” (within
the meaning of Section 4001(a)(14) of ERISA).

(e) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, all compensation and benefit arrangements
of the Company Group Members comply and have complied in both form and operation
with their terms and all applicable Laws and legal requirements.

(f) None of the Company Group Members has any obligation to provide any
individual with a “gross up” or similar payment, or otherwise indemnify any such
individual, in respect of any Taxes that may become payable under Sections 409A
or 4999 of the Code.

(g) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby (either
alone or in conjunction with any other event) will, directly or indirectly,
result in (i) any payment (whether in cash, property or the vesting of
property), benefit or other right becoming due to any current or former
employee, officer, director or independent contractor, (ii) the acceleration of
the time of payment, funding or vesting of, or an increase in the amount of, any
compensation, benefits or other rights under any Company Plan or otherwise, or
(iii) an obligation to fund or otherwise set aside assets to secure to any
extent any of the obligations under any Company Plan or other compensation or
benefit arrangement.

 

43



--------------------------------------------------------------------------------

(h) All liabilities (including all employer contributions and payments required
to have been made by any of the Company Group Members) under or with respect to
any compensation or benefit arrangement of any of the Company Group Members have
been properly accounted for in the Company’s financial statements in accordance
with GAAP.

(i) Except as would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, (i) each of the Company Group Members has
complied and is currently in compliance with all Laws and legal requirements in
respect of personnel, employment and employment practices; (ii) all service
providers of each of the Company Group Members are correctly classified as
employees, independent contractors, or otherwise for all purposes (including any
applicable tax and employment policies or Law); and (iii) the Company Group
Members have not and are not engaged in any unfair labor practice.

Section 4.19 Internal Control Over Financial Reporting. Except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, the Company has established and maintains a system of internal
control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f)
promulgated under the Exchange Act) that complies with the requirements of the
Exchange Act and has been designed to provide reasonable assurances regarding
the reliability of financial reporting and the preparation of financial
statements for external purposes in accordance with GAAP and to the Knowledge of
the Company Group Members, there are no weaknesses in the Company’s internal
control over financial reporting as of the date hereof.

Section 4.20 Disclosure Controls and Procedures. Except as would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, the Company maintains disclosure controls and procedures (within the
meaning of Rules 13a-15(e) and 15d-15(e) promulgated under the Exchange Act)
designed to ensure that information required to be disclosed by the Company in
the reports that it files and submits under the Exchange Act is recorded,
processed, summarized and reported within the time periods specified in the
SEC’s rules and forms, including that information required to be disclosed by
the Company in the reports that it files and submits under the Exchange Act is
accumulated and communicated to management of the Company as appropriate to
allow timely decisions regarding required disclosure.

Section 4.21 Material Contracts. Other than as a result of the Chapter 11 Cases,
all Material Contracts and Specified Contracts are valid, binding and
enforceable by and against the Company Group Member party thereto and, to the
Knowledge of the Company Group Members, each other party thereto (except where
the failure to be valid, binding or enforceable does not constitute a Material
Adverse Effect), and, as of the date hereof, no written notice to terminate, in
whole or part, any Material Contract and any Specified Contract has been
delivered to any of the Company Group Members (except where such termination
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect). Other than as a result of the filing or pendency of
the Chapter 11 Cases, none of the Company Group Members nor, to the Knowledge of
the Company Group Members, any other party to any Material Contract or any
Specified Contract, is in material default or breach under the terms thereof, in
each case, except for such instances of material default or breach that would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

44



--------------------------------------------------------------------------------

Section 4.22 No Unlawful Payments. Since January 1, 2017, none of the Company
Group Members nor, to the Knowledge of the Company Group Members, any of their
respective directors, officers or employees has in any material respect:
(a) used any funds of any of the Company Group Members for any unlawful
contribution, gift, entertainment or other unlawful expense, in each case
relating to political activity; (b) made any direct or indirect unlawful payment
to any foreign or domestic government official or employee from corporate funds;
or (c) violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and any other applicable anti-bribery or
anti-corruption Laws.

Section 4.23 Compliance with Money Laundering Laws and Ex-Im Laws. To the
Knowledge of the Company Group Members, the operations of the Company Group
Members are and, since January 1, 2017 have been at all times, conducted in
compliance in all material respects with applicable financial recordkeeping and
reporting requirements of the U.S. Currency and Foreign Transactions Reporting
Act of 1970, as amended and applicable money laundering Laws (collectively, the
“Money Laundering Laws”) and no material Legal Proceeding by or before any
Governmental Entity or any arbitrator involving any of the Company Group Members
with respect to Money Laundering Laws is pending or, to the Knowledge of the
Company Group Members, threatened. To the Knowledge of the Company Group
Members, the operations of the Company Group Members are and, since January 1,
2017 have been at all times, conducted in compliance in all material respects
with applicable Ex-Im Laws of all applicable jurisdictions and no material Legal
Proceeding by or before any Governmental Entity or any arbitrator involving any
of the Company Group Members with respect to Ex-Im Laws is pending or, to the
Knowledge of the Company Group Members, threatened.

Section 4.24 Compliance with Sanctions Laws. None of the Company Group Members
nor, to the Knowledge of the Company Group Members, any of their respective
directors, officers, employees, agents, controlled Affiliates or other Persons
acting on their behalf with express authority to so act is an individual or
entity that is, or is owned or controlled by, persons that are currently subject
to any Sanctions or is located, organized or residing in any Designated
Jurisdiction. None of the Company Group Members nor, to the Knowledge of the
Company Group Members, any of its or their respective current or former
directors, officers, employees, agents, controlled Affiliates or other Persons
acting on its behalf with express authority to so act, has engaged at any time
within the previous five years, or is engaged, in any transaction(s) or
activities which would result in a violation of Sanctions. The Company will not
knowingly directly or indirectly use the proceeds of the Rights Offerings, or
lend, contribute or otherwise make available such proceeds to any other Company
Group Member, controlled Affiliate, joint venture partner or other Person,
(i) for the purpose of financing the activities of any Person that is the
subject or target of Sanctions or located, organized or residing in any
Designated Jurisdiction or (ii) in any other manner that would result in a
material violation of Sanctions by the Company.

Section 4.25 No Broker’s Fees. None of the Company Group Members is a party to
any Contract with any Person (other than this Agreement) that would give rise to
a valid claim against the Commitment Parties for a brokerage commission,
finder’s fee or like payment in connection with the Rights Offerings, the sale
of the Unsubscribed Shares or the payment of the Backstop Commitment Fee or the
Termination Commitment Premium.

 

45



--------------------------------------------------------------------------------

Section 4.26 Investment Company Act. None of the Company Group Members is an
“investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended (the “Investment Company Act”), and
this conclusion is based on one or more bases or exclusions other than Sections
3(c)(1) and 3(c)(7) of the Investment Company Act, including that none of the
Company Group Members comes within the basic definition of ‘investment company’
under section 3(a)(1) of the Investment Company Act.

Section 4.27 Insurance. Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect: (i) the Company
Group Members have insured their properties and assets against such risks and in
such amounts as are customary for companies engaged in similar businesses;
(ii) all premiums due and payable in respect of insurance policies maintained by
the Company Group Members have been paid; (iii) the Company reasonably believes
that the insurance maintained by or on behalf of the Company Group Members is
adequate in all respects; and (iv) as of the date hereof, to the Knowledge of
the Company Group Members, none of the Company Group Members has received notice
from any insurer or agent of such insurer with respect to any insurance policies
of the Company Group Members of cancellation or termination of such policies,
other than such notices which are received in the ordinary course of business or
for policies that have expired in accordance with their terms.

Section 4.28 Aircraft Owned and Related Leases; Expected Purchases.

(a) Section 4.28(a) of the Company Disclosure Schedules lists:

(i) each Aircraft (each, by its model number and manufacturer, related serial
number and registration mark, and country in which it is located), as of the
date hereof legally and/or beneficially owned by a Company Group Members free
and clear of all Liens (except Permitted Liens and Permitted Collateral Liens
(as defined in the DIP Credit Agreement)) and, as of the date hereof, the
country and storage location in which each Aircraft is registered (each such
Aircraft, an “Owned Aircraft”); and

(ii) each Aircraft that is subject to a lease from an unaffiliated third party
lessor to a Company Group Members that has not been rejected prior to the date
hereof in the Debtors’ Chapter 11 Cases (an “Aircraft Lease”), a description of
such Aircraft Lease comprised of the following details: (A) the model number,
(B) the related serial number, (C) the current registration mark, (D) the
unaffiliated third party lessor and (E) the scheduled expiration date of the
Aircraft Lease; and

(b) The foregoing information relating to each Aircraft Lease is true and
correct in all material respects. Except as set forth in Section 4.28(b) of the
Company Disclosure Schedules, each Aircraft subject to an Aircraft Lease is
(i) in good operating condition, (ii) current on all calendar, cycle and hourly
inspections, (ii) in compliance in all material respects with all airworthiness
directives published by the FAA or applicable Aviation Authority, any service
bulletins mandated by the FAA or applicable Aviation Authority and all mandatory
service

 

46



--------------------------------------------------------------------------------

bulletins issued, supplied or made available by or through the manufacturer,
(iii) current with respect to any component retirements and all scheduled
Airframe and Engine maintenance task requirements have been completed or are in
the process of being completed (including, for avoidance of doubt, Aircraft
currently in heavy maintenance), (iv) is currently covered under insurance
policies maintained by the Company Group Members, (v) has not suffered a
casualty or total loss or any damage in excess of ten (10%) percent of its value
that has not been remediated. Except for Aircraft registered pursuant to the
next sentence or not required to be registered on the FAA aircraft registry,
each Aircraft subject to an Aircraft Lease is properly registered on the FAA
aircraft registry and has a validly issued FAA standard, unrestricted
certificate of airworthiness that is in full force and effect. Each Aircraft
subject to an Aircraft Lease that operates outside the United States is properly
registered with, and is otherwise permitted to operate under a standard,
unrestricted certificate of airworthiness in the applicable jurisdiction by, the
Aviation Authority having jurisdiction over that Aircraft.

(c) Section 4.28(c) of the Company Disclosure Schedules sets forth, as of the
date hereof, a list of all outstanding purchase orders made by the Company Group
Members to purchase Aircraft, including the expected month of delivery, progress
payments previously made, and the purchase price therefor.

(d) Section 4.28(d) of the Company Disclosure Schedules sets forth a true and
complete list, as of the date hereof, of all Contracts (other than (x) existing
Aircraft Leases, (y) Contracts that may be terminated by the Company or its
Subsidiaries without penalty or material liability and (z) Contracts rejected in
connection with the Chapter 11 Cases as of the date of this Agreement) pursuant
to which the Company or any of its Subsidiaries has an obligation to purchase or
lease aircraft, including the manufacturer and model of all aircraft subject to
such Contract, the nature of the purchase or lease obligation (i.e., firm
commitment, subject to reconfirmation or otherwise) and the anticipated year of
delivery of the aircraft subject to such Contract. The Company has delivered or
made available to the Commitment Parties true and complete copies (except as may
have been redacted for pricing and other commercially sensitive information and
subject to applicable confidentiality restrictions) of all Contracts listed in
Section 4.28(d) of the Company Disclosure Schedules, including all material
amendments, modifications and side letters thereto.

Section 4.29 Arm’s Length. The Debtors acknowledge and agree that (i) each of
the Commitment Parties is acting solely in the capacity of an arm’s length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offerings) and not as a financial advisor or a fiduciary to, or an agent
of, the Debtors and (ii) no Commitment Party is advising the Debtors as to any
legal, tax, investment, accounting or regulatory matters in any jurisdiction.

 

47



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

Each Commitment Party, severally and not jointly, represents and warrants as to
itself only (unless otherwise set forth herein, as of the date of this Agreement
and as of the Closing Date) as set forth below.

Section 5.1 Organization. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization.

Section 5.2 Organizational Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Transaction Agreement to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary action (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Transaction Agreements.

Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Commitment Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Commitment Party and (b) upon entry of the BCA Approval Order and assuming
due and valid execution and delivery hereof and thereof by the Company and the
other Debtors (as applicable), will constitute valid and legally binding
obligations of such Commitment Party, enforceable against such Commitment Party
in accordance with their respective terms, except as enforceability may be
limited by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

Section 5.4 No Conflict. Assuming that the consents referred to in clauses
(a) and (b) of Section 5.5 are obtained, the execution and delivery by such
Commitment Party of this Agreement and each other Transaction Agreement to which
such Commitment Party is a party, the compliance by such Commitment Party with
all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (a) will not conflict with, or
result in breach, modification, termination or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time or both), or result in the acceleration of, or the creation of any Lien
under, any Contract to which such Commitment Party is party or is bound or to
which any of the property or assets or such Commitment Party are subject,
(b) will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Commitment
Party and (c) will not result in any material violation of any Law or Order
applicable to such Commitment Party or any of its properties, except in each of
the cases described in clauses (a) or (c), for any conflict, breach,
modification, termination, violation, default, acceleration or Lien which would
not reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact such Commitment Party’s performance of its
obligations under this Agreement.

Section 5.5 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its properties is required for
the execution and delivery by such Commitment Party of this Agreement and each
other Transaction Agreement to which such Commitment Party is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the transactions (including the purchase by such Commitment
Party of its Backstop Commitment Percentage of the Unsubscribed Shares and its
portion of the Rights Offering Shares) contemplated herein and therein, except
(a) any consent, approval, authorization, Order, registration or qualification
which, if not made or

 

48



--------------------------------------------------------------------------------

obtained, would not reasonably be expected, individually or in the aggregate, to
prohibit or materially and adversely impact such Commitment Party’s performance
of its obligations under this Agreement and each other Transaction Agreement to
which such Commitment Party is a party and (b) filings, notifications,
authorizations, approvals, consents, clearances or termination or expiration of
all applicable waiting periods under any Antitrust Laws in connection with the
transactions contemplated by this Agreement.

Section 5.6 No Registration. Such Commitment Party understands that (a) the
Unsubscribed Shares have not been registered under the Securities Act by reason
of a specific exemption from the registration provisions of the Securities Act,
the availability of which depends on, among other things, the bona fide nature
of the investment intent and the accuracy of such Commitment Party’s
representations as expressed herein or otherwise made pursuant hereto, and
(b) the foregoing shares cannot be sold unless subsequently registered under the
Securities Act or an exemption from registration is available.

Section 5.7 Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Shares for its own account or accounts or funds over which it holds
voting discretion, not otherwise as a nominee or agent, and not otherwise with
the view to, or for resale in connection with, any distribution thereof not in
compliance with applicable securities Laws, and such Commitment Party has no
present intention of selling, granting any other participation in, or otherwise
distributing the same, except in compliance with applicable securities Laws.

Section 5.8 Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares. Such Commitment Party is an “accredited investor” within the meaning of
Rule 501(a) of the Securities Act or a “qualified institutional buyer” within
the meaning of Rule 144A of the Securities Act. Such Commitment Party
understands and is able to bear any economic risks associated with such
investment (including the necessity of holding such shares for an indefinite
period of time). Except for the representations and warranties expressly set
forth in this Agreement or any other Transaction Agreement, such Commitment
Party has independently evaluated the merits and risks of its decision to enter
into this Agreement and disclaims reliance on any representations or warranties,
either express or implied, by or on behalf of any of the Company Group Members.

Section 5.9 No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than the Transaction Agreements and any Contract
giving rise to the Expense Reimbursement hereunder) that would give rise to a
valid claim against any of the Debtors for a brokerage commission, finder’s fee
or like payment in connection with the Rights Offerings or the sale of the
Unsubscribed Shares.

Section 5.10 Sufficient Funds. Such Commitment Party has sufficient assets and
the financial capacity to perform all of its obligations under this Agreement,
including the ability to fully exercise all Subscription Rights that are issued
to it (or such Affiliated Funds) pursuant to the Rights Offerings and timely
fund such Commitment Party’s Backstop Commitment at Closing.

 

49



--------------------------------------------------------------------------------

ARTICLE VI

ADDITIONAL COVENANTS

Section 6.1 Orders Generally. The Company and the Reorganized Company shall
support and use commercially reasonable efforts, consistent with the
Restructuring Support Agreement (including the milestones set forth in
Section 6.02(f) of the Restructuring Support Agreement) and the Plan, to
(a) obtain the entry of the BCA Approval Order, the Plan Solicitation Order, the
Confirmation Order and the DIP Order, and (b) cause the BCA Approval Order, the
Plan Solicitation Order, the Confirmation Order and the DIP Order to become
Final Orders (and request that such Orders become effective immediately upon
entry by the Bankruptcy Court pursuant to a waiver of Rules 3020(e) and 6004(h)
of the Bankruptcy Rules, as applicable), in each case, as soon as reasonably
practicable, consistent with the Bankruptcy Code, the Bankruptcy Rules, and the
Restructuring Support Agreement, following the filing of the respective motion
seeking entry of such Orders. The Company shall provide to each of the
Commitment Parties and its counsel copies of any proposed motions seeking entry
of the BCA Approval Order, the Plan Solicitation Order, the Confirmation Order
and the DIP Order (together with the proposed BCA Approval Order, the proposed
Plan Solicitation Order, the proposed Confirmation Order, and the proposed DIP
Order), and a reasonable opportunity to review and comment on such motions and
such Orders prior to such motions and such Orders being filed with the
Bankruptcy Court (and in no event less than forty-eight (48) hours prior to such
filing), and such Orders must be in form and substance reasonably satisfactory
to the Requisite Commitment Parties and the Company. Any amendments,
modifications, changes, or supplements to the BCA Approval Order, the Plan
Solicitation Order, the Confirmation Order and the DIP Order, and any of the
motions seeking entry of such Orders, shall be in form and substance reasonably
satisfactory to the Requisite Commitment Parties and the Company.

Section 6.2 Confirmation Order; Plan and Disclosure Statement. The Debtors shall
use their commercially reasonable efforts consistent with the Restructuring
Support Agreement (including the milestones set forth in Section 6(f) of the
Restructuring Support Agreement) to obtain entry of the Confirmation Order. The
Company shall provide to each of the Commitment Parties and its counsel a copy
of the proposed Plan and the Disclosure Statement and any proposed amendment,
modification, supplement or change to the Plan or the Disclosure Statement, and
a reasonable opportunity to review and comment on such documents (and in no
event less than forty-eight (48) hours prior to filing the Plan and/or the
Disclosure Statement, as applicable, with the Bankruptcy Court), and each such
amendment, modification, supplement or change to the Plan or the Disclosure
Statement must be in form and substance reasonably satisfactory to each of the
Requisite Commitment Parties and the Company. The Company shall provide to each
of the Commitment Parties and its counsel a copy of the proposed Confirmation
Order (together with copies of any briefs, pleadings and motions related
thereto), and a reasonable opportunity to review and comment on such Order,
briefs, pleadings and motions prior to such Order, briefs, pleadings and motions
being filed with the Bankruptcy Court (and in no event less than forty-eight
(48) hours prior to a filing of such Order, briefs, pleadings or motions with
the Bankruptcy Court), and such Order, briefs, pleadings and motions must be in
form and substance reasonably satisfactory to each of the Requisite Commitment
Parties and the Company. The Confirmation Order entered by the Bankruptcy Court
shall be in form and substance reasonably acceptable to the Requisite Commitment
Parties and the Debtors and any amendments, modifications, changes or
supplements to the Confirmation Order, and any of the pleadings seeking entry of
such Order, shall be in the form and substance reasonably acceptable to the
Requisite Commitment Parties and the Debtors.

 

 

50



--------------------------------------------------------------------------------

Section 6.3 Conduct of Business. Except as expressly set forth in this
Agreement, the Restructuring Support Agreement, the Plan or with the prior
written consent of Requisite Commitment Parties (requests for which, including
related information, shall be directed to the counsel and financial advisors to
the Ad Hoc Groups), during the period from the date of this Agreement to the
earlier of the Closing Date and the date on which this Agreement is terminated
in accordance with its terms (the “Pre-Closing Period”), (a) the Company shall,
and shall cause each of the other Company Group Members to, use its commercially
reasonable efforts to carry on its business in the ordinary course and to:
(i) preserve intact its business in all material respects, (ii) preserve its
material relationships with customers, lessors, lessees, suppliers, licensors,
licensees, operators and others having material business dealings with any of
the Company Group Members in connection with their business, and (iii) maintain
books, accounts and records, (iv) comply with applicable Law in all material
respects, (v) maintain the guarantee of the UK SAR contract (as defined in the
Restructuring Support Agreement) unaffected and unimpaired or reinstated under
the Plan, (vi) maintain the guarantees of the Lombard (BULL) Financing Facility
(as defined in the Restructuring Support Agreement) and the Lombard (BALL)
Financing Facility (as defined in the Restructuring Support Agreement)
unaffected and unimpaired or reinstated under the Plan, (vii) maintain
unimpaired and reinstate the Lombard (BULL) Financing Facility (as defined in
the Restructuring Support Agreement) in accordance with Section 1124 of the
Bankruptcy Code, (viii) generally maintain the guarantees of the
revenue-generating customer Contracts (to be identified in the Plan Supplement)
unaffected and unimpaired or reinstated under the Plan, in each case subject to
the reasonable consent of the Required Supporting Secured Noteholders, the
Required Supporting Unsecured Noteholders, and the Requisite Commitment Parties,
(ix) maintain unaffected and assume existing employee benefit, insurance,
retirement plans, and other programs of existing employees, subject to the
consent of the Required Supporting Secured Noteholders, the Required Supporting
Unsecured Noteholders, and the Requisite Commitment Parties, and (x) maintain
unimpaired and reinstate pursuant to section 1124 of the Bankruptcy Code or
cancel the Intercompany Interests (as defined in the Plan) and Intercompany
Claims (as defined in the Plan) at the option of the Required Supporting Secured
Noteholders, the Required Supporting Unsecured Noteholders, and the Requisite
Commitment Parties and (b) each of the Company Group Members shall not enter
into any transaction that is material to the Company Group Members’ business
other than (A) transactions in the ordinary course of business that are
consistent with prior business practices of the Company Group Members, (B) other
transactions after prior notice to the Commitment Parties to implement tax
planning which transactions are not reasonably expected to materially adversely
affect any Commitment Party and (C) transactions expressly contemplated by the
Transaction Agreements.

For the avoidance of doubt and without limiting the generality of the foregoing,
the following shall be deemed to occur outside of the ordinary course of
business of the Company Group Members and shall require the prior written
consent of the Requisite Commitment Parties (provided that any action described
in paragraph 2 below with respect to any Specified Contract shall only require
the prior written consent of the Designated Commitment Parties) unless the same
would otherwise be permissible under the Restructuring Support Agreement, the
Plan or this Agreement (including the preceding clause (B) or (C)):

 

51



--------------------------------------------------------------------------------

  1.

amendments of the Company’s certificate of incorporation and bylaws;

 

  2.

(w) entry by any Company Group Member into any (i) Material Contract,
(ii) Contract with a counterparty pursuant to which the Company reasonably
expects to receive or be owed in excess of $10,000,000 in consideration on an
annual basis and pursuant to which the counterparty has the unilateral right to
increase or decrease the number of Aircraft committed under the Contract or
(iii) Contract pursuant to which the Company reasonably expects that the Company
Group Members will be required to expend or otherwise be obligated to pay in
excess of $10,000,000 on an annual basis (each of the Contracts described in
(ii) and (iii) of this paragraph 2, a “Specified Contract”), (x) any amendment,
modification, supplement, restatement or other material adverse change to, any
Material Contract or Specified Contract, (y) termination or waiver by any
Company Group Member of any Material Contract or Specified Contract, or (z) any
assumption by any Company Group Member of any Material Contract or Specified
Contract in connection with the Chapter 11 Cases (other than any Material
Contracts or Specified Contracts that are otherwise addressed by clause
(4) below);

 

  3.

any acquisition of, merger with or other business combination with another
business not permitted under the DIP Credit Agreement as in effect on the date
hereof, in each case without giving effect to any amendments or waivers thereto
and regardless of whether or not such DIP Credit Agreement remains in effect;

 

  4.

the disposal of any material asset, or any intercompany transfer, not permitted
under the DIP Credit Agreement as in effect on the date hereof, in each case
without giving effect to any amendments or waivers thereto and regardless of
whether or not such DIP Credit Agreement remains in effect;

 

  5.

any material increase to the compensation or benefits offered to any existing
employee;

 

  6.

any (x) termination by any of the Company Group Members without cause or
(y) reduction in title or responsibilities, in each case, of the individuals who
are as of the date of this Agreement the Chief Executive Officer or the Chief
Financial Officer of the Company; or

 

  7.

the adoption or amendment of any management or employee incentive or equity plan
by any of the Company Group Members except for the MIP and KEIP.

Following a request for consent of the Requisite Commitment Parties (or
Designated Commitment Parties, as applicable) under this Section 6.3 by or on
behalf of the Company Group Members, if the consent of the Requisite Commitment
Parties (or Designated Commitment Parties, as applicable) is not obtained or
declined within three (3) Business Days following the date such request is made
in writing and delivered to each of the Ad Hoc Groups (which notice will be
deemed delivered if given in writing to Kirkland and DPW (or to Kirkland on
behalf of the Designated Commitment Parties, as applicable)), such consent shall
be deemed to have been

 

52



--------------------------------------------------------------------------------

granted by the Requisite Commitment Parties (or Designated Commitment Parties,
as applicable). In addition to the consent rights described above, the Company
shall consult in good faith with the Designated Commitment Parties before the
entry by any Company Group Member into any Contract with a counterparty pursuant
to which the Company reasonably expects to either (a) receive or be owed greater
than $5,000,000 but less than $10,000,000 on an annual basis, or (b) be required
to expend or otherwise be obligated to pay greater than $5,000,000 but less than
$10,000,000 in consideration on an annual basis; provided, however, that the
Designated Commitment Parties shall be obligated to provide any such input
within three (3) Business Days following the date that notice of such agreement
is made in writing and delivered to Kirkland on behalf of the Designated
Commitment Parties. Except as otherwise provided in this Agreement, nothing in
this Agreement shall give any Commitment Parties, directly or indirectly, any
right to control or direct the operations of the Company Group Members. Prior to
the Closing Date, the Company Group Members shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of the
business of the Company Group Members. Notwithstanding anything to the contrary
in this Agreement, nothing in this Agreement shall restrict the Company’s
ability to take any actions that are reasonably necessary (in the Company’s
reasonable discretion) to address any emergency that threatens health, safety or
the environment; provided, that the Company shall use commercially reasonable
efforts to provide prompt notice to the Commitment Parties of any such
emergency, which notice may be given telephonically to Kirkland and DPW, and
which shall include a summary description of the nature of any such emergency
and the response.

Section 6.4 Access to Information; Confidentiality.

(a) Subject to applicable Law and Section 6.4(b), upon reasonable notice during
the Pre-Closing Period, the Company Group Members shall afford the Commitment
Parties and their Representatives upon request reasonable access, during normal
business hours and without unreasonable disruption or interference with the
business or operations of the Company Group Members or any of their
subsidiaries, to the Company Group Members’ employees, properties, books,
assets, Contracts and records and, during the Pre-Closing Period, the Company
Group Members shall furnish promptly to such parties all reasonable information
concerning the Company Group Members’ business, properties and personnel as may
reasonably be requested by any such party; provided that the foregoing shall not
require the Company (i) to permit any inspection, or to disclose any
information, that in the reasonable judgment of the Company, would cause any of
the Company Group Members or any of their subsidiaries to violate any of their
respective obligations with respect to confidentiality to a third-party if the
Company shall have used its commercially reasonable efforts to obtain, but
failed to obtain, the consent of such third-party to such inspection or
disclosure, (ii) to disclose any legally privileged information of any of the
Company Group Members or any of their subsidiaries or (iii) to violate any
applicable Laws or Orders. All requests for information and access made in
accordance with this Section 6.4 shall be directed to an executive officer of
the Company or such Person as may be designated by the Company’s executive
officers.

(b) From and after the date hereof until the date that is one (1) year after the
expiration of the Pre-Closing Period, each Commitment Party shall, and shall
cause its Representatives to, (i) keep confidential and not provide or disclose
to any Person any documents or information received or otherwise obtained by
such Commitment Party or its Representatives

 

53



--------------------------------------------------------------------------------

pursuant to Section 6.4(a), Section 6.5 or in connection with a request for
approval pursuant to Section 6.3 (except that provision or disclosure may be
made to any Affiliate or Representative of such Commitment Party who needs to
know such information for purposes of this Agreement or the other Transaction
Agreements and who agrees to observe the terms of this Section 6.4(b) (and such
Commitment Party will remain liable for any breach of such terms by any such
Affiliate or Representative)), and (ii) not use such documents or information
for any purpose other than in connection with this Agreement or the other
Transaction Agreements or the transactions contemplated hereby or thereby.
Notwithstanding the foregoing, the immediately preceding sentence shall not
apply in respect of documents or information that (A) is now or subsequently
becomes generally available to the public through no violation of this
Section 6.4(b), (B) becomes available to a Commitment Party or its
Representatives on a non-confidential basis from a source other than any of the
Company Group Members or any of their respective Representatives, (C) becomes
available to a Commitment Party or its Representatives through document
production or discovery in connection with the Chapter 11 Cases or other
judicial or administrative process, but subject to any confidentiality
restrictions imposed by the Chapter 11 Cases or other such process, or (D) such
Commitment Party or any Representative thereof is required to disclose pursuant
to judicial or administrative process or pursuant to applicable Law or
applicable securities exchange rules; provided, that, such Commitment Party or
such Representative shall provide the Company with prompt written notice of such
legal compulsion and cooperate with the Company to obtain a protective Order or
similar remedy to cause such information or documents not to be disclosed,
including interposing all available objections thereto, at the Company’s sole
cost and expense; provided, further, that, in the event that such protective
Order or other similar remedy is not obtained, the disclosing party shall
furnish only that portion of such information or documents that is legally
required to be disclosed and shall exercise its commercially reasonable efforts
(at the Company’s sole cost and expense) to obtain assurance that confidential
treatment will be accorded such disclosed information or documents. The
provisions of this Section 6.4(b) shall not apply to any Initial Commitment
Party that is or becomes a party to a confidentiality or non-disclosure
agreement with the Company Group Members, for so long as such agreement remains
in full force and effect (including any amendments thereto).

Section 6.5 Financial Information. During the Pre-Closing Period, the Company
shall deliver to the counsel and financial advisors to each Ad Hoc Group, and to
each Commitment Party that so requests, all statements and reports the Company
is required to deliver to the DIP Agent pursuant to Section 5.1 of the DIP
Credit Agreement (as in effect on the date hereof) (the “Financial Reports”).
Neither any waiver by the parties to the DIP Credit Agreement of their right to
receive the Financial Reports nor any amendment or termination of the DIP Credit
Agreement shall affect the Company’s obligation to deliver the Financial Reports
to the Commitment Parties in accordance with the terms of this Agreement.

Section 6.6 Commercially Reasonable Efforts.

(a) Without in any way limiting any other respective obligation of the Company
or any Commitment Party in this Agreement or the Restructuring Support
Agreement, subject to the proviso set forth in Section 6.11(a), each Party shall
use (and the Company shall cause the other Company Group Members to use)
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement and the Plan, including using commercially reasonable efforts in:

 

54



--------------------------------------------------------------------------------

(i) timely preparing and filing all documentation reasonably necessary to effect
all necessary notices, reports and other filings of such Person and to obtain as
promptly as practicable all consents, registrations, approvals, permits and
authorizations necessary or advisable to be obtained from any third-party or
Governmental Entity;

(ii) defending any Legal Proceedings in any way challenging (A) this Agreement,
the Plan, the Registration Rights Agreement or any other Transaction Agreement,
(B) the BCA Approval Order, the Plan Solicitation Order, the Confirmation Order
or the DIP Order or (C) the consummation of the transactions contemplated hereby
and thereby, including seeking to have any stay or temporary restraining Order
entered by any Governmental Entity vacated or reversed; and

(iii) working together in good faith to finalize the Reorganized Company
Organizational Documents, Transaction Agreements, the Registration Rights
Agreement and all other documents relating thereto for timely inclusion in the
Plan and filing with the Bankruptcy Court.

(b) Subject to Laws or applicable rules relating to the exchange of information,
and in accordance with the Restructuring Support Agreement, the Commitment
Parties and the Company shall have the right to review in advance, and to the
extent practicable each will consult with the other on all of the information
relating to Commitment Parties or the Company, as the case may be, and any of
their respective Subsidiaries, that appears in any filing made with, or written
materials submitted to, any Governmental Entity in connection with the
transactions contemplated by this Agreement or the Plan; provided, however, that
the Commitment Parties are not required to provide for review in advance
declarations or other evidence submitted in connection with any filing with the
Bankruptcy Court. In exercising the foregoing rights, the Parties shall act as
reasonably and as promptly as practicable.

(c) Without limitation to Sections 6.1 or 6.2, to the extent exigencies permit,
the Company shall provide or cause to be provided to the Commitment Parties a
draft of all motions, applications, pleadings, schedules, Orders, reports or
other material papers (including all material memoranda, exhibits, supporting
affidavits and evidence and other supporting documentation) in the Chapter 11
Cases relating to or affecting the Transaction Agreements or the Registration
Rights Agreement in accordance with the Restructuring Support Agreement and in
no event less than forty-eight (48) hours before such motions, applications,
pleadings, schedules, Orders, reports or other material papers are filed with
the Bankruptcy Court. The Company shall consult in good faith with the Requisite
Commitment Parties regarding the form and substance of all such motions,
applications, pleadings, schedules, Orders, reports and other material papers.

(d) Nothing contained in this Section 6.6(d) shall limit the ability of any
Commitment Party to consult with the Debtors, to appear and be heard, or to file
objections, concerning any matter arising in the Chapter 11 Cases to the extent
not inconsistent with the Restructuring Support Agreement.

 

55



--------------------------------------------------------------------------------

Section 6.7 Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the offer and sale of the Unsubscribed
Shares to the Commitment Parties pursuant to this Agreement under applicable
securities and “Blue Sky” Laws of the states of the United States (or to obtain
an exemption from such qualification) and any applicable foreign jurisdictions,
and shall provide evidence of any such action so taken to the Commitment Parties
on or prior to the Closing Date. The Reorganized Company shall timely make all
filings and reports relating to the offer and sale of the Unsubscribed Shares
issued hereunder required under applicable securities and “Blue Sky” Laws of the
states of the United States following the Closing Date. The Company or the
Reorganized Company, as applicable, shall pay all fees and expenses in
connection with satisfying its obligations under this Section 6.7.
Notwithstanding the foregoing, the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service in any jurisdiction
where it is not now so qualified or required to file such consent, or subject
itself to taxation in any such jurisdiction if it is not otherwise so subject.

Section 6.8 DTC Eligibility. If requested by the Requisite Commitment Parties,
the Reorganized Company shall use commercially reasonable efforts to promptly
make, when applicable from time to time after the Closing, all Unlegended Shares
eligible for deposit with The Depository Trust Company. “Unlegended Shares”
means any Common Shares or Preferred Shares acquired by the Commitment Parties
and their respective Affiliates (including any Related Purchaser or Ultimate
Purchaser in respect thereof) pursuant to this Agreement and the Plan, including
all shares issued to the Commitment Parties and their respective Affiliates in
connection with the Rights Offerings, that do not require, or are no longer
subject to, the Legend.

Section 6.9 Use of Proceeds. The Company or the Reorganized Company, as
applicable, will apply the proceeds from the Rights Offerings for the purposes
identified in the Disclosure Statement and the Plan and for general corporate
and strategic purposes as determined by management and the board of directors of
the Reorganized Company.

Section 6.10 Share Legend. Each certificate evidencing Unsubscribed Shares
issued hereunder, and each certificate issued in exchange for or upon the
Transfer of any such shares, shall be stamped or otherwise imprinted with a
legend (the “Legend”) in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS, AND
MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

In the event that any such shares are uncertificated, such shares shall be
subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Reorganized Company
or agent and the term “Legend” shall include such restrictive notation. The
Reorganized Company shall remove the Legend (or restrictive notation,

 

56



--------------------------------------------------------------------------------

as applicable) set forth above from the certificates evidencing any such shares
(or the share register or other appropriate Reorganized Company records, in the
case of uncertified shares), upon request, at any time after the restrictions
described in such Legend cease to be applicable, including, as applicable, when
such shares may be sold under Rule 144 of the Securities Act. The Reorganized
Company may reasonably request such opinions, certificates or other evidence
that such restrictions no longer apply as a condition to removing the Legend.

Section 6.11 Regulatory Approval.

(a) Each Party agrees to use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary to
consummate and make effective the transactions contemplated by this Agreement,
the Plan and the other Transaction Agreements, including (i) if applicable,
filing, or causing to be filed, the Notification and Report Form pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement with the
Antitrust Division of the United States Department of Justice and the United
States Federal Trade Commission and any filings (or, if required by any
Governmental Entity, any drafts thereof) under any other Laws that are necessary
to consummate and make effective the transactions contemplated by this Agreement
as soon as reasonably practicable (and with respect to any filings required
pursuant to the HSR Act, no later than fifteen (15) Business Days following the
date hereof) and (ii) promptly furnishing any documents or information
reasonably requested by any Governmental Entity, provided, however, that nothing
in this Section 6.11 or otherwise in this Agreement shall require any Commitment
Party or any of their respective Affiliates to (A) engage in any sale,
divestiture, transfer, license, disposition or similar arrangement (including
any obligation to hold separate, by trust or otherwise) with respect to any of
its assets, properties or businesses or make any changes to its operations, or
agree to any condition, limitation or obligation that would impose any of the
foregoing, (B) enter into any settlement, stipulation, undertaking, consent
decree, or agreement with any Governmental Entity in respect of the transactions
contemplated by this Agreement, or (C) litigate any action, claim, suit,
proceeding, or other Legal Proceeding by any Governmental Entity in respect of
the transactions contemplated by the Transaction Agreements. The Commitment
Parties shall, no later than August 12, 2019, provide the Company in writing
with a true and correct list of all anticipated filings or notifications
required to be made by any Commitment Party regarding any transaction
contemplated by this Agreement, the Plan or the other Transaction Agreements,
and shall promptly inform the Company in writing of any determination by any
Commitment Party of any required change or addition to such list.
Notwithstanding anything to the contrary in this Section 6.11(a), if any
Commitment Party, acting in good faith, determines that it is or may be unable
to obtain any approval or non-objection from any Governmental Entity that
constitutes a condition to the consummation of the transactions contemplated by
this Agreement, the applicable Commitment Party or Commitment Parties shall
promptly inform the Company in writing of such determination and cooperate in
good faith with the Company to determine and use commercially reasonable efforts
to implement an appropriate solution (including a transfer by such Commitment
Party of its obligations under this Agreement to another appropriate party, a
modification to the nature of the securities to be acquired pursuant to this
Agreement, or other appropriate actions) in order to either obtain such approval
or non-objection or to eliminate the need for such approval or non-objection.

 

57



--------------------------------------------------------------------------------

(b) The Company and each Commitment Party subject to an obligation pursuant to
any Law to make a filing regarding any transaction contemplated by this
Agreement, the Plan or the other Transaction Agreements (each such Commitment
Party, a “Filing Party”) agree to reasonably cooperate with each other as to the
appropriate time of filing such notification and its content. The Company and
each Filing Party shall, to the extent permitted by applicable Law and in each
case with respect to the matters that are the subject of this Section 6.11: (i)
promptly notify each other of, and if in writing, furnish each other with copies
of (or, in the case of material oral communications, advise each other orally
of) any material communications from or with a Governmental Entity; (ii) not
participate in any meeting with a Governmental Entity unless it consults with
each other Filing Party and the Company, as applicable, in advance and, to the
extent permitted by the Governmental Entity and applicable Law, give each other
Filing Party and the Company, as applicable, a reasonable opportunity to attend
and participate thereat; (iii) furnish each other Filing Party and the Company,
as applicable, with copies of all material correspondence and communications
between such Filing Party or the Company and the Governmental Entity;
(iv) furnish each other Filing Party with such necessary information and
reasonable assistance as may be reasonably necessary in connection with the
preparation of necessary filings or submission of information to the
Governmental Entity; and (v) not withdraw its filing, if any, under the HSR Act
without the prior written consent of the Requisite Commitment Parties and the
Company.

(c) Should a Filing Party be subject to an obligation under the Antitrust Laws
to jointly notify with one or more other Filing Parties (each, a “Joint Filing
Party”) any transaction contemplated by this Agreement, the Plan or the other
Transaction Agreements, such Joint Filing Party shall promptly notify each other
Joint Filing Party of, and if in writing, furnish each other Joint Filing Party
with copies of (or, in the case of material oral communications, advise each
other Joint Filing Party orally of) any material communications from or with an
Antitrust Authority.

(d) Subject to the proviso set forth in Section 6.11(a), the Company and each
Filing Party shall use their commercially reasonable efforts to obtain all
authorizations, approvals, consents, waivers or clearances under any applicable
Laws or to cause the termination or expiration of all applicable waiting periods
under any Laws in connection with the transactions contemplated by this
Agreement at the earliest possible date after the date of filing. The
communications contemplated by this Section 6.11 may be made by the Company or a
Filing Party on an outside counsel-only basis or subject to other agreed upon
confidentiality safeguards. The obligations in this Section 6.11 shall not apply
to filings, correspondence, communications or meetings with Governmental
Entities unrelated to the transactions contemplated by this Agreement, the Plan
or the other Transaction Agreements.

Section 6.12 Alternative Transactions. The Company and the other Company Group
Members shall not seek, solicit, or support any Alternative Transaction, and
shall not cause or allow any of their agents or representatives to solicit any
agreements relating to an Alternative Transaction; provided, however, that
nothing in this Section 6.12 shall (i) require the Company or any of its
subsidiaries or affiliates or any of their respective directors, officers or
members, as applicable (each in such person’s capacity as a director, officer or
member), to take any action, or refrain from taking any action, to the extent
that taking such action or refraining from taking such action would be
inconsistent with, or cause such party to breach such party’s fiduciary
obligations under applicable Law, or shall limit the Company or any other
Company Group Members from considering any Alternative Transaction brought to
them consistent with

 

58



--------------------------------------------------------------------------------

their fiduciary duties or (ii) subject to obtaining all applicable consents and
approvals required under the Restructuring Support Agreement and this Agreement
(including Section 6.3 hereof), limit the Parties’ ability to engage in
marketing efforts, discussions, and/or negotiations with any party regarding
refinancing of the Exit Facility to be consummated following the Effective Date;
provided, further, that (x) if any of the Company Group Members receive a
proposal or expression of interest regarding any Alternative Transaction from
the date hereof until the termination of this Agreement in accordance with its
terms, the Company Group Members shall promptly notify counsel to the other
parties to the Restructuring Support Agreement or any such proposal or
expression of interest, with such notice to include the material terms thereof,
including (unless prohibited by a separate agreement) the identity of the Person
or group of Persons involved and (y) subject to mutually agreed terms of
confidentiality, the Company Group Members shall promptly furnish to counsel to
the parties to the Restructuring Support Agreement with copies of any written
offer, oral offer or any other information that they receive relating to the
foregoing and shall promptly inform counsel to the parties to the Restructuring
Support Agreement of any material change to such proposals. The Company Group
Members shall not enter into any confidentiality agreement with a party in
connection with the proposal of an Alternative Transaction unless such party
consents to identifying and providing to counsel to the parties to the
Restructuring Support Agreement (under a reasonably acceptable confidentiality
agreement) the information reasonably requested by the parties to the
Restructuring Support Agreement.

Section 6.13 Hedging Arrangements. The Company will consult with the Requisite
Commitment Parties and obtain the prior written consent of the Requisite
Commitment Parties prior to its implementation of any new hedging program.

Section 6.14 Reorganized Company.

(a) In all cases, (i) the Debtors shall conduct the Rights Offerings, (ii) the
Reorganized Company shall be a successor to Bristow Group Inc. under the Plan
and the Rights Offerings will be exempt from registration under the Securities
Act pursuant to Section 1145 of the Bankruptcy Code or the exemption from
registration set forth in Section 4(a)(2) of the Securities Act and/or
Regulation D promulgated thereunder or another appropriate exemption, and
(iii) the Reorganized Company Organizational Documents will provide that the
Reorganized Company’s initial board of directors will be constituted on the
Effective Date pursuant to the Restructuring Term Sheet and the Plan and will
contain the Chief Executive Officer and at least one member designated by the
Required Supporting Secured Noteholders, which shall be the continuing
directors, and will adopt resolutions authorizing the Reorganized Company to do
all actions required to consummate the Rights Offerings and the Plan.

(b) As of the Effective Date, the number of Aggregate Shares shall be as set
forth on Exhibit F and shall be issued in accordance with the transactions
contemplated by the Transaction Agreements and the Plan in the proportions set
forth on Exhibit F. The Company and the Commitment Parties shall use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to cause the Reorganized Company Organizational Documents to reflect such
number of Aggregate Common Shares.

 

59



--------------------------------------------------------------------------------

(c) The Plan will provide that on the Effective Date, the Reorganized Company
Organizational Documents will be duly authorized, approved, adopted and in full
force and effect. Forms of the Reorganized Company Organizational Documents
shall be filed with the Bankruptcy Court as part of the Plan Supplement or an
amendment thereto.

(d) On the Effective Date, all rights and obligations of the Company under this
Agreement shall vest in the Reorganized Company and the Plan shall include
language to such effect. From and after the Effective Date, the Reorganized
Company shall be deemed to be a party to this Agreement as the successor to all
rights and obligations of the Company hereunder.

Section 6.15 Registration Rights Agreement.

(a) The Plan will provide that from and after the Effective Date each Commitment
Party (i) receiving at least five (5%) percent or more of the voting power of
the Equity Interests (with, for the avoidance of doubt, the Preferred Shares
voting on a fully diluted basis with the Common Shares) issued under the Plan
and/or the Rights Offerings or (ii) that cannot sell its Common Shares or
Preferred Shares under Rule 144 of the Securities Act without volume or manner
of sale restrictions shall be entitled to registration rights that are customary
for a transaction of this nature pursuant to a registration rights agreement to
be entered into as of the Effective Date, which agreement shall be in form and
substance consistent with the terms set forth in the Plan and otherwise
reasonably acceptable to the Requisite Commitment Parties and the Company (the
“Registration Rights Agreement”). A form of the Registration Rights Agreement
shall be filed with the Bankruptcy Court as part of the Plan Supplement or an
amendment thereto.

ARTICLE VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

Section 7.1 Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:

(a) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order in form and substance reasonably acceptable to the Requisite Commitment
Parties, and such Order shall be a Final Order.

(b) Plan Solicitation Order. The Bankruptcy Court shall have entered the Plan
Solicitation Order in form and substance reasonably acceptable to the Requisite
Commitment Parties, and such Order shall be a Final Order.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order in form and substance reasonably satisfactory to the Requisite Commitment
Parties, and such Order shall be a Final Order.

(d) DIP Order. The Bankruptcy Court shall have entered the DIP Order in form and
substance reasonably satisfactory to the Requisite Commitment Parties, and the
DIP Order shall be a Final Order.

 

60



--------------------------------------------------------------------------------

(e) Plan. The Company and all of the other Debtors shall have complied, in all
material respects, with the terms of the Plan (as amended or supplemented from
time to time) that are to be performed by the Company, the Reorganized Company
and the other Debtors on or prior to the Effective Date and the conditions to
the occurrence of the Effective Date (other than any conditions relating to
occurrence of the Closing) set forth in the Plan shall have been satisfied or,
with the prior written consent of the Requisite Commitment Parties, waived in
accordance with the terms of the Plan.

(f) Rights Offerings. Each of (i) the Unsecured Rights Offering and (ii) the
Secured Rights Offering, shall have been conducted in all material respects in
accordance with the Rights Offering Procedures, the Plan Solicitation Order, the
Confirmation Order, and this Agreement, and the Rights Offering Expiration Time
shall have occurred.

(g) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(h) Registration Rights Agreement; Reorganized Company Organizational Documents.

(i) The Registration Rights Agreement shall have been executed and delivered by
the Reorganized Company, shall otherwise have become effective with respect to
the Commitment Parties and the other parties thereto, and shall be in full force
and effect.

(ii) The Reorganized Company Organizational Documents shall have been duly
approved and adopted and shall be in full force and effect.

(i) Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursements accrued through the Closing Date, in accordance with
Section 3.3(b); provided, that invoices for such Expense Reimbursements shall
have been received by the Company at least three (3) Business Days prior to the
Closing Date in order to be required to be paid on the Closing Date.

(j) Governmental Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws or otherwise required
by any Governmental Entity in connection with the transactions contemplated by
this Agreement shall have been obtained or filed.

(k) No Legal Impediment to Issuance. No Law or Order shall have become effective
or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement;

 

61



--------------------------------------------------------------------------------

(l) Representations and Warranties.

(i) The representations and warranties of the Company contained in Section 4.8
shall be true and correct in all respects on and as of the Closing Date with the
same effect as if made on and as of the Closing Date (except for such
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date).

(ii) The representations and warranties of the Company contained in
Section 4.1(a), Section 4.2, Section 4.3, Section 4.4 and Section 4.5 shall be
true and correct in all material respects on and as of the Closing Date after
giving effect to the Plan with the same effect as if made on and as of the
Closing Date after giving effect to the Plan (except for such representations
and warranties made as of a specified date, which shall be true and correct in
all material respects only as of the specified date).

(iii) The representations and warranties of the Company contained in this
Agreement other than those referred to in clauses (i) and (ii) above shall be
true and correct (disregarding all materiality or Material Adverse Effect
qualifiers) on and as of the Closing Date after giving effect to the Plan with
the same effect as if made on and as of the Closing Date after giving effect to
the Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except
where the failure to be so true and correct does not constitute, individually or
in the aggregate, a Material Adverse Effect.

(m) Covenants. The Company shall have performed and complied, in all material
respects, with all of its covenants and agreements contained in this Agreement
that contemplate, by their terms, performance or compliance prior to the Closing
Date.

(n) Material Adverse Effect. Since the date of this Agreement, there shall not
have occurred, and there shall not exist, any Event that constitutes,
individually or in the aggregate, a Material Adverse Effect.

(o) Officer’s Certificate. The Commitment Parties shall have received on and as
of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Section 7.1(l), Section 7.1(m), and Section 7.1(n) have been satisfied.

(p) Funding Notice. The Noteholders shall have received the Funding Notice.

(q) Key Contracts. The Debtors shall have assumed, assumed as amended, or
rejected, as applicable, in each case under section 365 of the Bankruptcy Code
pursuant to the Plan or any plan supplement in accordance with the Restructuring
Support Agreement or as otherwise ordered by the Bankruptcy Court, the Material
Contracts and any Specified Contracts executed and approved prior to
confirmation of the Plan.

(r) Minimum Liquidity and Minimum Cash of the Company. The amount, determined on
a pro forma basis after giving effect to the occurrence of the Effective Date
and the transactions contemplated by the Transaction Agreements, of unrestricted
cash and cash equivalents of the Company and the entities set forth on
Section 7.1(r) of the Company Disclosure Schedules (collectively, the “Company
Specified Entities”), in the aggregate, shall be no less than

 

62



--------------------------------------------------------------------------------

$75,000,000 of unrestricted cash, net of all fees, expenses and any other
payments contemplated in connection with the Restructuring Transactions;
provided, that for all purposes of this Section 7.1(r), the amount of
unrestricted cash and cash equivalents of the Specified Company Entities shall
be calculated (i) prior to (w) the Expense Reimbursement and all fees, costs and
expenses of all of the attorneys, accountants, other professionals, advisors and
consultants incurred on behalf of the Debtors, (x) cash payments to creditors
for Claims to be paid in connection with the Restructuring Transactions,
(y) proceeds from the Rights Offering and (z) any cash amortization payments
made after October 31, 2019 in respect of any outstanding indebtedness of the
Debtors and (ii) including as unrestricted cash and cash equivalents of the
Specified Company Entities all accounts receivable of the Company Specified
Entities as of such time that are equal to or greater than $10,000,000 provided
that any such receivables are payable from a customer of a Specified Company
Entity that provides the Specified Company Entities with average revenue in
excess of $15,000,000 per month over the previous calendar year; provided,
further, that, with the prior written consent of the Requisite Commitment
Parties, such $75,000,000 amount shall be reduced to $45,000,000 so that the
Debtors can purchase (or cause a Subsidiary to purchase) up to two additional
Leonardo Aircraft (as defined in the DIP Credit Agreement).

(s) Exit Facility. The Exit Facility shall have become effective and shall be in
an aggregate principal amount of no less than $75 million.

(t) Restructuring Support Agreement. The Restructuring Support Agreement shall
not have been terminated.

Section 7.2 Waiver of Conditions to Obligations of Commitment Parties. All or
any of the conditions set forth in Section 7.1 may only be waived in whole or in
part with respect to all Commitment Parties by a written instrument executed by
the Requisite Commitment Parties in their sole discretion and if so waived, all
Commitment Parties shall be bound by such waiver.

Section 7.3 Conditions to the Obligations of the Debtors. The obligations of the
Debtors to consummate the transactions contemplated hereby with the Commitment
Parties is subject to (unless waived by the Company) the satisfaction of each of
the following conditions:

(a) BCA Approval Order. The Bankruptcy Court shall have entered the BCA Approval
Order and such Order shall be a Final Order.

(b) Plan Solicitation Order. The Bankruptcy Court shall have entered the Plan
Solicitation Order, and such Order shall be a Final Order.

(c) Confirmation Order. The Bankruptcy Court shall have entered the Confirmation
Order, and such Order shall be a Final Order.

(d) DIP Order. The Bankruptcy Court shall have entered the DIP Order, and the
DIP Order shall be a Final Order.

 

63



--------------------------------------------------------------------------------

(e) Effective Date. The Effective Date shall have occurred, or shall be deemed
to have occurred concurrently with the Closing, as applicable, in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

(f) Governmental Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws or otherwise required
by any Governmental Entity in connection with the transactions contemplated by
this Agreement shall have been obtained or filed.

(g) No Legal Impediment to Issuance. No Law or Order shall have become effective
or been enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.

(h) Representations and Warranties.

(i) The representations and warranties of the Commitment Parties contained in
this Agreement that are qualified by “materiality” or “material adverse effect”
or words or similar import shall be true and correct in all respects on and as
of the Closing Date with the same effect as if made on and as of the Closing
Date (except for such representations and warranties made as of a specified
date, which shall be true and correct in all respects only as of the specified
date).

(ii) The representations and warranties of the Commitment Parties contained in
this Agreement that are not qualified by “materiality” or “material adverse
effect” or words or similar import shall be true and correct in all material
respects on and as of the Closing Date with the same effect as if made on and as
of the Closing Date (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date).

(i) Covenants. The Commitment Parties shall have performed and complied, in all
material respects, with all of their covenants and agreements contained in this
Agreement and in any other document delivered pursuant to this Agreement.

ARTICLE VIII

INDEMNIFICATION AND CONTRIBUTION

Section 8.1 Indemnification Obligations. Following the entry of the BCA Approval
Order, the Company, the Reorganized Company and the other Debtors (the
“Indemnifying Parties” and each, an “Indemnifying Party”) shall, jointly and
severally, indemnify and hold harmless each Commitment Party and its Affiliates,
equity holders, members, partners, general partners, managers and its and their
respective Representatives and controlling persons (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, liabilities and
costs and expenses (other than Taxes of the Commitment Parties except to the
extent otherwise provided for in this Agreement) arising out of a claim asserted
by a third party (collectively, “Losses”) that any such Indemnified Person may
incur or to which any such

 

64



--------------------------------------------------------------------------------

Indemnified Person may become subject arising out of or in connection with this
Agreement and its obligations hereunder, including the Backstop Commitment, the
Rights Offerings, the payment of the Backstop Commitment Fee, the payment of the
Termination Commitment Premium or the use of the proceeds of the Rights
Offerings, or any claim, challenge, litigation, investigation or proceeding
relating to any of the foregoing, regardless of whether any Indemnified Person
is a party thereto, whether or not such proceedings are brought by the Company,
the Reorganized Company, the other Debtors, their respective equity holders,
Affiliates, creditors or any other Person, and reimburse each Indemnified Person
upon demand for reasonable documented (with such documentation subject to
redaction to preserve attorney client and work product privileges) legal or
other third-party out-of-pocket expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement or the Plan are consummated or whether or not this Agreement
is terminated; provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (a) as to a Defaulting Commitment Party, its
Related Parties or any Indemnified Person related thereto, caused by a
Commitment Party Default by such Commitment Party, or (b) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise from the bad faith, willful misconduct or gross negligence of such
Indemnified Person.

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and (b) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Article VIII. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable costs of investigation) unless
(i) such Indemnified Person shall have employed separate counsel (in addition to
any local counsel) in connection with the assertion of legal defenses in
accordance with the proviso to the

 

65



--------------------------------------------------------------------------------

immediately preceding sentence (it being understood, however, that the
Indemnifying Party shall not be liable for the expenses of more than one
separate counsel representing the Indemnified Persons who are parties to such
Indemnified Claims (in addition to one local counsel in each jurisdiction in
which local counsel is required)), (ii) the Indemnifying Party shall not have
employed counsel reasonably acceptable to such Indemnified Person to represent
such Indemnified Person within a reasonable time after the Indemnifying Party
has received notice of commencement of the Indemnified Claims from, or delivered
on behalf of, the Indemnified Person, (iii) after the Indemnifying Party assumes
the defense of the Indemnified Claims, the Indemnified Person determines in good
faith that the Indemnifying Party has failed or is failing to defend such claim
and provides written notice of such determination and the basis for such
determination, and such failure is not reasonably cured within ten (10) Business
Days of receipt of such notice, or (iv) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.
Notwithstanding anything herein to the contrary, the Company Group Members shall
have sole control over any Tax controversy or Tax audit and shall be permitted
to settle any liability for Taxes of the Company Group Members.

Section 8.3 Settlement of Indemnified Claims. In connection with any Indemnified
Claim for which an Indemnified Person is assuming the defense in accordance with
this Article VIII, the Indemnifying Party shall not be liable for any settlement
of any Indemnified Claims effected by such Indemnified Person without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this Article VIII. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance reasonably satisfactory
to such Indemnified Person from all liability on the claims that are the subject
matter of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or proposed to be
received by the Company and the Reorganized Company pursuant to the issuance and
sale of

 

66



--------------------------------------------------------------------------------

the Unsubscribed Shares in the Rights Offerings contemplated by this Agreement
and the Plan bears to (b) the Backstop Commitment Fee paid or proposed to be
paid to the Commitment Parties. The Indemnifying Parties also agree that no
Indemnified Person shall have any liability based on their comparative or
contributory negligence or otherwise to the Indemnifying Parties, any Person
asserting claims on behalf of or in right of any of the Indemnifying Parties, or
any other Person in connection with an Indemnified Claim.

Section 8.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Equity Share Purchase Price for all Tax purposes. The provisions of this Article
VIII are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement. The BCA Approval Order shall provide that the obligations of the
Company and the Reorganized Company under this Article VIII shall constitute
allowed administrative expenses of the Debtors’ estate under sections 503(b) and
507 of the Bankruptcy Code and are payable without further Order of the
Bankruptcy Court, and that the Company and the Reorganized Company may comply
with the requirements of this Article VIII without further Order of the
Bankruptcy Court.

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

ARTICLE IX

TERMINATION

Section 9.1 Consensual Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date by mutual written consent of the Company and the Requisite
Commitment Parties.

Section 9.2 Automatic Termination. Notwithstanding anything to the contrary in
this Agreement, unless and until there is an unstayed Order of the Bankruptcy
Court providing that the giving of notice under and/or termination of this
Agreement in accordance with its terms is not prohibited by the automatic stay
imposed by section 362 of the Bankruptcy Code, and except as otherwise provided
in this Section 9.2, at which point this Agreement may be terminated by the
Requisite Commitment Parties upon written notice to the Company upon the
occurrence of any of the following Events, this Agreement shall terminate
automatically without any further action or notice by any Party at 5:00 p.m.,
New York City time on the fifth (5th) Business Day following the occurrence of
any of the following Events; provided that the Requisite Commitment Parties may
waive such termination or extend any applicable dates in accordance with
Section 10.7:

(a) the Closing Date has not occurred by the Outside Date (as may be extended
pursuant to the Restructuring Support Agreement), unless prior thereto the
Effective Date occurs and each Rights Offering has been consummated;

 

67



--------------------------------------------------------------------------------

(b) the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms of the
Restructuring Support Agreement;

(c) (i) the Company shall have materially breached any representation, warranty,
covenant or other agreement made by the Company in this Agreement or any such
representation or warranty shall have become materially inaccurate after the
date of this Agreement and such breach or inaccuracy would, individually or in
the aggregate, cause a condition set forth in Section 7.1(l), Section 7.1(m) or
Section 7.1(n) not to be satisfied, (ii) the Requisite Commitment Parties shall
have delivered written notice of such breach or inaccuracy to the Company,
(iii) such breach or inaccuracy is not cured by the Company by the tenth (10th)
Business Day after receipt of such notice, and (iv) as a result of such failure
to cure, any condition set forth in Section 7.1(l), Section 7.1(m) or
Section 7.1(n) is not capable of being satisfied; provided, that, this Agreement
shall not terminate automatically (and the Commitment Parties may not terminate
this Agreement, as applicable) pursuant to this Section 9.2(c) if the Commitment
Parties are then in willful or intentional breach of this Agreement and,
provided, further, that this Agreement shall not terminate automatically (and
the Commitment Parties may not terminate this Agreement, as applicable) pursuant
to this Section 9.2(c) if the Commitment Parties are then in material breach of
any representation, warranty, covenant or other agreement hereunder that would
result in the failure of any condition set forth in Section 7.3 being satisfied;

(d) any Law or final and non-appealable Order shall have been enacted, adopted
or issued by any Governmental Entity that prohibits the implementation of the
Plan or any Rights Offering or the transactions contemplated by this Agreement
or the other Transaction Agreements; provided that the Debtors shall have ten
(10) Business Days following the issuance of any such Law or Order to obtain
relief or propose an alternative that would allow consummation of such
transactions in a manner that does not prevent or diminish compliance with the
terms of the Transaction Agreements;

(e) (i) any of the Debtors have materially breached their obligations under
Section 6.12 or otherwise withdraw the Plan or publicly announce their intention
not to support the Restructuring Transactions; (ii) the Bankruptcy Court
approves or authorizes an Alternative Transaction; or (iii) any of the Debtors
enters into any Contract providing for the consummation of any Alternative
Transaction or files any motion or application seeking authority to propose,
join in or participate in the formation of any actual or proposed Alternative
Transaction;

(f) an acceleration of the obligations or termination of commitments under the
DIP Facility;

(g) the Company or any other Debtor (i) materially and adversely (to the
Commitment Parties) amends or modifies, or files a pleading seeking authority to
amend or modify, the Definitive Documentation in a manner that is materially
inconsistent with this Agreement without the consent (not to be unreasonably
withheld, conditioned or delayed) of the Requisite Commitment Parties,
(ii) suspends or revokes any of the Transaction Agreements, or (iii) publicly
announces its intention to take any such action listed in sub-clauses (i) and
(ii) of this subsection;

 

68



--------------------------------------------------------------------------------

(h) the BCA Approval Order, Plan Solicitation Order, Confirmation Order or DIP
Order is terminated, reversed, stayed, dismissed, vacated, or reconsidered, or
any such Order is modified or amended after entry without the prior acquiescence
or written consent (not to be unreasonably withheld, conditioned or delayed) of
the Requisite Commitment Parties in a manner that prevents or prohibits the
consummation of the Restructuring Transactions contemplated in this Agreement or
any of the Definitive Documents in a way that cannot be remedied by the Debtors
subject to the reasonable satisfaction of the Requisite Commitment Parties; or

(i) any of the Orders approving the Exit Facility, this Agreement, the Rights
Offering Procedures, the Plan or the Disclosure Statement, or the Confirmation
Order are reversed, stayed, dismissed, vacated or reconsidered or modified or
amended without the acquiescence or written consent (not to be unreasonably
withheld, conditioned or delayed) of the Requisite Commitment Parties (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
Restructuring Transactions contemplated in this Agreement or any of the
Definitive Documents in a way that cannot be remedied by the Debtors subject to
the reasonable satisfaction of the Requisite Commitment Parties.

Section 9.3 Termination by the Company.

This Agreement may be terminated by the Company upon written notice to each
Commitment Party upon the occurrence of any of the following Events, subject to
the rights of the Company to fully and conditionally waive, in writing, on a
prospective or retroactive basis the occurrence of such Event (each, a “Bristow
Termination Event”):

(a) any Law or final and non-appealable Order shall have been enacted, adopted
or issued by any Governmental Entity that prohibits the implementation of the
Plan or any Rights Offering or the transactions contemplated by this Agreement
or the other Transaction Agreements;

(b) subject to the right of the Commitment Parties to arrange a Commitment Party
Replacement in accordance with Section 2.3(a) (which will be deemed to cure any
breach by the replaced Commitment Party pursuant to this Section 9.3(b)), (i)
any Commitment Party shall have materially breached any representation,
warranty, covenant or other agreement made by such Commitment Party in this
Agreement or any such representation or warranty shall have become inaccurate
after the date of this Agreement and such breach or inaccuracy would,
individually or in the aggregate, cause a condition set forth in Section 7.3(h)
or Section 7.3(i) not to be satisfied, (ii) the Company shall have delivered
written notice of such material breach or inaccuracy to such Commitment Party,
(iii) such material breach or inaccuracy is not cured by such Commitment Party
by the tenth (10th) Business Day after receipt of such notice, and (iv) as a
result of such failure to cure, any condition set forth in Section 7.3(h) or
Section 7.3(i) is not capable of being satisfied; provided, that the Company
shall not have the right to terminate this Agreement pursuant to this
Section 9.3(b) if it is then in material breach of any representation, warranty,
covenant or other agreement hereunder that would result in the failure of any
condition set forth in Section 7.1 being satisfied;

 

69



--------------------------------------------------------------------------------

(c) the board of directors of the Company determines that continued performance
under this Agreement (including taking any action or refraining from taking any
action and including, without limitation, the Plan or solicitation of the Plan)
would be inconsistent with the exercise of its fiduciary duties (as reasonably
determined by such entity in good faith after consultation with outside legal
counsel and based on the advice of such counsel);

(d) the Closing Date has not occurred by the Outside Date (as the same may be
extended pursuant to Section 9.2(a) or Section 2.3(e)), unless prior thereto the
Effective Date occurs and each Rights Offering has been consummated; provided,
that the Company shall not have the right to terminate this Agreement pursuant
to this Section 9.3(c) if it is then in willful or intentional breach of this
Agreement; or

(e) pursuant to Section 6.03(e) of the Restructuring Support Agreement.

Section 9.4 Effect of Termination.

(a) Upon termination of this Agreement pursuant to this Article IX, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the Parties; provided, that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to Section 3.3(b) and to
satisfy their indemnification obligations pursuant to Article VIII and to pay
the Termination Commitment Premium pursuant to Section 9.4(b) shall survive the
termination of this Agreement and shall remain in full force and effect, in each
case, until such obligations have been satisfied, (ii) the provisions set forth
in Article VIII, this Section 9.4 and Article X shall survive the termination of
this Agreement in accordance with their terms and subject to any Order of the
Bankruptcy Court and (iii) subject to Section 10.10, nothing in this Section 9.4
shall relieve any Party from liability for its gross negligence or any willful
or intentional breach of this Agreement. For purposes of this Agreement,
“willful or intentional breach” means a breach of this Agreement that is a
consequence of an act undertaken by the breaching Party with the knowledge that
the taking of such act would, or would reasonably be expected to, cause a breach
of this Agreement.

(b) If this Agreement is terminated for any reason other than (w) as a result of
any breach by a Commitment Party of any of the terms of the Restructuring
Support Agreement which results, directly or indirectly, in the termination of
this Agreement pursuant to the terms hereof, (x) by the Company pursuant to
Section 9.3(b), (y) pursuant to any other provision of this Agreement at a time
when the Company had (or would have had, subject to the passage of time and the
failure to cure the underlying breach) the right to terminate pursuant to
Section 9.3(b), or (z) automatically or by the Commitment Parties pursuant to
Section 9.2(a), or by the Company pursuant to Section 9.3(d), solely in the
event that all of the conditions to Closing set out in Article VII have been
satisfied as of the date the Agreement is terminated (other than those
conditions that by their terms are to be satisfied at the Closing, to the extent
such conditions are at such time reasonably expected to be satisfied at the
Closing, if the Closing were to occur on such date) other than one or more of
the conditions, as the case may be, set forth in Section 7.1(j), Section 7.1(r)
or Section 7.3(f), then the Debtors shall, three (3) Business Days after the
earlier of (i) the consummation of an Alternative Transaction and (ii) the
effective date of a plan of reorganization to be filed in the Chapter 11 Cases,
pay the Termination Commitment Premium to the Commitment Parties or their
designees entirely in immediately available federal funds (in each case by wire
transfer to an account designated by the applicable Commitment Party or their
designee), in accordance with Section 3.1 and Section 3.2. To the extent that
all amounts due in respect of the

 

70



--------------------------------------------------------------------------------

Termination Commitment Premium pursuant to this Section 9.4(b) have actually
been paid by the Debtors to the Commitment Parties in connection with a
termination of this Agreement, the Commitment Parties shall not have any
additional recourse against the Debtors for any obligations or liabilities
relating to or arising from this Agreement, pursuant to Section 9.4(a). Except
as set forth in this Section 9.4(b), the Termination Commitment Premium shall
not be payable upon the termination of this Agreement prior to the Effective
Date. The Termination Commitment Premium shall, pursuant to the BCA Approval
Order, constitute allowed administrative expenses of the Debtors’ estate under
sections 503(b) and 507 of the Bankruptcy Code, which, for the avoidance of
doubt, shall be pari passu with all other administrative expenses of the
Debtors’ estate.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic mail (with confirmation requested), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

  (a)

If to the Company or any of the other Debtors:

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

  Attn:

    Victoria Lazar (victoria.lazar@bristowgroup.com)

with copies (which shall not constitute notice) to:

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: James R. Prince (jim.prince@bakerbotts.com), and

Omar Alaniz (omar.alaniz@bakerbotts.com)

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Attention: Richard G. Mason (RGMason@wlrk.com) and

David E. White Jr. (DEWhite@wlrk.com)

and

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, New York 10112

 

71



--------------------------------------------------------------------------------

Attention: Emanuel Grillo (emanuel.grillo@BakerBotts.com)

 

  (b)

If to the Commitment Parties:

To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Party’s signature in its signature page to this Agreement.

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

601 Lexington Avenue

New York, New York 10022

Attention: Joshua A. Sussberg (joshua.sussberg@kirkland.com) and

Brian Schartz (brian.schartz@kirkland.com)

and

Kirkland & Ellis LLP

300 North LaSalle

Chicago, Illinois 60654

Attention: Gregory F. Pesce (gregory.pesce@kirkland.com)

and

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, New York 10017

Attention: Damian S. Schaible (damian.schaible@davispolk.com) and Natasha
Tsiouris (natasha.tsiouris@davispolk.com)

Section 10.2 Assignment; Third-Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Commitment Parties, other
than an assignment by a Commitment Party expressly permitted by Section 2.3 or
Section 2.6 and any purported assignment in violation of this Section 10.2 shall
be void ab initio. Except as provided in Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than the Parties.

Section 10.3 Prior Negotiations; Entire Agreement.

(a) This Agreement (including the agreements attached as Exhibits to and the
documents and instruments referred to in this Agreement) constitutes the entire
agreement of the Parties and supersedes all prior agreements, arrangements or
understandings, whether written or oral, among the Parties with respect to the
subject matter of this Agreement, except that the Parties

 

72



--------------------------------------------------------------------------------

hereto acknowledge that any confidentiality agreements heretofore executed among
the Parties and the Restructuring Support Agreement (including the Restructuring
Term Sheet) and other Definitive Documentation will each continue in full force
and effect in accordance with their respective terms and constitute valid and
binding obligations of the parties thereto. All exhibits, schedules and annexes
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.

(b) Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Commitment Parties under this Agreement
unless such alteration, amendment or modification has been made in accordance
with Section 10.7.

Section 10.4 Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO SUCH STATE’S CHOICE OF LAW PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER JURISDICTION. BY ITS EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES FOR ITSELF THAT ANY
LEGAL ACTION, SUIT, OR PROCEEDING AGAINST IT WITH RESPECT TO ANY MATTER ARISING
UNDER OR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT RENDERED IN ANY SUCH ACTION, SUIT, OR PROCEEDING,
MAY BE BROUGHT IN THE BANKRUPTCY COURT, AND BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH OF THE PARTIES IRREVOCABLY ACCEPTS AND SUBMITS ITSELF TO THE
EXCLUSIVE JURISDICTION OF SUCH COURT, GENERALLY AND UNCONDITIONALLY, WITH
RESPECT TO ANY SUCH ACTION, SUIT OR PROCEEDING. THE PARTIES HEREBY AGREE THAT
MAILING OF PROCESS OR OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR
PROCEEDING TO AN ADDRESS PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING,
OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW, SHALL BE VALID AND
SUFFICIENT SERVICE THEREOF AND HEREBY WAIVE ANY OBJECTIONS TO SERVICE
ACCOMPLISHED IN THE MANNER HEREIN PROVIDED.

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE.

Section 10.6 Counterparts. This Agreement may be executed through the use of
electronic signature and in any number of counterparts, all of which will be
considered an original and one and the same agreement and will become effective
when counterparts have been signed (electronically or otherwise) by each of the
Parties and delivered to each other Party (including via facsimile or other
electronic transmission), it being understood that each Party need not sign the
same counterpart.

 

 

73



--------------------------------------------------------------------------------

Section 10.7 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified, changed, supplemented or altered only by a
written instrument signed by the Company and the Requisite Commitment Parties;
provided, that (a) any Commitment Party’s (other than any Defaulting Commitment
Party) prior written consent shall be required for any amendment, restatement,
modification, change, supplement or alternation that would, directly or
indirectly: (i) modify such Commitment Party’s Backstop Commitment Percentage,
(ii) increase the Per Common Share Equity Rights Offering Price or the Per
Preferred Share Equity Rights Offering Price, (iii) decrease the Backstop
Commitment Fee or adversely modify in any material respect the method of payment
thereof, (iv) increase the Backstop Commitment of such Commitment Party or
(v) have a materially adverse and disproportionate effect on such Commitment
Party; (b) no amendment, modification, change, supplement or alteration to any
provision of this Agreement that is defined by reference to the Restructuring
Support Agreement may be made without the requisite approval set forth in the
Restructuring Support Agreement and this Agreement; (c) no amendment,
modification, change, supplement or alteration to any provision of Article IX
(or any definition used therein) may be made without the approval of the
Required Supporting Secured Noteholders and the Required Supporting Unsecured
Noteholders (each as defined in the Restructuring Support Agreement), and (d) no
amendment or modification of the rights or obligations of the Unsecured
Commitment Parties or the Secured Commitment Parties or the terms of the
Unsecured Rights Offering or the Secured Rights Offering as set forth under this
Agreement may be made unless either (i) such amendments or modifications are
applied to the rights or obligations of each of the Unsecured Commitment Parties
and the Secured Commitment Parties mutatis mutandis or applied to the terms of
the Unsecured Rights Offering and the Secured Rights Offering mutatis mutandis,
as applicable or (ii) Unsecured Commitment Parties holding at least 66 2/3% of
the aggregate Unsecured Backstop Commitment Percentage and Secured Commitment
Parties holding at least 66 2/3% of the aggregate Secured Backstop Commitment
Percentage consent to such amendment or modification. Notwithstanding the
foregoing, the Backstop Commitment Schedule shall be revised as necessary
without requiring a written instrument signed by the Company and the Requisite
Commitment Parties to reflect changes in the composition of the Commitment
Parties and Backstop Commitment Percentages as a result of Transfers permitted
in accordance with the terms and conditions of this Agreement, and no such
revisions shall give rise to any termination right or allow the Commitment
Parties to fail to close the transactions contemplated by this Agreement. The
terms and conditions of this Agreement (other than the conditions set forth in
Sections 7.1 and 7.3, the waiver of which shall be governed solely by Article
VII) may be waived (A) by the Debtors only by a written instrument executed by
the Company and (B) by the Requisite Commitment Parties only by a written
instrument executed by the Requisite Commitment Parties. No delay on the part of
any Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any Party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement. Any proposed amendment,
restatement, modification, change, alteration, supplement or waiver that does
not comply with this Section 10.7 shall be ineffective and void ab initio.

 

74



--------------------------------------------------------------------------------

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

Section 10.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

Section 10.11 No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or any of its Related Parties shall be
subject to any fiduciary or other implied duties to the other Commitment
Parties, (b) no Commitment Party or any of its Related Parties shall have any
duty to take any discretionary action or exercise any discretionary powers on
behalf of any other Commitment Party, (c) no Commitment Party or any of its
Related Parties shall have any duty to the other Commitment Parties to obtain,
through the exercise of diligence or otherwise, to investigate, confirm, or
disclose to the other Commitment Parties any information relating to the Company
or any of its Subsidiaries that may have been communicated to or obtained by
such Commitment Party or any of its Affiliates in any capacity, (d) no
Commitment Party may rely, and each Commitment Party confirms that it has not
relied, on any due diligence investigation that any other Commitment Party or
any Person acting on behalf of such other Commitment Party may have conducted
with respect to the Company or any of its Affiliates or any of their respective
securities, and (e) each Commitment Party acknowledges that no other Commitment
Party is acting as a placement agent, initial purchaser, underwriter, broker or
finder with respect to its Unsubscribed Shares or Backstop Commitment Percentage
of its Backstop Commitment.

Section 10.12 Publicity. Other than as may be required by applicable Law or the
rules and regulations of any securities exchange, at all times prior to the
Closing Date or the earlier termination of this Agreement in accordance with its
terms, the Company and the Commitment Parties shall reasonably and in good faith
consult with each other prior to issuing any press releases (and provide each
other a reasonable opportunity to review and comment upon such release) or
otherwise making similar public announcements with respect to the transactions
contemplated by this Agreement, it being understood that nothing in this
Section 10.12 shall prohibit any Party from filing any motions or other
pleadings or documents with the Bankruptcy Court in connection with the Chapter
11 Cases or making any other filings or public announcements as may be required
by applicable Law. For the avoidance of doubt, each party shall have the right,
without any obligation to the other parties, to decline to comment to the press
with respect to this Agreement.

 

75



--------------------------------------------------------------------------------

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rules of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).

Section 10.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties, in each case, other than the Parties to this
Agreement and each of their respective successors and permitted assignees based
upon, arising out of or relating to this Agreement, whether by the enforcement
of any assessment or by any legal or equitable proceeding, or by virtue of any
applicable Law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any of the Related Parties, as such, for any obligation or liability of any
Party under this Agreement or any documents or instruments delivered in
connection herewith for any claim based on, in respect of or by reason of such
obligations or liabilities or their creation; provided, however, nothing in this
Section 10.14 shall relieve or otherwise limit the liability of any Party hereto
or any of their respective successors or permitted assigns for any breach or
violation of its obligations under this Agreement or such other documents or
instruments. For the avoidance of doubt, none of the Parties will have any
recourse, be entitled to commence any proceeding or make any claim under this
Agreement or in connection with the transactions contemplated hereby except
against any of the Parties or their respective successors and permitted assigns,
as applicable.

Section 10.15 Relationship Among Parties. Notwithstanding anything to the
contrary herein, the duties and obligations of the Commitment Parties under this
Agreement shall be several, not joint. None of the Commitment Parties shall have
any fiduciary duty, any duty of trust or confidence in any form, or other duties
or responsibilities to each other, any Commitment Party, any Company Group
Members, or any of the Company Group Members’ respective creditors or other
stakeholders, and there are no commitments among or between the Commitment
Parties, in each case except as expressly set forth in this Agreement. No prior
history, pattern or practice of sharing confidence among or between any of the
Commitment Parties and/or the Company Group Members shall in any way affect or
negate this understanding and agreement. The Parties have no agreement,
arrangement or understanding with respect to acting together for the purpose of
acquiring, holding, voting or disposing of any securities of any of the Company
Group Members and do not constitute a “group” within the meaning of
Section 13(d)(3) of the Exchange Act or Rule 13d-5 promulgated thereunder. For
the avoidance of doubt: (1) each Commitment Party is entering into this
Agreement directly with the Company and not with any other Commitment Party,
(2) no other Commitment Party shall have any right to bring any action against
any other Commitment Party with respect to this Agreement (or any breach
thereof) and (3) no Commitment Party shall, nor shall any action taken by a
Commitment Party pursuant to this Agreement, be deemed to be acting in concert
or as any group with any other Commitment Party with respect to the obligations
under this Agreement nor shall this Agreement create a presumption

 

76



--------------------------------------------------------------------------------

that the Commitment Parties are in any way acting as a group. All rights under
this Agreement are separately granted to each Commitment Party by the Company
and vice versa, and the use of a single document is for the convenience of the
Company. The decision to commit to enter into the transactions contemplated by
this Agreement has been made independently.

Section 10.16 Company Fiduciary Duties. Notwithstanding anything to the contrary
contained herein, (a) nothing in this Agreement shall require the Company or any
directors, officers, managers or members of the Company Group Members, in such
Person’s capacity as a director, officer, manager or member of such Company
Group Member, to take any action or refrain from taking any action, that would
breach or be inconsistent with its or their fiduciary obligations under
applicable law and (b) to the extent that such fiduciary obligations, in the
sole judgment of the Company, require the Company or any directors, officers or
members of the Company to take any such action, or refrain from taking any such
action, they may do so without incurring any liability to any Party under this
Agreement; provided, that for the avoidance of doubt, notwithstanding the
foregoing, nothing contained in this Section 10.16 shall relieve the Debtors of
the obligation to pay the Termination Commitment Premium to the extent such
obligation arises pursuant to this Agreement.

 

 

77



--------------------------------------------------------------------------------

Schedule 1A

Unsecured Backstop Commitment Schedule

[Omitted]



--------------------------------------------------------------------------------

Schedule 1B

Secured Backstop Commitment Schedule

[Omitted]



--------------------------------------------------------------------------------

Schedule 2

Company Group Member Knowledge Parties

 

•  

L. Don Miller, President and Chief Executive Officer

 

•  

Brian J. Allman, Senior Vice President and Chief Financial Officer

 

•  

Victoria Lazar, Senior Vice President, General Counsel and Corporate Secretary

 

•  

Alan Corbett, Senior Vice President Europe, Africa, Middle East, Asia (EAMEA)

 

•  

Robert Phillips, Senior Vice President, Americas

 

•  

Tim Rolfe, Safety Lead European Hub

 

•  

James Stottlemyer, Safety Lead Americas



--------------------------------------------------------------------------------

Exhibit A

Form of Transfer Notice

TRANSFER NOTICE

[•], 2019

BY EMAIL

Bristow Group Inc.

2103 City West Blvd., 4th Floor

Houston, Texas 77042

Attn: [•]

([EMAIL])

Baker Botts L.L.P.

Attention: James R. Prince (jim.prince@bakerbotts.com),

Omar Alaniz (omar.alaniz@bakerbotts.com)

Ian E. Roberts (ian.roberts@bakerbotts.com)

Emanuel Grillo (emanuel.grillo@BakerBotts.com)

Wachtell, Lipton, Rosen & Katz

Attention: Richard G. Mason (RGMason@wlrk.com)

David E. White Jr. (DEWhite@wlrk.com)

Kirkland & Ellis LLP

Attention: Joshua A. Sussberg (joshua.sussberg@kirkland.com)

Brian Schartz (brian.schartz@kirkland.com)

Gregory F. Pesce (gregory.pesce@kirkland.com)

Davis Polk & Wardwell LLP

Attention: Damian S. Schaible (damian.schaible@davispolk.com)

Natasha Tsiouris (natasha.tsiouris@davispolk.com)

Ladies and Gentlemen:

 

  Re:

Transfer Notice Under Backstop Commitment Agreement

Reference is hereby made to that certain Backstop Commitment Agreement, dated as
of July 24, 2019 (the “Backstop Commitment Agreement”), by and between the
Debtors and the Commitment Parties thereto. Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Backstop
Commitment Agreement.

The purpose of this notice (“Notice”) is to advise you, pursuant to Section 2.6
of the Backstop Commitment Agreement, of the proposed transfer by [•]
(“Transferor”) to [•] (“Transferee”) of a [Secured][Unsecured] Backstop
Commitment representing [•]% of the aggregate Backstop Commitment of all
Commitment Parties as of the date hereof, which represents $[•] of the
Transferor’s [Secured][Unsecured] Backstop



--------------------------------------------------------------------------------

Commitment (or [•]% of the aggregate [Secured][Unsecured] Backstop Commitment of
all [Secured][Unsecured] Commitment Parties). [Transferor also proposes to
transfer $[•] aggregate principal amount of [Secured Notes][Unsecured Notes] to
Transferee.] [Transferee is not currently a party to (i) the Backstop Commitment
Agreement or (ii) that certain Second Amended and Restated Restructuring Support
Agreement dated July 24, 2019 (the “RSA”).][OR][The Transferee represents to the
Debtors and the Transferor that it is a Commitment Party under the Backstop
Commitment Agreement.]

By signing this Notice below, Transferee represents to the Debtors and the
Transferor that it will execute and deliver a Joinder Agreement to the Backstop
Commitment Agreement and an RSA Transfer Agreement. [In addition, the Transferee
and Transferor have provided evidence to the Debtors (which evidence is
reasonably satisfactory to the Company) that the Transferee is reasonably
capable of fulfilling its obligations under the Backstop Commitment Agreement
and that the Transferee is not required to deposit any amounts with an agent of
the Debtors or into an escrow account in order to satisfy the Backstop
Commitment proposed to be transferred to the Transferee][OR][The Transferee
shall deposit with an agent of the Company or into an escrow account, under
arrangements satisfactory to the Company, funds sufficient, in the Company’s
reasonable discretion, to satisfy such Transferee’s Backstop Commitment].

This Notice shall serve as a transfer notice in accordance with the terms of the
Backstop Commitment Agreement and RSA. Please acknowledge receipt of this Notice
delivered in accordance with Section 2.6 of the Backstop Commitment Agreement by
returning a countersigned copy of this Notice to Kirkland and DPW via the
contact information set forth above.

*     *     *     *



--------------------------------------------------------------------------------

TRANSFEROR: [•]

 

Name:  

         

Title:  

 

TRANSFEREE: [•]

 

Name:  

 

Title:  

 

 

Acknowledged and agreed to by and on behalf of the Debtors: BRISTOW GROUP INC.,
as the Company and a Debtor

 

Name:  

 

Title:  

         



--------------------------------------------------------------------------------

Exhibit B

Form of Joinder Agreement

JOINDER AGREEMENT

This joinder agreement (the “Joinder Agreement”) to the Backstop Commitment
Agreement dated July 24, 2019 (as amended, supplemented or otherwise modified
from time to time, the “BCA”), between the Debtors (as defined in the BCA) and
the Commitment Parties (as defined in the BCA) is executed and delivered by
________________________________ (the “Joining Party”) as of ______________,
________ (the “Joinder Date”). Each capitalized term used herein but not
otherwise defined shall have the meaning set forth in the BCA.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Commitment Parties set
forth in Article V of the BCA to the Debtors as of the date of the Joinder Date.

Agreement to Purchase. The Joining Party hereby agrees to purchase that portion
of the transferring Commitment Party’s Backstop Commitment as set out at the
signature page hereto.

Agreement to be Bound. The Joining Party hereby agrees to be fully bound by all
of the terms of the BCA, a copy of which is attached to this Joinder Agreement
as Annex I (as the same has been or may be hereafter amended, restated or
otherwise modified from time to time in accordance with the provisions hereof).
The Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the BCA.

Governing Law. This Joinder Agreement shall be governed by, and construed in
accordance with, the Laws of the State of New York, without regard to such
state’s choice of law provisions which would require the application of the Law
of any other jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.

 

JOINING PARTY [COMMITMENT PARTY], by and on behalf of certain of its and its
affiliates’ managed funds and/or accounts By:  

 

  Name:   Title: [Secured][Unsecured] Backstop Commitment Holdings:

 

Holdings of Unsecured Notes:

 

Holdings of Secured Notes:

 

 

AGREED AND ACCEPTED AS OF THE JOINDER DATE: BRISTOW GROUP INC., as Debtor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Exhibit C

Form of Restructuring Support Agreement Transfer Agreement

The undersigned (“Transferee”) hereby (i) acknowledges that it has read and
understands the SECOND AMENDED AND RESTATED RESTRUCTURING SUPPORT AGREEMENT (the
“Agreement”), dated as of July 24, 2019, by and among Bristow Group Inc.,
certain subsidiaries thereof party thereto, [Transferor’s Name], certain holders
of the 8.75% Senior Secured Notes due 2023 issued by Bristow Group Inc., certain
holders of the 6.25% Senior Notes due 2022 issued by Bristow Group Inc. and
certain holders of the 4.50% Convertible Senior Notes issued by Bristow Group
Inc., and (ii) agrees to be bound by all of the terms and conditions thereof to
the extent and in the same manner as if Transferee was a Supporting Noteholder
thereunder, and shall be deemed a “Supporting Noteholder” and a “Party” under
the terms of the Agreement. Capitalized terms used and not otherwise defined
herein shall have the meanings set forth in the Agreement.

 

Date Executed: ______, [____]



--------------------------------------------------------------------------------

 

   

[TRANSFEREE’S NAME]

    By:               

Name:

     

Title:

      Aggregate Amount of Secured Note Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of the
Agreement, has investment or voting discretion or control):    

 

   

Aggregate Amount of 6.25% Senior Note Claims (whether owned directly by such
Supporting Unsecured Noteholder or for which such Supporting Unsecured
Noteholder, subject to Section 5.06 of the Agreement, has investment or voting
discretion or control):

   

 

    Aggregate Amount of Convertible Note Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of the
Agreement, has investment or voting discretion or control):    

 

    Total Principal Amount of any other Claims (whether owned directly by such
Transferee or for which such Transferee, subject to Section 5.06 of the
Agreement, has investment or voting discretion or control):    

 

[Address]

Attention: [•]

Fax: [•]

   

Total Principal Amount of Interests (whether owned directly by such Transferee
or for which such Transferee, subject to Section 5.06 of the Agreement, has
investment or voting discretion or control):

Email: [•]    

 



--------------------------------------------------------------------------------

Exhibit D

Corporate Governance Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

BRISTOW GROUP INC.

Term Sheet Relating to Corporate Governance Matters

The following preliminary, non-binding term sheet (this “Term Sheet”) presents
certain proposed, material terms relating to the corporate governance of a
reorganized Bristow Group Inc. (the “Company”) that would be implemented in
connection with the consummation of the Company’s restructuring pursuant to the
filing of cases under chapter 11 of the United States Code (Case
No. 19-32713(DRJ)).

 

 

Structure:    The Company will be organized as a Delaware corporation. The
Company will not continue as a reporting company1 after the date of emergence
(the “Emergence Date”). Capital Structure:   

The Company’s issued equity interests (“Equity Interests”) will initially
consist of:

 

•  one class of common stock, par value $0.0001 per share (each such share, a
“Common Share” and collectively, the “Common Shares”, and each holder thereof, a
“Holder”); and

 

•  one class of convertible preferred stock, par value $0.0001 per share (each
such share, a “Preferred Share” and collectively, the “Preferred Shares”, and
each holder thereof, a “Preferred Holder”, and the Preferred Holders together
with the Holders, collectively, the “Company Stockholders”).

 

“Fully Diluted Common Shares” means the aggregate amount of Common Shares after
giving effect to a hypothetical conversion of all of the outstanding Preferred
Shares into Common Shares.

 

•  “Major Holders” means (i) Solus Alternative Asset Management LP (together
with one or more of its designed affiliates or managed investment vehicles,
funds or accounts, including without limitation, Sola LTD, Solus Long-Term
Opportunities Fund Master LP and Solus Opportunities Fund 5 LP, collectively,
“Solus”), (ii) the South Dakota Retirement System (together with one or more of
its designed affiliates or managed investment vehicles, funds or accounts,
collectively, “SDIC”) and (iii) from and after the Emergence Date, with the
consent of Solus and SDIC (and any Additional Major Holders previously agreed to
by Solus and SDIC pursuant to this clause (iii)), any additional (each, an
“Additional Major Holder”) Company Stockholder who was party to the Company’s
stockholders’ agreement as of the Emergence Date and at any time holds more than
15% of the Fully Diluted Common Shares; provided, that the consent

 

1 

This Term Sheet assumes that the go-forward Company will be a privately-held
corporation. If the go-forward Company will be a public, SEC-reporting company
or a private Delaware limited liability company, the parties will make
applicable conforming changes throughout the definitive documents. In addition,
if the Company will be a Delaware limited liability company, definitive
documents will make clear that directors and officers of the Company will have
the same fiduciary duties that directors and officers of a Delaware corporation
would have.

 

1



--------------------------------------------------------------------------------

   shall automatically be deemed given if such Company Stockholder holds more
than 15% of the Fully Diluted Common Shares unless (x) such Company Stockholder
holds, or later acquires, an aggregate 3% or more of the outstanding equity
interests or voting rights in respect of any of the Company’s competitors (and,
for the avoidance of doubt, no appointment or similar rights to such
competitor’s board of directors, board of managers or similar governing body)
and, thereafter, (y) the Company determines (or, prior to the Emergence Date,
Solus and SDIC determine) in good faith, after consulting with antitrust
counsel, that such Company Stockholder becoming an Additional Major Holder (and,
among other things, receiving Board appointment rights) could reasonably be
expected to create an adverse antitrust issue for the Company, including, for
the avoidance of doubt, the Company’s ability to pursue business combinations.
Information Rights:   

The Company shall provide each Company Stockholder with customary information
and access rights (“Information Rights”) so long as such Company Stockholder
executes and delivers a customary confidentiality agreement applicable to such
Information Rights on a form reasonably acceptable to the Company.

 

For all Company Stockholders, “Information Rights” shall at a minimum, include
the following:

 

1)  For all Company Stockholders, access to a virtual data room, which shall
include:

 

a)  audited annual financial statements within 90 days of year-end;

 

b)  quarterly financial statements within 45 days of quarter-end; and

 

c)  monthly financial statements within 30 days of month-end.

 

2)  All Company Stockholders shall receive an invitation to a quarterly MD&A
conference call with members of the Company’s senior management.

 

3)  Company Stockholders owning at least 1% of the Fully Diluted Common Shares
shall have customary inspection rights over the Company’s books and records.

 

4)  Company Stockholders owning at least 1% of the Fully Diluted Common Shares
shall be entitled to notification of key events, including termination or
departure of senior management, material adverse changes in the business or
material litigation, in each case subject to reasonable limitations to be set
forth in the stockholders’ agreement with respect to the materiality of matters
so disclosed and the form of notice to be provided.

 

The foregoing Information Rights shall be subject to customary exceptions to
protect confidential and proprietary Company information from disclosure to the
public and competitors; provided that, for the avoidance of doubt, no Company
Stockholder that is party to the Company’s stockholders’ agreement as of the
Emergence Date or its respective affiliated funds shall be deemed a competitor
of the Company

 

2



--------------------------------------------------------------------------------

  

unless such Company Stockholder or its respective affiliated funds acquires an
aggregate 3% or more of the outstanding equity interests or voting rights in
respect of any of the Company’s competitors (and, for the avoidance of doubt, no
appointment or similar rights to such competitor’s board of directors, board of
managers or similar governing body) on or after the Emergence Date, in which
case the Company may, in good faith, determine that such Company Stockholder or
its affiliated funds is a competitor.

 

In addition, the Company shall provide prospective purchasers of Equity
Interests with customary access to Company information (which shall include the
Information Rights set forth in clause (1) above) for the purpose of evaluating
such acquisition of Equity Interests so long as such prospective purchaser
executes and delivers a confidentiality agreement in form and substance
reasonably acceptable to the Company.

Board of Directors:   

The Company will be managed by a board of directors (the “Board”), which will be
responsible for overseeing the operation of the Company’s business. The Board
will initially be comprised of seven directors (“Directors”).

 

The Directors on the Board shall be determined as follows:

 

•  Solus: Solus shall have the right to appoint (i) two Directors for so long as
Solus holds 20% or more of the outstanding Fully Diluted Common Shares, (ii) one
Director for so long as Solus holds less than 20% but at least 10% of the
outstanding Fully Diluted Common Shares and (iii) no Directors for so long as
Solus holds less than 10% of the outstanding Fully Diluted Common Shares (each
Director appointed by Solus, a “Solus Director”);

 

•  SDIC: SDIC shall have the right to appoint (i) one Director for so long as
SDIC holds at least 10% of the outstanding Fully Diluted Common Shares and (ii)
no Directors for so long as SDIC holds less than 10% of the outstanding Fully
Diluted Common Shares; provided, however, that if SDIC comes to hold 20% or more
of the outstanding Fully Diluted Common Shares, SDIC shall instead have the
right to appoint two Directors for so long as it holds 20% or more of the
outstanding Fully Diluted Common Shares (each Director appointed by SDIC, a
“SDIC Director”); provided, further, that SDIC may transfer its right to appoint
SDIC Director(s) to Solus at any time.

 

•  CEO: The then current Chief Executive Officer (the “CEO”) of the Company (the
“CEO Director”) shall be a Director and the Company Stockholders shall consult
in good faith with the CEO with respect to the appointment of each other
Director;

 

•  Independents: Two independent Directors subject to the appointment rights
described below (each, an “Independent Director”);

 

 

3



--------------------------------------------------------------------------------

  

•  Secured Creditors: The secured creditors as a group as of the Emergence Date
(the “Initial Secured Creditors”) shall have the right to appoint one Director
to the initial Board provided that the Initial Secured Creditors hold at least
10% of the outstanding Fully Diluted Common Shares as of the Emergence Date (the
“Secured Creditors Director”); provided, however, that if the Initial Secured
Creditors do not hold at least 10% of the outstanding Fully Diluted Common
Shares as of the Emergence Date, then such initial Board seat allocated to the
Secured Creditors Director shall be filled in the same manner as the Independent
Directors at the next meeting of the Company Stockholders in which Directors are
elected; provided, further, that (i) if any individual Initial Secured Creditor
holds at least 12.5% of the outstanding Fully Diluted Common Shares after the
initial term of 12 months, then such Initial Secured Creditor shall have the
right to appoint one Director for so long as such Initial Secured Creditor
continues to hold 12.5% or more of the outstanding Fully Diluted Common Shares
or (ii) if no Initial Secured Creditor holds at least 12.5% of the outstanding
Fully Diluted Common Shares, then such initial Board seat shall be filled in the
same manner as the Independent Directors at the next meeting of the Company
Stockholders in which Directors are elected; and

 

•  Additional Major Holders: From and after the Emergence Date, Additional Major
Holders shall have the right to appoint (i) two Directors for so long as such
Additional Major Holder holds 20% or more of the outstanding Fully Diluted
Common Shares, (ii) one Director for so long as such Additional Major Holder
holds less than 20% but at least 10% of the outstanding Fully Diluted Common
Shares and (iii) no Directors for so long as such Additional Major Holder holds
less than 10% of the outstanding Fully Diluted Common Shares (each Director
appointed by an Additional Major Holder, an “Additional Major Holder Director”);
provided, however, that (x) the first Board seat filled by an Additional Major
Holder, if applicable, shall be a Board seat previously held by a Solus
Director, SDIC Director or Secured Creditors Director, to the extent any of
Solus, SDIC or an individual Initial Secured Creditor has, as of such time,
ceded its right to appoint one or more Directors (i.e., upon falling below the
applicable 20%, 12.5% and/or 10% thresholds set forth above) and (y) to the
extent each of Solus, SDIC and an individual Initial Secured Creditor continues
to hold their respective rights to appoint one or more Directors as set forth
above and Additional Major Holders nonetheless have the right to appoint one or
more Additional Major Holder Directors, then the size of the Board shall
increase, to the extent necessary, to accommodate the Solus Directors, the SDIC
Directors, the Secured Creditors Director, the CEO Director and two Independent
Directors, along with the Additional Major Holder Directors.

 

4



--------------------------------------------------------------------------------

  

Subject to the transfer restrictions set forth in the definitive documentation,
in the event that any Major Holder transfers all or substantially all of its
respective Equity Interests, such transferee will be entitled to receive the
Director designation rights held by the applicable transferring Major Holder
immediately prior to such transfer.

 

The initial Independent Directors shall be selected in good faith by the
affirmative vote of 66-2/3% of the outstanding Fully Diluted Common Shares owned
by Company Stockholders holding at least 5% of the outstanding Fully Diluted
Common Shares as of the Emergence Date and after an initial term of 12 months,
the Independent Directors shall be appointed by the nominating committee and
ratified by an affirmative vote of 66-2/3% of the outstanding Fully Diluted
Common Shares owned by Company Stockholders holding at least 5% of the
outstanding Fully Diluted Common Shares as of such time. The Independent
Directors shall be non-management individuals with relevant industry experience.

 

Notwithstanding anything to the contrary, at least 66-2/3% of the Directors
shall be citizens of the United States within the meaning of the Federal
Aviation Act of 1958, as amended (“U.S. Citizen”). A person that is not a U.S.
Citizen shall not be eligible for nomination or election as a Director if such
person’s election, together with the election of any incumbent Directors that
are not U.S. Citizens and are candidates for election as a Director at the same
time, would result in less than 66-2/3% of the Company’s Directors being U.S.
Citizens. No person who is not a U.S. Citizen shall serve as president or CEO of
the Company or as Chairman of its Board of Directors. The Company’s
organizational documents shall reflect the foregoing provisions and contain such
other provisions, including limitations on the voting rights of non-U.S.
shareholders, as are necessary for the Company to maintain compliance with the
U.S. law requirements regarding control of aviation companies by U.S. Citizens.

Board Committees:   

Subject to the terms set forth herein, the Board will have the discretion to
establish committees. The Board will establish an exit event committee that will
be tasked with exploring certain exit events (e.g., merger, business
combination, sale of the Company, consummation of a qualified IPO).

 

The nominating committee and compensation committee of the Board shall each
initially consist of at least one Solus Director, one SDIC Director and the
Secured Creditors Director; provided, however, that in the event no individual
Initial Secured Creditor has the right to appoint the Secured Creditors Director
to the Board after the initial term of 12 months, the Board may thereafter elect
to remove the Secured Creditors Director from the nominating committee,
compensation committee and/or any other applicable committees, and replace such
Director by a majority vote of the Board. The stockholders’ agreement shall set
forth a list of committees to be created by the Board, including
responsibilities to be delegated thereto, and shall additionally provide that
all major actions in respect of the Company’s business shall be reserved for
meetings of the full Board.

 

Each Company Stockholder holding at least 5% of the Fully Diluted Common Shares
as of the Emergence Date shall be entitled to have one observer at each meeting
of, or interview conducted by, the nominating committee, subject to customary
limitations. The nominating committee shall consider the observers’ input in
good faith before selecting any proposed nominees.

 

5



--------------------------------------------------------------------------------

Major Holder Negative Consent Rights:   

In addition to any negative consent rights that the Preferred Holders may have,
the following actions shall require the prior written consent of at least one
Major Holder, or if there are any Additional Major Holders, greater than 50% of
the Equity Interests held by the Major Holders:

 

i.   Incurrence of any indebtedness for borrowed money (including capital leases
or the grant of any guarantee related thereto) in excess of a to-be-determined
threshold amount;

 

ii.  Acquisition or disposition, or series of related acquisitions or
dispositions, in excess of a to-be-determined threshold amount;

 

iii.   Fundamental change (e.g., change of control, sale of substantially all
assets or sale of significant assets);

 

iv.   Consummation of a qualified IPO; and

 

v.  Transfers of Equity Interests to competitors, including industry competitors
and certain third party private equity and financial purchasers.

 

Other Company Stockholder approvals only as required by Delaware law.

Minority Consent Rights:   

All Company Stockholders shall be entitled to customary minority protection
rights set forth in the definitive documentation, including customary
supermajority protections for certain fundamental actions, which shall require
an affirmative vote of 67% of the outstanding Fully Diluted Common Shares of the
Company; provided that any action that materially and disproportionately impacts
one Company Stockholder or group of Company Stockholders (in such capacity)
compared to any other Company Stockholder or group of Company Stockholders
(including, for the avoidance of doubt, amendments to the Company’s
stockholders’ agreement) shall require the prior written consent of such
impacted Company Stockholder or group of Company Stockholders.

 

Notwithstanding the foregoing, the stockholders’ agreement shall provide that
amendments to the Company’s organizational documents (including the
stockholders’ agreement itself) that would circumvent or otherwise modify the
agreements set forth in this Term Sheet under the headings of “Information
Rights”, “Board of Directors”, “Board Committees”, “Minority Consent Rights”,
“Tag-Along Rights”, “Right of First Offer”, “Preemptive Rights” and
“Registration Rights Agreement” will, for 3 years following the Effective Date,
require the affirmative vote of 80% of the outstanding Fully Diluted Common
Shares.

Transfer Restrictions:    Customary transfer restrictions to prohibit and void
any trade that would result in the triggering of an SEC reporting obligation and
transfers of Equity Interests to competitors, including industry competitors and
certain third party private equity and financial purchasers, would be subject to
Board consent; provided that, for the avoidance of doubt, no Company Stockholder
that is party to the Company’s stockholders’ agreement as of

 

6



--------------------------------------------------------------------------------

   the Emergence Date or its respective affiliated funds shall be deemed a
competitor of the Company unless such Company Stockholder holds or acquires an
aggregate 3% or more of the outstanding equity interests or voting rights in
respect of such competitor (and, for the avoidance of doubt, no appointment or
similar rights to such competitor’s board of directors, board of managers or
similar governing body), in which case the Company may, in good faith, determine
that such Company Stockholder or its affiliated funds is a competitor. Tag-Along
Rights:    Subject to the “Transfer Restrictions” and “Negative Consent Rights”
sections of this Term Sheet, each (x) Holder of Common Shares that holds at
least 5% of the outstanding Common Shares, and (y) Initial Secured Creditor,
shall have the right to sell its Common Shares on a proportionate basis, or
“tag-along” (based on their relative ownership of the outstanding Common
Shares), in a sale (or series of sales) by any of the Major Holders of at least
50% of the Common Shares held by such Major Holders to a third party. Drag-Along
Rights:    Any Company Stockholder holding, or group of Company Stockholders
collectively holding, more than 50% of the outstanding Fully Diluted Common
Shares shall have the right to effect a sale of the Company to an unaffiliated
third party by merger, consolidation, sale of all or substantially all of the
assets or Equity Interests without the approval of the other Company
Stockholders (except that if there are any Additional Major Holders, the
approval of greater than 50% of the Equity Interests held by the Major Holders
shall be required to consummate a drag transaction), subject to customary
protections for such other Company Stockholders. Right of First Offer:    None.
Preemptive Rights:    Except for customary exempted issuances, each (x) Holder
holding 2% or more of the outstanding Fully Diluted Common Shares, and (y)
Initial Secured Creditor, will have customary preemptive rights on a pro rata
basis in connection with any issuance of any equity securities or convertible
debt securities by the Company so that such Holder has the ability to maintain
the same percentage ownership of Fully Diluted Common Shares before and after
such issuance, subject to customary exceptions. Such preemptive rights shall
terminate upon the completion of a qualified IPO. Registration Rights Agreement:
   Upon or after a qualified IPO, any (i) Holder who would not otherwise be
allowed to sell all of their Common Shares immediately without volume
limitations or other restrictions under the Securities Act of 1933 or (ii) other
Company Stockholders holding at least 5% of the voting power of the Fully
Diluted Common Shares shall, in each case, be entitled to customary registration
rights with respect to the Common Shares held by them, including customary
demand, shelf and piggyback registration rights. Corporate Opportunities:    The
Company’s governance documents will provide, to the fullest extent permitted by
applicable law, for the renunciation of the Company’s interest in business
opportunities that are presented to Directors or Company Stockholders, in each
case, other than opportunities presented to Directors, employees, consultants or
officers of the Company in their capacity as such (and the renunciation shall
apply to any Chairman of the Board that is not otherwise an employee, consultant
or officer of the Company).

 

7



--------------------------------------------------------------------------------

Exhibit E

Preferred Equity Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

BRISTOW GROUP INC.

Term Sheet Relating to Series A Convertible Preferred Stock

The following preliminary, non-binding term sheet (this “Term Sheet”) presents
certain proposed, material terms relating to the issuance by Bristow Group Inc.,
a Delaware corporation (the “Company”), of the Series A Convertible Preferred
Stock (the (Reorganized Preferred Equity”) in connection with the consummation
of the Company’s restructuring pursuant to the filing of cases under chapter 11
of the United States Code (Case No. 19-32713(DRJ)).

 

General:   

Purchase Price: $36.37 per share of Reorganized Preferred Equity

 

Initial Liquidation Preference: $48.51 per share of Reorganized Preferred Equity

 

Rank: The Reorganized Preferred Equity shall rank (i) senior to the Company’s
reorganized common stock (the “Reorganized Common Equity”) and any other class
of preferred stock of the Company (including with respect to dividend rights and
rights upon liquidation), unless otherwise approved in accordance with the
voting rights section below and (ii) subordinate to any existing or future
indebtedness of the Company

Dividends:   

10% PIK dividend payable annually as of any record date set for the payment of
dividends to the holders of the Reorganized Common Equity. Dividends are payable
annually or, if more frequent than annually, when Reorganized Common Equity
dividends are paid, and are cumulative and compound based on the original
purchase price and previously accumulated dividends.

 

All accrued and accumulated dividends are prior in preference to any dividend on
the Reorganized Common Equity and any securities junior to the Reorganized
Preferred Equity, and shall be fully declared and paid before any dividends are
declared and paid, or any other distributions or redemptions are made, on the
Reorganized Common Equity or on any securities junior to the Reorganized
Preferred Equity (other than dividends payable in shares of Reorganized Common
Equity or repurchases pursuant to binding contractual commitments of Reorganized
Common Equity held by employees, directors or consultants upon termination of
their employment or services).

Liquidation Preference:    Upon the commencement of any liquidation, dissolution
or winding up of the affairs of the Company or bankruptcy reorganization or any
other similar event or proceeding, whether voluntary or involuntary, with
respect to the Company (each a “Liquidation Event”) or Deemed Liquidation Event
(as defined below), each share of Reorganized Preferred Equity, including shares
of Reorganized Preferred Equity that would be issued to account for accrued and
unpaid dividends, shall be entitled to receive in preference to any distribution
to the holders of any Reorganized Common Equity or securities junior to the
Reorganized Preferred Equity an amount in cash per share of Reorganized Common
Equity (or the number of shares of Reorganized Common Equity that would be
economically equivalent thereto) (the “Liquidation Preference”) equal to the
greater of:

 



--------------------------------------------------------------------------------

  

(i) the Initial Liquidation Preference per share of Reorganized Preferred Equity
(as adjusted for stock splits, recapitalizations and similar events);

 

(ii) an amount that results in the holders of Reorganized Preferred Equity
achieving the Base Return (as defined below); and

 

(iii) the amount such holder would have received had such holder converted his
shares of Reorganized Preferred Equity into shares of Reorganized Common Equity
immediately prior to (and subject to the consummation of) such Liquidation Event
or Deemed Liquidation Event and shared in the proceeds and other consideration
of the Liquidation Event or Deemed Liquidation Event as a holder of Reorganized
Common Equity;

 

provided, however, that in lieu of receiving the Liquidation Preference in cash,
the holders of Reorganized Preferred Equity may elect to convert their shares of
Reorganized Preferred Equity into shares of Reorganized Common Equity
immediately prior to (and subject to the consummation of) such Liquidation Event
or Deemed Liquidation Event and share in the proceeds and other consideration of
the Liquidation Event or Deemed Liquidation Event as the holders of Reorganized
Common Equity with such conversion being sufficient to result in each
Reorganized Preferred Equity holder receiving a number of shares of Reorganized
Common Equity that would be economically equivalent to such holder receiving the
Liquidation Preference; provided, further that the Company may elect for the
holders of the Reorganized Preferred Equity to convert their shares of
Reorganized Preferred Equity into shares of Reorganized Common Equity
immediately prior to (and subject to the consummation of) the consummation of a
transaction contemplated by clauses (i), (ii) or (v) of the definition of Deemed
Liquidation Event and share in the proceeds and other consideration of such
transaction as the holders of Reorganized Common Equity with such conversion
being sufficient to result in each Reorganized Preferred Equity holder receiving
a number of shares of Reorganized Common Equity that would be economically
equivalent to such holder receiving the Liquidation Preference (which, for
purposes of clarification, shall consist of the number of shares of Reorganized
Common Equity that would be economically equivalent to the greater of the
amounts in cash per share of Reorganized Common Equity resulting from the
calculations pursuant to each of clauses (i) and (ii) above). If the Liquidation
Preference payment consists in whole or in part of common stock or other
marketable securities (for example, in the event of a merger, business
combination or sale transaction), then the fair market value of each share of
such common stock or other securities issued to the holders of the Reorganized
Preferred Equity as part of the Liquidation Preference shall be equal to the
greater of: (a) 90% multiplied by the volume weighted average trading price of
such security, if applicable, for the 30 trading days immediately preceding the
Liquidation Event or (b) the price per security implied by the aggregate
consideration in the definitive documents of such merger, business combination,
or sale transaction.

 

2



--------------------------------------------------------------------------------

  

If upon any Liquidation Event or Deemed Liquidation Event, the remaining assets
of the Company are insufficient to pay the Liquidation Preference to which
holders of the Reorganized Preferred Equity are entitled, the holders of the
Reorganized Preferred Equity shall share ratably in any distribution of the
remaining assets and funds of the Company in proportion to the respective
Liquidation Preference which would otherwise be payable in respect of the
Reorganized Preferred Equity in the aggregate upon such Liquidation Event or
Deemed Liquidation Event if all amounts payable on or with respect to such
shares were paid in full, and the Company shall not make any payments to the
holders of Reorganized Common Equity or any securities junior to the Reorganized
Preferred Equity.

 

“Base Return” means (i) prior to the third anniversary of the original issuance
of the Reorganized Preferred Equity (the “Closing Date”), an amount per share
equal to the greater of (x) an “IRR” of 14.0% and (y) a 1.5x “MOIC”; (ii) on or
after the third anniversary of the Closing Date but before the fourth
anniversary of the Closing Date, an amount per share equal to the greater of
(x) an “IRR” of 15.0% and (y) a 1.7x “MOIC”; (iii) on or after the fourth
anniversary of the Closing Date but before the fifth anniversary of the Closing
Date, an amount per share equal to the greater of (x) an “IRR” of 16.0% and
(y) a 1.9x “MOIC”; or (iv) on or after the fifth anniversary of the Closing
Date, an amount per share equal to the greater of (x) an “IRR” of 17.0% and
(y) a 2.1x “MOIC”. The definitions of “IRR” and “MOIC” shall be set forth in the
definitive documentation and calculated using the Initial Liquidation
Preference.

 

“Deemed Liquidation Event” means any of the following: (i) the lease of all or
substantially all of the assets of the Company or the sale of all or
substantially all of the Company’s assets (in each case whether in one
transaction or a series of transactions); (ii) upon an acquisition of the
Company by another person or entity by means of any transaction or series of
transactions (including any reorganization, merger, merger of equals, business
combination, consolidation or share transfer) (x) where the holders of the
Reorganized Common Equity and Reorganized Preferred Equity of the Company
immediately preceding such transaction own, immediately following such
transaction, less than 75% of the voting securities of the Company or (y) where
the gross proceeds are greater than or equal to an amount equal to 25% of the
enterprise value of the Company; (iii) if any person (including any syndicate or
group deemed to be a “person” under Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended and the rules of the SEC thereunder) is or becomes the
“beneficial owner” (as determined in accordance with Rule 13d-3 of the
Securities Exchange Act of 1934, as amended, except that a person will be deemed
to own any securities that such person has a right to acquire, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 25% or more of the total voting power of all classes of voting
stock; (iv) on the first day on which a majority of the members of the board of
directors of the Company does not consist of Continuing Directors (as defined
below); (v) the consummation of a Qualified IPO (as defined below); and (vi) on
approval of a plan of liquidation or dissolution.

 

3



--------------------------------------------------------------------------------

  

“Continuing Directors” means (i) individuals who on the Closing Date constituted
the board of directors of the Company or (ii) any new directors whose election
or nomination was approved by at least a majority of the directors then still in
office who were either directors on the Closing Date or whose election or
nomination was previously so approved by the holders of Reorganized Common
Equity and Reorganized Preferred Equity.

 

“Qualified IPO” means the closing of an initial public offering and sale of the
Reorganized Common Equity (or the equity interests of an affiliate of the
Company if the Company is reorganized in anticipation of such initial public
offering) pursuant to an effective registration statement filed by the Company
(or applicable affiliate) with the Securities and Exchange Commission, other
than a registration statement on Form S-4 or Form S-8 or their equivalent, under
the Securities Act of 1933, as amended, for aggregate proceeds of an amount
equal to no less than 25% of the Company’s enterprise value.

Holder Optional Conversion:   

At any time and from time to time following the Closing Date, each holder of
Reorganized Preferred Equity shall have an independent right to convert all or
any portion of its Reorganized Preferred Equity, at such holder’s option, into a
whole number of fully paid and non-assessable shares of Reorganized Common
Equity equal to (A) the Initial Liquidation Preference per share of Reorganized
Preferred Equity (as adjusted for stock splits, recapitalizations and similar
events with respect to the Reorganized Preferred Equity) divided by (B) the
Conversion Price (as defined below) (the “Conversion Return”) and then
multiplied by (C) the shares of Reorganized Preferred Equity being converted
(including PIK dividends previously paid and any accrued and unpaid dividends
payable in shares of Reorganized Preferred Equity) (the “Converted Shares”). In
addition, at any time and from time to time following the Closing Date, the
holders of a majority of the Reorganized Preferred Equity, voting as a separate
class, have the right to (i) convert all of the Reorganized Preferred Equity
into a number of shares of Reorganized Common Equity equal to (x) the Conversion
Return multiplied by (y) the Converted Shares or (ii) convert all of the
Reorganized Preferred Equity into substantially equivalent securities of one or
more of the Company’s domestic U.S. or foreign subsidiaries.

 

The “Conversion Price” shall initially be the price per share of the Reorganized
Common Equity of the Company as determined in the Plan, subject to adjustment as
described below under “Anti-Dilution”.

Holder Optional Redemption:    Commencing on the date that is five years
following the Closing Date, each holder of Reorganized Preferred Equity shall
have an independent right to require the Company to redeem all or a portion of
its Reorganized Preferred Equity (and holders of a majority of the Reorganized
Preferred Equity, voting as a separate class, shall have the right require the
Company to redeem all of the Reorganized Preferred Equity) at a per share price

 

4



--------------------------------------------------------------------------------

   equal to the Liquidation Preference. Each holder of Reorganized Preferred
Equity shall also have an independent right to require the Company to redeem all
or a portion of its Reorganized Preferred Equity (and holders of a majority of
the Reorganized Preferred Equity, voting as a separate class, shall have the
right require the Company to redeem all of the Reorganized Preferred Equity) at
a per share price equal to the Liquidation Preference (a) upon the occurrence of
a Breach (as defined below), (b) on the effective date of a confirmed plan in a
chapter 11 bankruptcy case for the Company or any similar bankruptcy or
insolvency proceeding or (c) on or immediately prior to the consummation of any
Liquidation Event or Deemed Liquidation Event. Except as described in the
“Fundamental Transaction Make-Whole” section below, the Company shall not have
any right to require mandatory redemption. Breach:   

The holders of the Reorganized Preferred Equity shall be entitled to a dividend
rate increase by an increment of 2% per annum for all periods of time during
which a Breach is continuing.

 

In the event that at any time and from time to time, a Breach pursuant to
clauses (i), (ii) or (iii) of the definition of Breach is not cured within three
months of its occurrence, then the majority of the holders of the Reorganized
Preferred Equity shall have the right to designate a party (which party may be a
holder of the Reorganized Preferred Equity) to observe all matters submitted to
or considered by the board of directors of the Company until such time as the
event is cured.

 

“Breach” means any (i) failure to pay dividends when due, (ii) failure to make
any redemption payment or liquidation payment when due, (iii) breaches of any
other covenants set forth in the definitive documentation, (iv) assignment for
the benefit of creditors or bankruptcy or (v) such other customary defaults as
the Company and the holders may agree to in the definitive documentation.

Fundamental Transaction Make-Whole:    If the Company undergoes a “Fundamental
Transaction” (to be defined in definitive documentation), then the Company shall
have the right (the “Call Right”) to convert all (but not less than all) of the
then outstanding Reorganized Preferred Equity at such time (the date of such
redemption, the “Call Date”) into shares of Reorganized Common Equity
immediately prior to (and subject to the consummation of) such Fundamental
Transaction so that the holders of the Reorganized Preferred Equity share in the
proceeds and other consideration of the Fundamental Transaction as the holders
of Reorganized Common Equity, with such conversion being sufficient to result in
each Reorganized Preferred Equity holder receiving a number of shares of
Reorganized Common Equity that would be economically equivalent to such holder
receiving (i) the Liquidation Preference (which, for purposes of clarification,
shall consist of the number of shares of Reorganized Common Equity that would be
economically equivalent to the greater of the amounts in cash per share of
Reorganized Common Equity resulting from the calculations pursuant to each of
clauses (i) and (ii) of the definition of “Liquidation Preference” above)
multiplied by the applicable “Make-Whole Redemption Percentage” set forth in the
table below plus (ii) if positive, the present value (computed using a discount
rate based on U.S. Treasury securities

 

5



--------------------------------------------------------------------------------

  with a maturity closest to the date that is the first anniversary of the
Closing Date, plus 0.50%) as of the Call Date of the expected amount of all
remaining dividends that would accrue had the Company not exercised the Call
Right between (inclusive of such dates) the Call Date and the fifth anniversary
of the Closing Date multiplied by the applicable Make-Whole Redemption
Percentage.     Call Date   

Make-Whole

Redemption

Percentage

    On or after the Closing Date (and prior to the third anniversary of the
Closing Date)    102.0%     On or after the third anniversary of the Closing
Date (and prior to the fifth anniversary of the Call Date)    101.0%     On or
after the fifth anniversary of the Call Date    100.0% Voting and Consent Rights
 

The holders of the Reorganized Preferred Equity shall be entitled to vote on an
as-converted basis with the holders of the Reorganized Common Equity on all
matters submitted to a vote of the holders of Reorganized Common Equity.

 

In addition, the following matters require the consent of the holders of a
majority of the Reorganized Preferred Equity, voting as a separate class, and
excluding such shares owned by the Company or any subsidiary or other entity
controlled by or controlling any such party:

 

i.   repealing, amending, waiving or otherwise changing any provisions of the
Company’s certificate of incorporation or bylaws (whether by merger,
consolidation or otherwise) that adversely affects the powers, preferences or
other rights or privileges of the Reorganized Preferred Equity or any of its
holders, whether directly or indirectly;

 

ii.  increasing the number of authorized shares of Reorganized Preferred Equity
or issuing additional shares of Reorganized Preferred Equity after the Closing
Date other than to pay the dividends on the Reorganized Preferred Equity;

 

iii.   issuance by any subsidiary or controlled affiliate of the Company of any
preferred equity securities or any other securities convertible into preferred
equity securities in any such subsidiary or controlled affiliate of the Company
(other than issuances of such securities to the Company or another wholly owned
subsidiary of the Company);

 

6



--------------------------------------------------------------------------------

  

 

iv.   creating any new class or series of stock, or any other equity securities,
or any other securities convertible into equity securities of the Company, in
each such case having a preference over, or being on parity with, the
Reorganized Preferred Equity with respect to dividends, liquidation, voting or
redemption;

 

v.  consummating a Liquidation Event or Deemed Liquidation Event or entering
into any other Fundamental Transaction (to be defined in definitive
documentation) that would not permit the Reorganized Preferred Equity to be
converted or redeemed in full; and

 

vi.   such other customary consent matters as the Company and the holders may
agree to in definitive documentation.

Anti-Dilution Protection:   

The Reorganized Preferred Equity will have customary anti-dilution provisions,
including in connection with (a) a subdivision or combination of outstanding
Reorganized Common Equity, reclassification, recapitalization, stock split,
dividend or other distribution payable in any form, (b) any Deemed Liquidation
Event under clauses (i) through (iv) of such definition, and (c) any
consideration in respect of a tender offer or exchange offer for Reorganized
Common Equity of the Company or securities junior to the Reorganized Preferred
Equity made by the Company or any of its subsidiaries. The Reorganized Preferred
Equity shall be adjusted on a weighted average basis for issuances of
Reorganized Common Equity (or common stock equivalents, equity securities, or
securities/debt convertible into equity securities).

 

In the event that a shareholder rights plan is in effect, the Reorganized
Preferred Equity will receive upon conversion of such shares, in addition to the
Reorganized Common Equity of the Company, rights under the shareholder rights
agreement.

Governing Law:    Delaware

 

7



--------------------------------------------------------------------------------

Exhibit F

Aggregate Shares

[Omitted]